REVOLVING CREDIT AGREEMENT

 
dated as of

 
October 21, 2011

 
among

 
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION,


 
THE BANKS LISTED HEREIN,
 
THE ROYAL BANK OF SCOTLAND PLC,
as Administrative Agent and Initial Issuing Bank,

 
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,

 
and

 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
KEYBANK NATIONAL ASSOCIATION,

 
and

 
ROYAL BANK OF CANADA
 
as Co-Documentation Agents
 
_________________________


RBS SECURITIES INC.,


J.P. MORGAN SECURITIES LLC,


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,


KEYBANK NATIONAL ASSOCIATION,


and


RBC CAPITAL MARKETS


as Co-Lead Arrangers and Joint Bookrunners







(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

TABLE OF CONTENTS

Page
 
ARTICLE 1
Definitions
 
Section 1.01.  Definitions
1
Section 1.02.  Accounting Terms and Determinations
20
Section 1.03.  Types of Borrowings
20
Section 1.04.  Letter of Credit
20

 
ARTICLE 2
The Credits
 
Section 2.01.  Commitments to Lend and Issue Letters of Credit
21
Section 2.02.  Notice of Committed Borrowings
23
Section 2.03.  Money Market Borrowings
24
Section 2.04. Notice to Banks; Funding of Loans
27
Section 2.05.  Notes
29
Section 2.06.  Maturity of Loans
29
Section 2.07.  Interest Rates
29
Section 2.08.  Method of Electing Interest Rates
32
Section 2.09.  Fees
33
Section 2.10.  Optional Termination or Reduction of Commitments
34
Section 2.11.  Mandatory Termination of Commitments
35
Section 2.12.  Optional Prepayments
35
Section 2.13.  General Provisions as to Payments
35
Section 2.14.  Funding Losses
36
Section 2.15.  Computation of Interest and Fees
36
Section 2.16.  Taxes
36
Section 2.17.  Increase of Commitments
40
Section 2.18.  Replacement of Banks
42
Section 2.19.  Defaulting Banks
43
Section 2.20.  Issuance of Letters of Credit; Drawings and Reimbursements;
Auto-Extension Letters of Credit; Funding of Participations.
46

 
ARTICLE 3
Conditions
 
Section 3.01.  Effectiveness
54
Section 3.02.  Prior Credit Agreement
56
Section 3.03.  Borrowings and L/C Credit Extensions
56

 

 




(NY) 27011/233/CA/RBS.CA.doc
 
i
 
 
 


 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
Section 4.01.  Corporate Existence, Power and Authority
57
Section 4.02.  Financial Statements
58
Section 4.03.  Litigation
59
Section 4.04.  Governmental Authorizations
59
Section 4.05.  Members’ Subordinated Certificates
59
Section 4.06.  No Violation of Agreements
59
Section 4.07.  No Event of Default under the Indentures
60
Section 4.08.  Compliance with ERISA
60
Section 4.09.  Compliance with Other Laws
61
Section 4.10.  Tax Status
61
Section 4.11.  Investment Company Act
61
Section 4.12.  Disclosure
61
Section 4.13.  Subsidiaries
61
Section 4.14.  Environmental Matters
61

 
ARTICLE 5
Covenants
 
Section 5.01.  Corporate Existence
62
Section 5.02.  Disposition of Assets, Merger, Character of Business, etc
62
Section 5.03.  Financial Information
62
Section 5.04.  Default Certificates
64
Section 5.05.  Notice of Litigation and Defaults
64
Section 5.06.  ERISA
65
Section 5.07.  Payment of Charges
65
Section 5.08.  Inspection of Books and Assets
66
Section 5.09.  Indebtedness
66
Section 5.10.  Liens
67
Section 5.11.  Maintenance of Insurance
67
Section 5.12.  Subsidiaries and Joint Ventures
68
Section 5.13.  Minimum TIER
69
Section 5.14.  Retirement of Patronage Capital
69
Section 5.15.  Use of Proceeds
69

 
ARTICLE 6
Defaults
 
Section 6.01.  Events of Default
69
Section 6.02.  Actions In Respect Of Letters Of Credit Upon Default
72
Section 6.03.  Notice of Default
72

 
ARTICLE 7
THE ADMINISTRATIVE AGENT
 
Section 7.01.  Appointment and Authorization
72

 




(NY) 27011/233/CA/RBS.CA.doc
 
ii
 
 

Section 7.02.  Administrative Agent and Affiliates
72
Section 7.03.  General Nature of the Adminstrative Agent’s Duties
73
Section 7.04.  Consultation with Experts
73
Section 7.05.  Liability of Administrative Agent
73
Section 7.06.  Indemnification
74
Section 7.07.  Credit Decision
74
Section 7.08.  Successor Administrative Agent
75
Section 7.09.  Co-Documentation Agents, Syndication Agent and Co-Lead Arrangers
Not Liable.
75
Section 7.10.  Calculations
75

 
ARTICLE 8
Change in Circumstances
 
Section 8.01.  Basis for Determining Interest Rate Inadequate or Unfair
75
Section 8.02.  Illegality
76
Section 8.03.  Increased Cost and Reduced Return
77
Section 8.04.  Base Rate Loans Substituted for Affected Euro-Dollar Loans
79

 
ARTICLE 9
Miscellaneous
 
Section 9.01.  Notices
79
Section 9.02.  No Waivers
81
Section 9.03.  Expenses; Documentary Taxes; Indemnification
81
Section 9.04.  Sharing of Set-offs
82
Section 9.05.  Amendments and Waivers
82
Section 9.06.  Successors and Assigns
83
Section 9.07.  Collateral
86
Section 9.08.  Governing Law
86
Section 9.09.  Counterparts; Integration
87
Section 9.10.  Several Obligations
87
Section 9.11.  Severability
87
Section 9.12.  Confidentiality
87
Section 9.13.  WAIVER OF JURY TRIAL
88
Section 9.14. USA Patriot Act
88
Section 9.15.  ICC Transactions
88

 
 




(NY) 27011/233/CA/RBS.CA.doc
 
iii
 
 


Schedules


Agent Schedule
Commitment Schedule
Pricing Schedule
Schedule 2.01                                             Existing Letters of
Credit
Schedule 5.03(a)                                        Non-GAAP Subsidiaries
Schedule 9.15                                             ICC Transactions


Exhibits


Exhibit A                                  -           Form of Note
Exhibits B-1 and B-2               -           Forms of RUS Guarantee
Exhibit C                                   -           Money Market Quote
Request
Exhibit D                                   -           Invitation for Money
Market Quotes
Exhibit E                                   -           Money Market Quote
Exhibit F                                   -           Opinion of General
Counsel for the Borrower
Annex A - Legal Actions
Annex B - Subsidiaries and Joint Ventures
Exhibit G                                   -           Assignment and
Assumption Agreement
Exhibit H                                   -           U.S. Tax Certificates
 
 




(NY) 27011/233/CA/RBS.CA.doc
 
iv
 
 
 
REVOLVING CREDIT AGREEMENT
 
REVOLVING CREDIT AGREEMENT dated as of October 21, 2011, among NATIONAL RURAL
UTILITIES COOPERATIVE FINANCE CORPORATION, a not-for-profit cooperative
association incorporated under the laws of the District of Columbia, as
Borrower, the BANKS listed on the signature pages hereof, THE ROYAL BANK OF
SCOTLAND PLC, as Administrative Agent and as Initial Issuing Bank for the
Letters of Credit issued or to be issued pursuant to this Agreement, JPMORGAN
CHASE BANK, N.A., as Syndication Agent, and THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., KEYBANK NATIONAL ASSOCIATION and ROYAL BANK OF CANADA, as Co-Documentation
Agents.
 
The parties hereto agree as follows:
 
 
ARTICLE 1
Definitions
 
Section 1.01 .  Definitions.  The following terms, as used herein, have the
following meanings:
 
“1994 Indenture” means the Indenture dated as of February 15, 1994 and as
amended as of September 16, 1994 between the Borrower and U.S. Bank National
Association, as trustee, as amended and supplemented from time to time,
providing for the issuance in series of certain collateral trust bonds of the
Borrower.
 
“2007 Indenture” means the Indenture dated as of October 25, 2007 between the
Borrower and U.S. Bank National Association, as trustee, as amended and
supplemented from time to time, providing for the issuance in series of certain
collateral trust bonds of the Borrower.
 
“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.03.
 
“Adjusted London Interbank Offered Rate” has the meaning set forth in Section
2.07(b).
 
“Administrative Agent” means The Royal Bank of Scotland plc, in its capacity as
administrative agent for the Banks hereunder, and its successors in such
capacity.
 
“Administrative Questionnaire” means, with respect to each Bank, the
administrative questionnaire in the form submitted to such Bank by the
Administrative Agent and submitted to the Administrative Agent (with a copy to
the Borrower) duly completed by such Bank.
 
 
 
 
 
“Agreement” means this Revolving Credit Agreement, as the same may be amended
from time to time.
 
“Applicable Law” means, with respect to any Person, any and all laws, statutes,
regulations, rules, orders, injunctions, decrees, judgments, writs
determinations or awards having the force or effect of binding such Person at
law and issued by any Governmental Authority, applicable to such Person,
including all Environmental Laws.
 
“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office and (iii) in the case of its
Money Market Loans, its Money Market Lending Office.
 
“ASC 815” means Accounting Standards Codification No. 815 Derivatives and
Hedging, as amended from time to time (or any successor provision thereto).
 
“ASC 830” means Accounting Standards Codification No. 830 Foreign Currency
Matters, as amended from time to time (or any successor provision thereto).
 
“Assignee” has the meaning set forth in Section 9.06(c).
 
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.20(a)(iii).
 
“Back-Up Letter of Credit” has the meaning set forth in Section 2.01(b).
 
“Bank” means each bank listed on the signature pages hereof, each Assignee which
becomes a Bank pursuant to Section 9.06(c), and their respective successors.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
 
2
 
 
“Bank Parties” mean the Banks and the Issuing Banks.
 
“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the Federal Funds Rate for such day plus 0.50% and
(iii) the Adjusted London Interbank Offered Rate for a one month Interest Period
on such day (or if such day is not a Euro-Dollar Domestic Business Day, the
immediately preceding Euro-Dollar Business Day) plus 1.00%.
 
“Base Rate Loan” means a Committed Loan that bears interest at the Base Rate
pursuant to the applicable Notice of Committed Borrowing or Notice of Interest
Rate Election or the last sentence of Section 2.08(a) or Article 8.
 
“Base Rate Margin” has the meaning set forth in the Pricing Schedule hereto.
 
“Bonds” means any bonds issued pursuant to any of the Indentures, as the context
may require.
 
“Borrower” means the National Rural Utilities Cooperative Finance Corporation, a
not-for-profit cooperative association incorporated under the laws of the
District of Columbia, and its successors.
 
“Borrowing” has the meaning set forth in Section 1.03.
 
“Cash Collateral Account” means a deposit account or a non-interest bearing
securities account (as contemplated by Section 2.20(e)) opened, or to be opened,
by the Administrative Agent and in which a Lien has been granted to the
Administrative Agent for the benefit of each Bank and each Issuing Bank pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each Issuing Bank (which documents are hereby consented
to by the Banks) to the extent that any Letter of Credit is required to be Cash
Collateralized in accordance with this Agreement.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of each Issuing Bank and each Bank, as
collateral for the L/C Obligations, cash or deposit account balances, and “Cash
Collateral” shall refer to such cash or deposit account balances.
 
“Central Banking Authority” means any central bank, reserve bank or monetary
authority that is principally engaged in the regulation of the currency, money
supply or commercial banking system of any given sovereign state or states.
 
“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Bank Party
(or, for purposes of Section 8.03(b), by its Applicable Lending Office or by
such
 
 
3
 
 
Bank Party’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided however, that notwithstanding
anything therein to the contrary, (i) any requirements imposed under the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or enacted, adopted or
issued in connection therewith and (ii) any requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States financial
regulatory authorities, in each case pursuant to Basel III, shall be deemed to
be a “Change in Law”, regardless of the date adopted, issued, promulgated or
implemented, but only if any such requirements are generally applicable to (and
for which reimbursement is generally being sought by the Banks in respect of)
credit transactions similar to this transaction from borrowers similarly
situated to the Borrower.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Co-Documentation Agents” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., KeyBank
National Association, and Royal Bank of Canada, each in their respective
capacity as documentation agent hereunder, and their respective successors in
such capacity.
 
“Co-Lead Arrangers” means RBS Securities Inc., J.P. Morgan Securities LLC, The
Bank of Tokyo-Mitsubishi UFJ, Ltd., KeyBank National Association, and RBC
Capital Markets, 1 each in their capacity as co-lead arranger and joint
bookrunner.
 
“Commitment” means (i) with respect to each Bank listed on the signature pages
hereof, the amount set forth opposite the name of such Bank on the Commitment
Schedule hereto and (ii) with respect to any Assignee that becomes a Bank
pursuant to Section 9.06(c), the amount of the transferor Bank’s Commitment
assigned to it pursuant to Section 9.06(c), in each case as such amount may from
time to time be reduced pursuant to Sections 2.10 and 2.11; provided that, if
the context so requires, the term “Commitment” means the obligation of a Bank to
make loans pursuant to Section 2.01(a) and purchase participations in L/C
Obligations up to, in the aggregate, such amount to the Borrower hereunder.
 
“Committed Borrowing” means a Borrowing under Section 2.01(a).
 
 
4
 
 
“Committed Loan” means a Revolving Loan; provided that, if any such loan or
loans (or portions thereof) are combined or subdivided pursuant to a Notice of
Interest Rate Election, the term “Committed Loan” shall refer to the combined
principal amount resulting from such combination or to each of the separate
principal amounts resulting from such subdivision, as the case may be.
 
“Commitment Termination Date” means October 21, 2015 or, if such day is not a
Euro-Dollar Business Day, the next preceding Euro-Dollar Business Day.
 
“Consolidated Entity” means at any date any Subsidiary, and any other entity the
accounts of which would be combined or consolidated with those of the Borrower
in its combined or consolidated financial statements if such statements were
prepared as of such date.
 
“Credit Documentation” has the meaning set forth in Section 9.15.
 
“Credit Exposure” means with respect to any Bank at any time, (i) the aggregate
principal amount of the Loans outstanding and (ii) the Outstanding Amount of all
L/C Obligations (with the aggregate amount of each Bank’s participation in L/C
Obligations deemed “held” by such Bank for purposes of this definition).
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both (as specified in
Section 6.01) would, unless cured or waived, become an Event of Default.
 
“Defaulting Bank” means any Bank that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to the Administrative Agent or any Bank Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Bank notifies the Administrative Agent and the Borrower, in writing that
such failure is the result of such Bank’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower, the Administrative Agent or any Bank Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Bank’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Domestic Business Days after request by the
Administrative Agent (the Administrative Agent hereby agreeing to make any such
written request upon a request from the Borrower) or any Bank Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Bank (with a copy of such certification to be provided to the Borrower)
that it will comply with its
 
 
5
 
 
 
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit under this Agreement, provided that such Bank shall cease to
be a Defaulting Bank pursuant to this clause (c) upon such Bank Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has, or has a Parent, that has become the subject
of a Bankruptcy Event.
 
“Derivative Cash Settlements” means, for any period, the line item “derivative
cash settlements” as it appears on the statement of operations of the Borrower
and its Consolidated Entities for such period delivered to the Banks pursuant to
Section 5.03(b), calculated in accordance with generally accepted accounting
principles as in effect from time to time.
 
“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.
 
“Determination Date” has the meaning set forth in Section 5.09.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.
 
“Domestic Lending Office” means, as to each Bank Party, its office located at
its address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank Party may hereafter designate as its Domestic Lending Office
by notice to the Borrower and the Administrative Agent.
 
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and governmental restrictions relating to the environment,
the effect of the environment on human health or to emissions, discharges or
releases of pollutants, contaminants, Hazardous Substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment,
 
 
6
 
 
storage, disposal, transport or handling of pollutants, contaminants, Hazardous
Substances or wastes or the clean-up or other remediation thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414(b) or (c) of the Internal Revenue
Code or, for purposes of Section 412 of the Internal Revenue Code, under Section
414(b), (c), (m) or (o) of the Internal Revenue Code.
 
“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.
 
“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.
 
“Euro-Dollar Loan” means a Committed Loan that bears interest at a Euro-Dollar
Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election.
 
“Euro-Dollar Margin” means a rate per annum determined in accordance with the
Pricing Schedule.
 
“Euro-Dollar Rate” means, for any day, a rate per annum determined in accordance
with Section 2.07(b).
 
“Euro-Dollar Reference Banks” means the principal London offices of JPMorgan
Chase Bank, N.A. and The Royal Bank of Scotland plc.
 
 “Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.07(b).
 
“Event of Default” has the meaning set forth in Section 6.01.
 
“Excluded Taxes” means, with respect to any payment made by the Borrower under
this Agreement or the Notes, any of the following Taxes imposed on or with
respect to a Recipient:
 
(a) income or franchise Taxes imposed on (or measured by) net income by the
United States of America, or by the jurisdiction under the laws of which such
 
 
7
 
 
Recipient is organized or in which its principal office is located or, in the
case of any Bank Party, in which its applicable lending office is located,
(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Non U.S. Bank Party (other than an assignee pursuant to
a request by the Borrower under Section 2.19(b)), any U.S. Federal withholding
Taxes resulting from any law in effect (including FATCA) on the date such Non
U.S. Bank Party becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Non U.S. Bank Party’s failure to comply with
Section 2.16(f), except to the extent that such Non U.S. Bank Party (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Taxes pursuant to Section 2.17(a).
 
“Existing Letters of Credit” means any letter of credit listed on Schedule 2.01
hereto which has been issued by The Bank of Nova Scotia, in its capacity as the
issuing bank under the Revolving Credit Agreement dated as of March 10, 2010
among the Borrower, the banks named therein, Royal Bank of Canada, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, and U.S. Bank National Association,
as Co-Documentation Agents, The Royal Bank of Scotland plc, as Syndication
Agent, and The Bank of Nova Scotia, as Administrative Agent.  The Borrower shall
be deemed to have requested the issuance of each Existing Letter of Credit for
purposes hereof.
 
“Facility Fee Rate” means a rate per annum determined in accordance with the
Pricing Schedule.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.
 
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to The Royal Bank of Scotland plc on such day
on such transactions as determined by the Administrative Agent.
 
“Fixed Rate Borrowing” means either a Euro-Dollar Borrowing or a  Money Market
LIBOR Borrowing.
 
 
8
 
 
“Fixed Rate Loans” means Euro-Dollar Loans or Money Market Loans (excluding
Money Market LIBOR Loans bearing interest at the Base Rate pursuant to Section
8.01) or any combination of the foregoing.
 
“Foreclosed Asset” has the meaning set forth in Section 5.12.
 
“Fronting Fee” has the meaning specified in Section 2.09(d).
 
“Governmental Authority” means any national, state, county, city, town, village,
municipal or other government department, commission, board, bureau, agency,
authority or instrumentality of a country or any political subdivision thereof,
exercising executive, legislative, judicial, regulatory or administrative powers
or functions of or pertaining to government.
 
“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Committed Loans which are Base Rate Loans at such time or (ii) all Euro-Dollar
Loans having the same Interest Period at such time; provided that if a Committed
Loan of any particular Bank is converted to or made as a Base Rate Loan pursuant
to Article 8, such Loan shall be included in the same Group or Groups of Loans
from time to time as it would have been in if it had not been so converted or
made.
 
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Indebtedness or lease payments of
any other Person or otherwise in any manner assuring the holder of any
Indebtedness of, or the obligee under any lease of, any other Person through an
agreement, contingent or otherwise, to purchase Indebtedness or the property
subject to such lease, or to purchase goods, supplies or services primarily for
the purpose of enabling the debtor or obligor to make payment of the
Indebtedness or under such lease or of assuring such Person against loss, or to
supply funds to or in any other manner invest in the debtor or obligor, or
otherwise; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
when used as a verb has a correlative meaning.
 
“Guaranteed Portion” has the meaning set forth in the definition of RUS
Guaranteed Loan.
 
“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.
 
“Honor Date” has the meaning specified in Section 2.20(b)(i).
 
“Increased Amount Date” has the meaning set forth in Section 2.17.
 
“Incremental Bank” has the meaning set forth in Section 2.17.
 
 
9
 
 
“Incremental Commitments” has the meaning set forth in Section 2.17 .
 
“Indebtedness” with respect to any Person means:
 
(1)           all indebtedness which would appear as indebtedness on a balance
sheet of such Person prepared in accordance with generally accepted accounting
principles (i) for money borrowed, (ii) which is evidenced by securities sold
for money or (iii) which constitutes purchase money indebtedness;
 
(2)           all indebtedness of others Guaranteed by such Person;
 
(3)           all indebtedness secured by any Lien upon property owned by such
Person, even though such Person has not assumed or become liable for the payment
of such indebtedness; and
 
(4)           all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement (including any lease in the
nature of a title retention agreement) with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession of such property),
but only if such property is included as an asset on the balance sheet of such
Person;
 
provided that, in computing the “Indebtedness” of such Person, there shall be
excluded any particular indebtedness if, upon or prior to the maturity thereof,
there shall have been deposited with the proper depositary in trust money (or
evidences of such indebtedness) in the amount necessary to pay, redeem or
satisfy such indebtedness, and thereafter such money and evidences of
indebtedness so deposited shall not be included in any computation of the assets
of such Person; and provided further that no provision of this definition shall
be construed to include as “Indebtedness” of the Borrower or its Consolidated
Entities any indebtedness by virtue of any agreement by the Borrower or its
Consolidated Entities to advance or supply funds to Members.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrower under this Agreement or the
Notes and (b) Other Taxes.
 
“Indenture” means either the 1994 Indenture, the 2007 Indenture or any other
Indenture that provides for borrowing on terms not materially more
disadvantageous to the Borrower’s unsecured creditors than the borrowings under
the 1994 Indenture or the 2007 Indenture, and “Indentures” means all such
Indentures.
 
“Initial Issuing Bank” means The Royal Bank of Scotland plc, in its capacity as
initial issuing bank for the letters of credit issued or to be issued pursuant
to this Agreement, and its successors in such capacity as provided in Section
2.20(b).
 
 
10
 
 
“Interest Expense” means, for any period, the line item “interest expense” as it
appears on the statement of operations of the Borrower and its Consolidated
Entities for such period delivered to the Banks pursuant to Section 5.03(b),
calculated in accordance with generally accepted accounting principles as in
effect from time to time.
 
“Interest Period” means: (1) with respect to each Euro-Dollar Borrowing, the
period commencing on the date of such Borrowing and ending one, two, three or
six months thereafter, as the Borrower may elect in the applicable Notice of
Borrowing; provided that:
 
(a)           any Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro-Dollar Business Day;
 
(b)           any Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro-Dollar Business Day of
a calendar month; and
 
(c)           any Interest Period of any Euro-Dollar Loan included in such
Borrowing which would otherwise end after the Maturity Date shall, with respect
to such Euro-Dollar Loan, end on such Maturity Date;
 
(2)           with respect to each Base Rate Borrowing, the period commencing on
the date of such Borrowing and ending 30 days thereafter; provided that:
 
(a)           any Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day; and
 
(b)           any Interest Period of any Base Rate Loan included in such
Borrowing which would otherwise end after the Maturity Date shall, with respect
to such Base Rate Loan, end on such Maturity Date;
 
(3)           with respect to each Money Market LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending any whole number of months
thereafter (but not less than one month) as the Borrower may elect in the
applicable Notice of Borrowing; provided that:
 
(a)           any Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro-Dollar Business Day;
 
 
11
 
 
(b)           any Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro-Dollar Business Day of
a calendar month; and
 
(c)           any Interest Period which would otherwise end after the Commitment
Termination Date shall end on the Commitment Termination Date; and
 
(4)           with respect to each Money Market Absolute Rate Borrowing, the
period commencing on the date of such Borrowing and ending such number of days
thereafter (but not less than 30 days) as the Borrower may elect in the
applicable Notice of Borrowing; provided that:
 
(a)           any Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day; and
 
(b)           any Interest Period which would otherwise end after the Commitment
Termination Date shall end on the Commitment Termination Date.
 
“Investments” has the meaning set forth in Section 5.12.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
 
“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by any Issuing Bank and the Borrower (or any Consolidated Entity of the
Borrower) or in favor of any Issuing Bank and relating to any such Letter of
Credit.
 
“Issuing Bank” means the Initial Issuing Bank, The Bank of Nova Scotia and any
Bank appointed by the Borrower (with the consent of the Administrative Agent) as
such and each Person that shall become an Issuing Bank hereunder pursuant to
Section 2.20(l) or Section 9.06(f).  Each Issuing Bank may, with the consent of
the Borrower (such consent not to be unreasonably withheld), arrange for one or
more Letters of Credit to be issued by affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such affiliate with respect to
Letters of Credit issued by such affiliate.
 
“Joint Venture” means any corporation, partnership, association, joint venture
or other entity in which the Borrower, directly or indirectly through
 
 
12
 
 
Subsidiaries or Joint Ventures, has an equity interest at the time of 10% or
more but which is not a Subsidiary; provided that no Person whose only assets
are RUS Guaranteed Loans and investments incidental thereto shall be deemed a
Joint Venture; provided further that any investment by the Borrower, directly or
indirectly through Subsidiaries or Joint Ventures, in (or any of their other
interests in) any equity securities of the Federal Agricultural Mortgage
Corporation shall not be deemed a Joint Venture.
 
“L/C Advance” means, with respect to each Bank, such Bank’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof, the extension of the expiry date thereof or the increase of the amount
thereof.
 
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit to be issued hereunder by any
Issuing Bank in the form from time to time in use by such Issuing Bank.
 
“Letter of Credit Expiration Date” means the day that is five Domestic Business
Days prior to the Commitment Termination Date.
 
“Letter of Credit Fee” has the meaning specified in Section 2.09(c).
 
“Letter of Credit Sublimit” means $100,000,000.  The Letter of Credit Sublimit
is part of , and not in addition to, the aggregate Commitments.
 
“Letters of Credit” means letters of credit issued by any Issuing Bank pursuant
to Section 2.01(b).
 
“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the London Interbank Offered Rate pursuant to Section
2.03.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For
 
 
13
 
 
the purposes of this Agreement, the Borrower or any Subsidiary shall be deemed
to own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
 
“Loan” means a Base Rate Loan or a Euro-Dollar Loan or a Money Market Loan and
“Loans” means Base Rate Loans or Euro-Dollar Loans or Money Market Loans or any
combination of the foregoing.
 
“London Interbank Offered Rate” has the meaning set forth in Section 2.07(b).
 
“Maturity Date” means (i) with respect to any Revolving Loan, the Commitment
Termination Date and (ii) with respect to any Money Market Loan, the last day of
the Interest Period applicable thereto.
 
“Member” means any Person which is a member or a patron of the Borrower.
 
“Members’ Subordinated Certificate” means a note of the Borrower or its
Consolidated Entities substantially in the form of the membership subordinated
subscription certificates and the loan and guarantee subordinated certificates
outstanding on the date of the execution and delivery of this Agreement and any
other Indebtedness of the Borrower or its Consolidated Entities having
substantially similar provisions as to subordination as those contained in said
outstanding membership subordinated subscription certificates and loan and
guarantee subordinated certificates.
 
“Money Market Absolute Rate” has the meaning set forth in Section 2.03(d).
 
“Money Market Absolute Rate Loan” means a loan to be made by a Bank pursuant to
an Absolute Rate Auction.
 
“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to the Borrower
and the Administrative Agent; provided that any Bank may from time to time by
notice to the Borrower and the Administrative Agent designate separate Money
Market Lending Offices for its Money Market LIBOR Loans, on the one hand, and
its Money Market Absolute Rate Loans, on the other hand, in which case all
references herein to the Money Market Lending Office of such Bank shall be
deemed to refer to either or both of such offices, as the context may require.
 
“Money Market LIBOR Loan” means a loan to be made by a Bank pursuant to a LIBOR
Auction (including such a loan bearing interest at the Prime Rate pursuant to
Section 8.01(a)).
 
 
14
 
 
“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.
 
“Money Market Margin” has the meaning set forth in Section 2.03(d).
 
“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.03.
 
“Moody’s” means Moody’s Investors Service, Inc., and its successors.
 
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001 of ERISA and subject to Title IV of ERISA, which has two or more
contributing sponsors, one of whom is the Borrower or a Subsidiary of the
Borrower or any member of the ERISA Group, at least two of whom are not under
common control, within the meaning of Section 4063 of ERISA.
 
“Net Income” means, for any period, the line item “net income” on the
consolidated statement of operations of the Borrower and its Consolidated
Entities, as it appears in the financial statements for such period delivered to
the Banks pursuant to Section 5.03(b), and each calculated in accordance with
generally accepted accounting principles as in effect from time to time;
provided that non-cash adjustments (whether positive or negative) required to be
made pursuant to ASC 815 and ASC 830 on each such line item shall be excluded
from the calculation thereof to the extent otherwise included therein.
 
“Non-Extension Notice Date” has the meaning specified in ‎Section 2.20(a)(iii).
 
“Non-U.S. Bank Party” means a Bank Party that is not a U.S. Person.
 
“Notes” means promissory notes of the Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.
 
“Notice of Borrowing” means a Notice of Committed Borrowing or a Notice of Money
Market Borrowing.
 
“Notice of Committed Borrowing” has the meaning set forth in Section 2.02.
 
“Notice of Interest Rate Election” has the meaning set forth in Section 2.08.
 
“Notice of Money Market Borrowing” has the meaning set forth in Section 2.03(f).
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such
 
 
15
 
 
Recipient and the jurisdiction imposing such Taxes (other than a connection
arising from such Recipient having executed, delivered, enforced, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, or engaged in any other  transaction
pursuant to, or enforced, this Agreement or the Notes, or sold or assigned an
interest in this Agreement or the Notes).
 
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or the Notes,
except any such Taxes that are Other Connection Taxes imposed with respect to
an  assignment (other than an assignment under Section 2.18).
 
“Outstanding Amount” means with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date after giving effect to any relevant
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of such L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any relevant Letters
of Credit or any reductions in the maximum amount available for drawing under
any relevant Letters of Credit taking effect on such date.
 
“Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.
 
“Participant” has the meaning set forth in Section 9.06(b).
 
“Patronage Capital Certificates” means those certificates that evidence the
portion of Net Income allocated by the Borrower among its Members in accordance
with applicable cooperative principles.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Performance Letter of Credit” means any letter of credit issued in order to
guarantee performance under a contract.
 
“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
 
“Plan” means any multiemployer plan or single employer plan (including any
Multiple Employer Plan), as defined in Section 4001 and subject to Title IV of
ERISA, which is maintained or contributed to by, or at any time during the five
calendar years preceding the date of this Agreement was maintained or
contributed to by, the Borrower or a Subsidiary of the Borrower or any member of
the ERISA Group.
 
 
16
 
 
“Pricing Schedule” means the Pricing Schedule attached hereto.
 
“Prime Rate” means the rate of interest publically announced by The Royal Bank
of Scotland plc as its prime rate in effect at such time at its principal office
in New York City; provided that if The Royal Bank of Scotland plc ceases to
publically announce such rate of interest, then the Prime Rate shall mean the
rate of interest published by the Wall Street Journal from time to time as the
"Prime Rate".
 
“Prior 5-Year Credit Agreement” means the Revolving Five Year Credit Agreement
dated as of March 16, 2007, among the Borrower, the banks named therein, The
Royal Bank of Scotland N.V. (formerly known as ABN AMRO Bank N.V.), The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, and The Royal Bank of Scotland plc,
as Co-Documentation Agents, The Bank of Nova Scotia, as Syndication Agent, and
JPMorgan Chase Bank, N.A., as Administrative Agent.
 
“Pro Rata Share” means, with respect to each Bank at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Bank and the
denominator of which is the total amount of the Commitments, subject to
adjustment as provided in Section 2.19(a)(iv); provided that if the commitment
of each Bank to make Revolving Loans and the obligation of each Issuing Bank to
make L/C Credit Extensions have been terminated pursuant to Section 2.10 or
6.01, then the Pro Rata Share of each Bank shall be determined based on the Pro
Rata Share of such Bank immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.
 
“Qualified Subordinated Indebtedness” means the Borrower’s  (i) 6.10%
Subordinated Deferrable Interest Notes Due 2044, (ii) 5.95% Subordinated
Deferrable Interest Notes Due 2045, and (iii) any other Indebtedness of the
Borrower having substantially similar terms as to subordination as those
contained in the instruments and documents relating to the foregoing
Indebtedness or that would be junior to any of the foregoing; provided that such
Indebtedness (a) will not mature prior to the Maturity Date and (b) does not
require payments of principal prior to the Commitment Termination Date, except
pursuant to acceleration or at the option of the Borrower.
 
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Bank and
(c) the Issuing Bank.
 
“REDLG Program Liens” means Liens on any asset of the Borrower required to be
pledged as collateral to support obligations of the Borrower with respect to any
government Guarantee provided pursuant to regulations issued under the Rural
Electrification Act of 1936, 7 U.S.C. 901 et. seq., and the Food, Conservation
and Energy Act of 2008, Pub. L. 110-234 Stat. 923 (“REDLG Obligations”) so long
as such Guarantee supports long-term Indebtedness issued by the Borrower and
permitted by Section 5.09.
 
 
17
 
 
“REDLG Obligations” has the meaning set forth in the definition of REDLG Program
Liens.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Reportable Event” means an event described in Section 4043(c) of ERISA or
regulations promulgated by the Department of Labor thereunder (with respect to
which the 30 day notice requirement has not been waived by the PBGC).
 
“Required Banks” means at any time Banks having at least 51% of the sum of (i)
the aggregate amount of the unused Commitments, (ii) the aggregate principal
outstanding amount of the Loans and (iii) the Outstanding Amount of all L/C
Obligations (with the aggregate amount of each Bank’s participation in L/C
Obligations deemed “held” by such Bank for purposes of this definition).
 
“Responsible Officer” means (i) with respect to the Borrower, the Chief
Financial Officer, the Chief Executive Officer, the Treasurer, an Assistant
Secretary-Treasurer, the Controller, the Vice President, Capital Markets Funding
or, in each case, an authorized signatory of such Person and (ii) with respect
to any other Person, the president, any vice-president, the chief financial
officer, any assistant-treasurer or, in each case, an authorized signatory of
such Person.
 
“Revolving Credit Period” means the period from and including the Effective Date
to but excluding the Commitment Termination Date.
 
“Revolving Loan” means a loan made by a Bank pursuant to Section 2.01(a).
 
“RUS” means the Rural Utilities Service of the Department of Agriculture of the
United States of America (as successor to the Rural Electrification
Administration of the Department of Agriculture of the United States of America)
or any other regulatory body which succeeds to its functions.
 
“RUS Guaranteed Loan” means any loan made by any Person, which loan is
guaranteed, in whole or in part, as to principal and interest by the United
States of America through the RUS pursuant to a guarantee, which guarantee
contains provisions no less favorable to the holder thereof than the provisions
set forth in the form of Exhibit B-1 or Exhibit B-2 hereto; and “Guaranteed
Portion” of any RUS Guaranteed Loan means that portion of principal of, and
interest on, such RUS Guaranteed Loan which is guaranteed by the United States
of America through the RUS.
 
 
18
 
 
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
 
“Securities and Exchange Commission” means the Securities and Exchange
Commission or any other U.S. federal governmental authority succeeding to any or
all of the functions of the Securities and Exchange Commission.
 
“Special Purpose Subsidiary” has the meaning set forth in Section 5.12.
 
“Standby Letter of Credit” means any Letter of Credit issued under this
Agreement, other than (i) a Trade Letter of Credit, (ii) a Performance Letter of
Credit or (iii) a Backup Letter of Credit in support of either a performance
letter of credit or a trade letter of credit issued by the Borrower.
 
“Start-up Investments” has the meaning set forth in Section 5.12.
 
“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
its Subsidiaries, and (ii) any other Person in which such Person directly or
indirectly through Subsidiaries has more than a 50% voting and equity interest;
provided that no Person whose only assets are RUS Guaranteed Loans and
investments incidental thereto shall be deemed a Subsidiary.
 
“Superior Indebtedness” means all Indebtedness of the Borrower and its
Consolidated Entities (other than Members’ Subordinated Certificates and
Qualified Subordinated Indebtedness), but excluding (i) Indebtedness of the
Borrower or any of its Consolidated Entities to the extent that the proceeds of
such Indebtedness are used to fund Guaranteed Portions of RUS Guaranteed Loans
and (ii) any indebtedness of any Member Guaranteed by the Borrower or any of its
Consolidated Entities (“Guaranteed Indebtedness”), to the extent that either (x)
the long-term unsecured debt of such Member is rated at least BBB+ by S&P or
Baal by Moody’s, (y) the long-term secured debt of such Member is rated at least
A- by S&P or A3 by Moody’s or (z) the payment of principal and interest by the
Borrower or any of its Consolidated Entities in respect of such Guaranteed
Indebtedness is covered by insurance or reinsurance provided by an insurer
having an insurance financial strength rating of AAA by S&P or a financial
strength rating of Aaa by Moody’s.
 
“Syndication Agent” means The Royal Bank of Scotland plc, in its capacity as
Syndication Agent hereunder, and its successors in such capacity.
 
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any
 
 
19
 
 
 Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
 
“TIER” means, for any period, the ratio of (x) Net Income plus Interest Expense
plus Derivative Cash Settlements to (y) Interest Expense plus Derivative Cash
Settlements, in each case for such period.
 
“Trade Letter of Credit” means any letter of credit that is issued for the
benefit of a supplier of goods or services to effect payment for such goods or
services.
 
“Type” refers to whether a Loan is a Base Rate Loan, a Euro-Dollar Loan, a Money
Market Absolute Rate Loan or a Money Market LIBOR Loan.
 
“Unreimbursed Amount” has the meaning specified in Section 2.20(b)(i).
 
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
 
“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).
 
“Withholding Agent” means the Borrower and the Administrative Agent.
 
Section 1.02 .  Accounting Terms and Determinations.   Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made and all financial statements
required to be delivered hereunder shall be prepared in accordance with
generally accepted accounting principles as in effect from time to time, applied
on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants) with the most recent audited financial
statements of the Borrower and its Consolidated Entities delivered to the Bank
Parties.
 
Section 1.03 .  Types of Borrowings.  The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to the Borrower pursuant to
Article 2 on a single date and for a single Interest Period.  Borrowings are
classified for purposes of this Agreement either by reference to the pricing of
Loans comprising such Borrowing (e.g., a “Euro-Dollar Borrowing” is a Borrowing
comprised of Euro-Dollar Loans) or by reference to the provisions of Article 2
under which participation therein is determined (i.e., a “Revolving  Borrowing”
is a Borrowing under Section 2.01(a) in which all Banks participate in
proportion to their Commitments, while a “Money Market Borrowing” is a Borrowing
under Section 2.03 in which the Bank participants are determined on the basis of
their bids in accordance therewith).
 
Section 1.04 .  Letter of Credit.  Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the
 
 
20
 
 
stated face amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed the maximum stated amount of such Letter of Credit after giving
effect to all increases thereof, whether or not such maximum face amount is in
effect at such time.
 
 
ARTICLE 2
The Credits
 
Section 2.01 .  Commitments to Lend and Issue Letters of Credit.  (a) Revolving
Loans.  During the Revolving Credit Period each Bank severally agrees, on the
terms and conditions set forth in this Agreement, to make loans to the Borrower
pursuant to this Section from time to time in amounts such that the sum of (x)
the aggregate principal amount of Revolving Loans by such Bank at any one time
outstanding plus (y) such Bank’s Pro Rata Share of the Outstanding Amount of all
L/C Obligations shall not exceed the amount of its Commitment.  Each Borrowing
shall be in an aggregate principal amount of $10,000,000 or any larger multiple
of $1,000,000 (except that any such Borrowing may be in the maximum aggregate
amount available in accordance with Section 3.03(d)) and shall be made from the
several Banks ratably in proportion to their respective Commitments.  Within the
foregoing limits, the Borrower may borrow under this Section, repay or, to the
extent permitted by Section 2.12, prepay Loans and reborrow at any time during
the Revolving Credit Period under this Section.
 
(b)  Letters of Credit.  Subject to the terms and conditions set forth herein,
(i) each Issuing Bank agrees, in reliance upon the agreements of the other Banks
set forth in Section 2.20, (A) from time to time on any Domestic Business Day
during the period from the Effective Date until the Letter of Credit Expiration
Date, to make L/C Credit Extensions either (i) for the account of the Borrower,
its Consolidated Entities, its Members or members of its Consolidated Entities
or (ii) in support of a letter of credit issued by the Borrower as a back-up
confirmation or backup credit support of such letter of credit ("Back-Up Letter
of Credit"), and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.20(a)(i) and (ii), and (B) to honor drawings under
the Letters of Credit issued by it; and (ii) the Banks severally agree to
participate in Letters of Credit issued for the account of the Borrower, its
Consolidated Entities, its Members or members of its Consolidated Entities and
any L/C Borrowings thereunder; provided that after giving effect to any L/C
Credit Extension with respect to any Letter of Credit, (1) the sum of (x) the
aggregate principal amount of Revolving Loans of any Bank, plus (y) such Bank’s
Pro Rata Share of the Outstanding Amount of all L/C Obligations shall not exceed
such Bank’s Commitment and (2) the Outstanding Amount of all L/C Obligations
shall not exceed the Letter of Credit Sublimit.  Each request by the Borrower
for the issuance of, or an amendment to increase the amount of, any Letter of
Credit shall
 
 
21
 
 
 
be deemed to be a representation by the Borrower that the L/C Credit Extension
so requested complies with the condition set forth in the proviso to the
preceding sentence.  Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  Notwithstanding anything to the contrary
herein, no Issuing Bank shall issue any Letter of Credit other than a Standby
Letter of Credit.
 
(b)  Letters of Credit Generally.  (i) No Issuing Bank shall issue any Letter of
Credit if the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Banks have approved such
expiry date; provided that in no event shall the expiry date of any requested
Letter of Credit occur on or after the Domestic Business Day immediately
preceding the Commitment Termination Date.
 
(i)  No Issuing Bank shall be under any obligation to make any L/C Credit
Extension if:
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Applicable Law applicable to such Issuing Bank or
any request or directive (whether or not having the force of law, but if not
having the force of law, being a request or directive which is generally
complied with by comparable financial institutions) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from the issuance of Letters of Credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith reasonably deems material to it;
provided, however, that in the event a Bank Party participating in the Letters
of Credit is not affected by any such restriction, requirement or imposition,
and is able to issue such Letter of Credit and expressly agrees in its sole
discretion to issue such Letter of Credit, such Bank Party, subject to the
consent of the Administrative Agent, such consent not to be unreasonably
withheld, conditioned or delayed, shall issue such Letter of Credit and shall be
deemed the Issuing Bank with regard to such Letter of Credit for all purposes of
this Agreement;
 
 
22
 
 
(B) the making of such L/C Credit Extension would violate any Applicable Laws;
 
(C) except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is in an initial face amount less than $25,000;
 
(D) such L/C Credit Extension is to be denominated in a currency other than
Dollars;
 
(E) such L/C Credit Extension contains any provisions for automatic
reinstatement of the stated amount after any L/C Borrowing thereunder; or
 
(F) a default of any Bank’s obligations to fund under Section 2.20 exists, or
any Bank is then a Defaulting Bank, unless, after giving effect to Section
2.19(a)(iv)) with respect to such Bank, such Issuing Bank has entered into
satisfactory arrangements, including the delivery of Cash Collateral
satisfactory to the Issuing Bank (in its sole discretion) with the Borrower or
such Bank to eliminate such Issuing Bank’s risk.
 
(ii)  No Issuing Bank shall be under the obligation to amend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(c)   Existing Letters of Credit. The parties hereto agree that the Existing
Letters of Credit will automatically, without any further action on the part of
any Person, be deemed to be Letters of Credit hereunder issued hereunder on the
Effective Date for the account of the Borrower.  Without limiting the foregoing,
(i) each such Existing Letter of Credit shall be included in the calculation of
the L/C Obligations and (ii) each Lender shall have reimbursement and
participation obligations with respect to such Existing Letters of Credit as
provided in Sections 2.20(a) and (b) hereof.
 
Section 2.02 .  Notice of Committed Borrowings.  The Borrower shall give the
Administrative Agent notice (a “Notice of Committed Borrowing”) not later than
12:00 noon (New York City time) on (x) the date of such Borrowing, in the case
of each Base Rate Borrowing, and (y) the third Euro-Dollar Business Day before
such Borrowing, in the case of each Euro-Dollar Borrowing, specifying:
 
(a)  the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,
 
(b)  the aggregate amount of such Borrowing,
 
 
23
 
 
(c)  whether the Loans comprising such Borrowing are to bear interest initially
at the Base Rate or a Euro-Dollar Rate, and
 
(d)  in the case of a Euro-Dollar Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period.
 
Notwithstanding the foregoing, no more than 15 Fixed Rate Borrowings  shall be
outstanding at any one time, and any Borrowing which would exceed such
limitation shall be made as a Base Rate Borrowing.
 
Section 2.03 .  Money Market Borrowings.  (a) In addition to Committed
Borrowings pursuant to Section 2.01(a), the Borrower may, as set forth in this
Section, request the Banks during the Revolving Credit Period to make offers to
make Money Market Loans to the Borrower.  The Banks may, but shall have no
obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section.
 
(a)  Money Market Quote Request.  When the Borrower wishes to request offers to
make Money Market Loans under this Section, it shall transmit to the
Administrative Agent by telex or facsimile transmission a Money Market Quote
Request substantially in the form of Exhibit C hereto so as to be received no
later than 10:00 A.M. (New York City time) on (x) the fourth Euro-Dollar
Business Day prior to the date of Borrowing proposed therein, in the case of a
LIBOR Auction or (y) the Domestic Business Day next preceding the date of
Borrowing proposed therein, in the case of an Absolute Rate Auction (or, in
either case, such other time or date as the Borrower and the Administrative
Agent shall have mutually agreed and shall have notified to the Banks not later
than the date of the Money Market Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective) specifying:
 
(i)  the proposed date of Borrowing, which shall be a Euro-Dollar Business Day
in the case of a LIBOR Auction or a Domestic Business Day in the case of an
Absolute Rate Auction,
 
(ii)  the aggregate amount of such Borrowing, which shall be $10,000,000 or any
larger multiple of $1,000,000,
 
(iii)  the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and
 
(iv)  whether the Money Market Quotes requested are to set forth a Money Market
Margin or a Money Market Absolute Rate.
 
The Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request.  No Money Market Quote
Request shall be given within four Euro-Dollar Business Days (or
 
 
24
 
 
such other number of days as the Borrower and the Administrative Agent may
agree) of any other Money Market Quote Request.
 
(b)  Invitation for Money Market Quotes.  Promptly upon receipt of a Money
Market Quote Request, the Administrative Agent shall send to the Banks by telex
or facsimile transmission an Invitation for Money Market Quotes substantially in
the form of Exhibit D hereto, which shall constitute an invitation by the
Borrower to each Bank to submit Money Market Quotes offering to make the Money
Market Loans to which such Money Market Quote Request relates in accordance with
this Section.
 
(c)  Submission and Contents of Money Market Quotes.  (i) Each Bank may submit a
Money Market Quote containing an offer or offers to make Money Market Loans in
response to any Invitation for Money Market Quotes.  Each Money Market Quote
must comply with the requirements of this subsection (d) and must be submitted
to the Administrative Agent by telex or facsimile transmission at its offices
specified in or pursuant to Section 9.01 not later than (x) 9:30 A.M. (New York
City time) on the third Euro-Dollar Business Day prior to the proposed date of
Borrowing, in the case of a LIBOR Auction or (y) 9:30 A.M. (New York City time)
on the proposed date of Borrowing, in the case of an Absolute Rate Auction (or,
in either case, such other time or date as the Borrower and the Administrative
Agent shall have mutually agreed and shall have notified to the Banks not later
than the date of the Money Market Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective); provided that
Money Market Quotes submitted by the Administrative Agent (or any affiliate of
the Administrative Agent) in the capacity of a Bank may be submitted, and may
only be submitted, if the Administrative Agent or such affiliate notifies the
Borrower of the terms of the offer or offers contained therein not later than
(x) 8:30 A.M. (New York City time) on the third Euro-Dollar Business Day prior
to the proposed date of Borrowing, in the case of a LIBOR Auction or (y) 9:15
A.M. (New York City time) on the proposed date of Borrowing, in the case of an
Absolute Rate Auction.  Subject to Articles 3 and 6, any Money Market Quote so
made shall be irrevocable except with the written consent of the Administrative
Agent given on the instructions of the Borrower.
 
(i)  Each Money Market Quote shall be in substantially the form of Exhibit E
hereto and shall in any case specify:
 
(A) the proposed date of Borrowing,
 
(B) the principal amount of the Money Market Loan for which each such offer is
being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Bank, (x) must be $1,000,000 or any larger multiple
thereof, (y) may not exceed the principal amount of Money Market Loans for which
offers were requested and (z) may be subject to an aggregate limitation as to
principal amount of Money
 
 
25
 
 
Market Loans for which offers being made by such quoting Bank may be accepted,
 
(C) in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Money Market Margin”) offered for each such
Money Market Loan, expressed as a percentage (rounded to the nearest 1/10,000th
of 1%) to be added to or subtracted from such base rate,
 
(D) in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded to the nearest 1/10,000th of 1%) (the “Money Market Absolute Rate”)
offered for each such Money Market Loan, and
 
(E) the identity of the quoting Bank.
 
A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.
 
(ii)  Any Money Market Quote shall be disregarded if it:
 
(A) is not substantially in conformity with Exhibit E hereto or does not specify
all of the information required by subsection (d)(ii),
 
(B) contains qualifying, conditional or similar language,
 
(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes, or
 
(D) arrives after the time set forth in subsection (d)(i).
 
(e)  Notice to Borrower.  The Administrative Agent shall promptly notify the
Borrower of the terms (x) of any Money Market Quote submitted by a Bank that is
in accordance with subsection (d) and (y) of any Money Market Quote that amends,
modifies or is otherwise inconsistent with a previous Money Market Quote
submitted by such Bank with respect to the same Money Market Quote Request.  Any
such subsequent Money Market Quote shall be disregarded by the Administrative
Agent unless such subsequent Money Market Quote is submitted solely to correct a
manifest error in such former Money Market Quote.  The Administrative Agent’s
notice to the Borrower shall specify (A) the aggregate principal amount of Money
Market Loans for which offers have been received for each Interest Period
specified in the related Money Market Quote Request, (B) the respective
principal amounts and Money Market Margins or Money Market Absolute Rates, as
the case may be, so offered and (C) if
 
 
26
 
 
applicable, limitations on the aggregate principal amount of Money Market Loans
for which offers in any single Money Market Quote may be accepted.
 
(f)  Acceptance and Notice by Borrower.  Not later than 10:30 A.M. (New York
City time) on (x) the third Euro-Dollar Business Day prior to the proposed date
of Borrowing, in the case of a LIBOR Auction or (y) the proposed date of
Borrowing, in the case of an Absolute Rate Auction (or, in either case, such
other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Banks not later than the date of
the Money Market Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective), the Borrower shall notify the
Administrative Agent of its acceptance or non-acceptance of the offers so
notified to it pursuant to subsection (e).  In the case of acceptance, such
notice (a “Notice of Money Market Borrowing”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted.  The
Borrower may accept any Money Market Quote in whole or in part; provided that:
 
(i)  the aggregate principal amount of each Money Market Borrowing may not
exceed the applicable amount set forth in the related Money Market Quote
Request,
 
(ii)  the aggregate principal amount of each Money Market Borrowing must be
$10,000,000 or any larger multiple of $1,000,000,
 
(iii)  acceptance of offers may only be made on the basis of ascending Money
Market Margins or Money Market Absolute Rates, as the case may be, and
 
(iv)  the Borrower may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.
 
(g)  Allocation by Agent.  If offers are made by two or more Banks with the same
Money Market Margins or Money Market Absolute Rates, as the case may be, for a
greater aggregate principal amount than the amount in respect of which such
offers are accepted for the related Interest Period, the principal amount of
Money Market Loans in respect of which such offers are accepted shall be
allocated by the Administrative Agent among such Banks as nearly as possible (in
such multiples, not greater than $100,000, as the Administrative Agent may deem
appropriate) in proportion to the aggregate principal amounts of such
offers.  Determinations by the Administrative Agent of the amounts of Money
Market Loans shall be conclusive in the absence of manifest error.
 
Section 2.04 . Notice to Banks; Funding of Loans.  (a) Upon receipt of a Notice
of Borrowing, the Administrative Agent shall promptly notify each Bank on the
same Domestic Business Day of the contents thereof and of such Bank’s share (if
any) of such Borrowing and such Notice of Borrowing shall not thereafter be
revocable by the Borrower.
 
 
27
 
 
(b)  Not later than 2:00 P.M. (New York City time) on the date of each
Borrowing, each Bank participating therein shall (except as provided in
subsection (c) of this Section) make available its share of such Borrowing, in
Federal or other funds immediately available in New York City, to the
Administrative Agent at its address specified in or pursuant to Section
9.01.  Unless the Administrative Agent determines that any applicable condition
specified in Article 3 has not been satisfied, the Administrative Agent will
thereafter make the funds so received from the Banks available to the Borrower
at the Administrative Agent’s aforesaid address, provided, however, that the
Administrative Agent shall first make a portion of such funds equal to the
aggregate principal amount of any L/C Borrowings made by any Issuing Bank and by
any Bank, as the case may be, and outstanding on the date of such Borrowing,
plus interest accrued and unpaid thereon to and as of such date, available to
such Issuing Bank or such other Bank, as the case may be, for repayment of such
L/C Borrowing.
 
(c)  If any Bank makes a new Loan hereunder on a day on which the Borrower is to
repay all or any part of an outstanding Loan from such Bank, such Bank shall
apply the proceeds of its new Loan to make such repayment and only an amount
equal to the difference (if any) between the amount being borrowed and the
amount being repaid shall be made available by such Bank to the Administrative
Agent as provided in subsection (b), or remitted by the Borrower to the
Administrative Agent as provided in Section 2.13, as the case may be.
 
(d)  Unless the Administrative Agent shall have been notified by any Bank prior
to the date of Borrowing (or prior to 2:00 P.M. (New York City time) on the date
of Borrowing in the case of a Base Rate Borrowing) that such Bank does not
intend to make available to the Administrative Agent such Bank’s portion of the
Borrowing to be made on such date, the Administrative Agent may assume that such
Bank has made such amount available to the Administrative Agent on such date and
the Administrative Agent may (but shall have no obligation to), in reliance upon
such assumption, make available to the Borrower a corresponding amount, subject
to the provisions of subsection (c).  If such corresponding amount is not in
fact made available to the Administrative Agent by such Bank, the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Bank.  If such Bank does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower and the Borrower shall promptly pay such corresponding
amount to the Administrative Agent.  The Administrative Agent shall also be
entitled to recover from such Bank or the Borrower interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (x) in the case of a Bank, the Federal Funds Rate for
each such day and (y) in the case of the Borrower, the then applicable rate for
Base Rate Loans, Euro-Dollar Loans or Money Market Loans, as
appropriate.  Nothing herein shall be deemed to relieve
 
 
28
 
 
 any Bank from its obligation to fulfill its Commitment hereunder or to
prejudice any rights which the Borrower may have against any Bank as a result of
any default by such Bank hereunder.  For purposes of this subsection (d), no
amount paid to the Administrative Agent hereunder shall be considered to have
been recovered by the Administrative Agent on the date of payment unless such
amount shall have been received by the Administrative Agent by 2:30 P.M. (New
York City time) on such date.
 
Section 2.05 .  Notes.  (a) Any Bank Party may request that the Loans and/or L/C
Borrowings of such Bank be evidenced by a single Note payable to the order of
such Bank Party for the account of its Applicable Lending Office in an amount
equal to the aggregate unpaid principal amount of such Bank Party’s Loans and/or
L/C Borrowings.
 
(b)  Each Bank Party that has requested that its Loans and/or L/C Borrowings be
evidenced by a Note may, by notice to the Borrower and the Administrative Agent,
request that its Loans and/or L/C Borrowings of a particular Type be evidenced
by a separate Note in an amount equal to the aggregate unpaid principal amount
of such Loans and/or L/C Borrowings.  Each such Note shall be in substantially
the form of Exhibit A hereto with appropriate modifications to reflect the fact
that it evidences solely Loans and/or L/C Borrowings of the relevant Type.  Each
reference in this Agreement to the “Note” of such Bank Party shall be deemed to
refer to and include any or all of such Notes, as the context may require.
 
(c)  Upon receipt of each Bank Party’s Note pursuant to Section 3.01(b), the
Administrative Agent shall forward such Note to such Bank Party.  Each Bank
Party shall record the date, amount, type and maturity of each Loan and/or L/C
Borrowings made by it and the date and amount of each payment of principal made
by the Borrower with respect thereto, and may, if such Bank Party so elects in
connection with any transfer or enforcement of its Note, endorse on the schedule
forming a part thereof appropriate notations to evidence the foregoing
information with respect to each such Loan and/or L/C Borrowings then
outstanding; provided that the failure of any Bank Party to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Notes.  Each Bank Party is hereby irrevocably authorized
by the Borrower so to endorse its Note and to attach to and make a part of its
Note a continuation of any such schedule as and when required.
 
Section 2.06 .  Maturity of Loans.  Each Loan hereunder shall mature, and the
principal amount thereof shall be due and payable on the Maturity Date with
respect to such Loan.
 
Section 2.07 .  Interest Rates.  (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the Base Rate plus
the applicable Base Rate Margin for such day.  Such interest shall be payable
for each Interest Period on the last day thereof and, with respect to the
principal amount of
 
 
29
 
 
any Base Rate Loan that is prepaid or converted to a Euro-Dollar Loan, on the
date of such prepayment or conversion.  Any overdue principal of or interest on
any Base Rate Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the sum of 2% plus the rate otherwise
applicable to Base Rate Loans for such day.
 
(a)  Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of the Euro-Dollar Margin plus the applicable Adjusted London
Interbank Offered Rate.  Such interest shall be payable for each Interest Period
on the last day thereof and, if such Interest Period is longer than three
months, three months after the first day thereof and, with respect to the
principal amount of any Euro-Dollar Loan that is prepaid or converted to a Base
Rate Loan, on the date of such prepayment or conversion.
 
The “Adjusted London Interbank Offered Rate” applicable to any Interest Period
means a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the next higher 1/100 of 1%) by dividing (i) the applicable London
Interbank Offered Rate by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.
 
The “London Interbank Offered Rate” applicable to any Interest Period means the
rate appearing on Reuters BBA Libor Rates Page 3750 (or on any successor or
substitute page of such Reuters Service, or if the Reuters Service ceases to be
available, any successor to or substitute for such Reuters Service, providing
rate quotations comparable to those currently provided on such page of such
Reuters Service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 A.M. (London time) two
Euro-Dollar Business Days prior to the commencement of such Interest Period, as
the rate for the offering of dollar deposits with a maturity comparable to such
Interest Period; provided that, if such rate is not available, such rate shall
be the average rate per annum (rounded upward, if necessary, to the next higher
1/16th of 1%) at which deposits in Dollars are offered to each of the
Euro-Dollar Reference Banks in the London interbank market at approximately
11:00 A.M. (London time) two Euro-Dollar Business Days before the first day of
such Interest Period in an amount approximately equal to the principal amount of
the Euro-Dollar Loan of such Euro-Dollar Reference Bank to which such Interest
Period is to apply and for a period of time comparable to such Interest Period.
 
“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion Dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on
 
 
30
 
 
 Euro-Dollar Loans is determined or any category of extensions of credit or
other assets which includes loans by a non-United States office of any Bank to
United States residents).  The Adjusted London Interbank Offered Rate shall be
adjusted automatically on and as of the effective date of any change in the
Euro-Dollar Reserve Percentage.
 
(c)  Any overdue principal of or interest on any Euro-Dollar Loan and any other
overdue amount payable hereunder (other than in respect of any Money Market Loan
as provided in the following paragraph) shall bear interest, payable on demand,
for each day from and including the date payment thereof was due to but
excluding the date of actual payment, at a rate per annum equal to the sum of 2%
plus (i) in the case of principal, the rate otherwise applicable to Euro-Dollar
Loans for such day or (ii) in the case of interest and any other overdue amount
payable hereunder (other than in respect of any Money Market Loan as provided in
the following paragraph), the sum of the Base Rate plus the applicable Base Rate
Margin for such day.
 
(d)  Subject to Section 8.01(a), each Money Market LIBOR Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of the London Interbank
Offered Rate for such Interest Period (determined in accordance with Section
2.07(b)) plus (or minus) the Money Market Margin quoted by the Bank making such
Loan in accordance with Section 2.03.  Each Money Market Absolute Rate Loan
shall bear interest on the outstanding principal amount thereof, for the
Interest Period applicable thereto, at a rate per annum equal to the Money
Market Absolute Rate quoted by the Bank making such Loan in accordance with
Section 2.03.  Such interest shall be payable for each Interest Period on the
last day thereof and, if such Interest Period is longer than three months, at
intervals of three months after the first day thereof.  Any overdue principal of
or interest on any Money Market Loan shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the sum of 2% plus the Prime
Rate for such day.
 
(e)  The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder.  The Administrative Agent shall give prompt notice to the
Borrower and the participating Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of manifest error.
 
(f)  To the extent required by this Section, each Euro-Dollar Reference Bank
agrees to use its commercially reasonable efforts to furnish individual
quotations to the Administrative Agent.  If either Euro-Dollar Reference Bank
does not furnish a timely quotation, the Administrative Agent shall determine
the relevant interest rate on the basis of the quotation or quotations furnished
by the remaining Euro-Dollar Reference Bank or, if none of such quotations is
available on a timely basis, the provisions of Section 8.01 shall apply.
 
 
31
 
 
Section 2.08 .  Method of Electing Interest Rates.  (a)  The Loans included in
each Committed Borrowing shall bear interest initially at the type of rate
specified by the Borrower in the applicable Notice of Committed
Borrowing.  Thereafter, the Borrower may from time to time elect to change or
continue the type of interest rate borne by each Group of Loans (subject to
Section 2.08(d) and the provisions of Article 8), as follows:
 
(i)  if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day;
 
(ii)  if such Loans are Euro-Dollar Loans, the Borrower may elect to convert
such Loans to Base Rate Loans as of any Domestic Business Day, subject to
Section 2.14 if any such conversion is effective on any day other than the last
day of an Interest Period applicable to such Loans, or may elect to continue
such Loans as Euro-Dollar Loans, as of the end of any Interest Period applicable
thereto, for an additional Interest Period.
 
Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 10:30 A.M. (New York
City time) on the third Euro-Dollar Business Day before the conversion or
continuation selected in such notice is to be effective.  A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) such
portion, and the remaining portion to which such Notice does not apply, are each
at least $10,000,000 (unless such portion is comprised of Base Rate Loans).  If
no such notice is timely received before the end of an Interest Period for any
Group of Euro-Dollar Loans, the Borrower shall be deemed to have elected that
such Group of Loans be converted to Base Rate Loans at the end of such Interest
Period.
 
(b)  Each Notice of Interest Rate Election shall specify:
 
(i)  the Group of Loans (or portion thereof) to which such notice applies;
 
(ii)  the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of Section
2.08(a);
 
(iii)  if the Loans comprising such Group are to be converted to Euro-Dollar
Loans, the duration of the next succeeding Interest Period applicable thereto;
and
 
 
32
 
 
(iv)  if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.
 
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
 
(c)  Promptly after receiving a Notice of Interest Rate Election from the
Borrower pursuant to Section 2.08(a), the Administrative Agent shall notify each
Bank of the contents thereof and such notice shall not thereafter be revocable
by the Borrower.
 
(d)  The Borrower shall not be entitled to elect to convert any Committed Loans
to, or continue any Committed Loans for an additional Interest Period as,
Euro-Dollar Loans if (i) the aggregate principal amount of any Group of
Euro-Dollar Loans created or continued as a result of such election would be
less than $10,000,000 or (ii) a Default shall have occurred and be continuing
when the Borrower delivers notice of such election to the Administrative Agent.
 
(e)  If any Committed Loan is converted to a different Type of Loan, the
Borrower shall pay, on the date of such conversion, the interest accrued to such
date on the principal amount being converted.
 
Section 2.09 .  Fees.  (a) Facility Fee.  Subject to Section 2.19(a)(i), the
Borrower shall pay to the Administrative Agent for the account of each Bank
facility fees accruing at the Facility Fee Rate on the daily average amount of
such Bank’s Commitment (whether used or unused), for the period from and
including the Effective Date to but excluding the date such Bank’s Commitment is
terminated; provided that, if such Bank continues to have any Committed Loans
outstanding after its Commitment terminates, then such facility fee shall
continue to accrue on the daily outstanding principal amount of such Bank’s
Committed Loans from and including the date on which its Commitment terminates
to but excluding the date on which such Bank ceases to have any Committed Loans
outstanding.  Accrued facility fees shall be payable on each January 1, April 1,
July 1, and October 1 and on the date the Commitment of such Bank is terminated
(and, if later, on the date the Loans of such Bank shall be repaid in their
entirety); provided that any facility fees accruing after the first anniversary
of the Commitment Termination Date shall be payable on demand.
 
(b)  Agents’ Fees.  The Borrower shall pay to the Administrative Agent and the
Syndication Agent, each for its own account, one or more fees in such amounts
and at such times as has been previously agreed between the Borrower and each of
them.
 
(c)  Letter of Credit Fees.  Upon the issuance of each Letter of Credit pursuant
to Section 2.01(b) and until termination, cancellation or expiration of such
Letter of Credit, the Borrower agrees to pay to the Administrative Agent for the
account of each Bank in accordance with its Pro Rata Share a Letter of Credit
 
 
33
 
 
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to a rate per
annum equal to  the Euro-Dollar Margin in effect from time to time; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Bank with respect to any Letter of Credit as to which Cash Collateral
has not been provided satisfactory to the Issuing Bank pursuant to Section 2.19
shall be payable, to the maximum extent permitted by Applicable Law, to the
other Banks in accordance with the upward adjustments in their respective Pro
Rata Share allocable to such Letter of Credit pursuant to Section 2.19(a)(iv),
with the balance of such fee, if any, payable to the Issuing Bank for its own
account.  Letter of Credit Fees shall be (i) computed on a quarterly basis in
arrears on the basis of the actual number of days elapsed in a year of 360 days
(including the first day but excluding the last day), as pro-rated for any
partial quarter, as applicable, and (ii) subject to Section 2.19(a)(ii), due and
payable on each January 1, April 1, July 1 and October 1, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Banks, while any payment-related Event of Default exists, all Letter of Credit
Fees shall accrue at a rate per annum equal to the Euro-Dollar Margin plus 2%.
 
(c)  Fronting Fee and Documentary and Processing Charges Payable to Issuing
Banks, Etc.  The Borrower shall pay directly to the relevant Issuing Bank for
its own account a fronting fee with respect to each Letter of Credit issued
hereunder on the average daily maximum amount available to be drawn under such
Letter of Credit in an amount to be agreed between the Borrower and the
applicable Issuing Bank of the L/C Obligations (whether or not such maximum
amount is then in effect under such Letter of Credit) (the “Fronting Fee”).  The
Fronting Fee shall be computed on a quarterly basis in arrears on the basis of
the actual number of days elapsed in a year of 360 days (including the first day
but excluding the last day), as pro-rated for any partial quarter, as
applicable, and shall be due and payable on each January 1, April 1, July 1 and
October 1, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  In addition, the Borrower shall, with respect to all Letters of Credit
issued at its request, pay directly to each Issuing Bank for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such Issuing Bank relating to letters of credit
as from time to time in effect.  Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.
 
Section 2.10 .  Optional Termination or Reduction of Commitments.  During the
Revolving Credit Period, the Borrower may, upon at least three Domestic Business
Days’ notice to the Administrative Agent (which notice the Administrative Agent
will promptly deliver to the Banks), (i) terminate the Commitments at any time,
if no Loans are outstanding at such time or (ii) ratably reduce from time to
time by an aggregate amount of $10,000,000 or any larger
 
 
34
 
 
multiple of $1,000,000, the aggregate amount of the Commitments in excess of the
aggregate outstanding principal amount of the Loans.
 
Section 2.11 .  Mandatory Termination of Commitments.  The Commitments shall
terminate on the Commitment Termination Date.
 
Section 2.12 .  Optional Prepayments.  (a) Subject in the case of Euro-Dollar
Loans to Section 2.14, the Borrower may (i) on any Domestic Business Day, upon
notice to the Administrative Agent, prepay any Group of Base Rate Loans (or any
Money Market Borrowing bearing interest at the Base Rate pursuant to Section
8.01(a)) or (ii) upon at least three Euro-Dollar Business Days’ notice to the
Administrative Agent, prepay any Group of Euro-Dollar Loans, in each case in
whole at any time, or from time to time in part in amounts aggregating
$10,000,000 or any larger multiple of $1,000,000, by paying the principal amount
to be prepaid together with accrued interest thereon to the date of
prepayment.  Each such optional prepayment shall be applied to prepay ratably
the Loans of the several Banks included in such Group of Loans (or such Money
Market Borrowing).
 
(b)  Except as provided in Section 2.12(a), the Borrower may not prepay all or
any portion of the principal amount of any Money Market Loan prior to the
maturity thereof.
 
(c)  Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share (if any) of such prepayment and such notice shall
not thereafter be revocable by the Borrower.
 
Section 2.13 .  General Provisions as to Payments.  (b) The Borrower shall make
each payment of principal of, and interest on, the Loans or L/C Obligations and
of fees hereunder, not later than 1:00 P.M. (New York City time) on the date
when due, in Federal or other funds immediately available in New York City, to
the Administrative Agent at its address referred to in Section 9.01.  The
Administrative Agent will promptly distribute to each Bank Party its ratable
share of each such payment received by the Administrative Agent for the account
of the Bank Parties.  Whenever any payment of principal of, or interest on, the
Base Rate Loans or of fees shall be due on a day which is not a Domestic
Business Day, the date for payment thereof shall be extended to the next
succeeding Domestic Business Day.  Whenever any payment of principal of, or
interest on, the Euro-Dollar Loans shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Euro-Dollar Business Day.  Whenever any payment of
principal of, or interest on, the Money Market Loans shall be due on a day which
is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day.  If the date for any
payment of principal is
 
 
35
 
 
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time.
 
(b)  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Bank Parties
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may (but
shall have no obligation to), in reliance upon such assumption, cause to be
distributed to each Bank Party on such due date an amount equal to the amount
then due such Bank Party.  If and to the extent that the Borrower shall not have
so made such payment, each Bank Party shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Bank Party together with
interest thereon, for each day from the date such amount is distributed to such
Bank Party until the date such Bank Party repays such amount to the
Administrative Agent, at the Federal Funds Rate.
 
Section 2.14 .  Funding Losses.  If the Borrower makes any payment of principal
with respect to any Fixed Rate Loan or any Fixed Rate Loan is converted to a
different type of Loan (whether such payment or conversion is pursuant to
Article 2, 6 or 8 or otherwise) on any day other than the last day of the
Interest Period applicable thereto, or the end of an applicable period fixed
pursuant to Section 2.07(c), or if the Borrower fails to borrow, prepay, convert
or continue any Fixed Rate Loans after notice has been given to any Bank in
accordance with Section 2.04(a), 2.08(c) or 2.12(c) the Borrower shall reimburse
each Bank within 15 days after demand for any resulting loss or expense incurred
by it (or by an existing Participant in the related Loan), including (without
limitation) any loss incurred in obtaining, liquidating or employing deposits
from third parties, but excluding loss of margin for the period after any such
payment or conversion or failure to borrow, prepay, convert or continue;
provided that such Bank shall have delivered to the Borrower a certificate as to
the amount of such loss or expense, setting forth in reasonable detail the
calculation thereof, which certificate shall be conclusive in the absence of
manifest error.
 
Section 2.15 .  Computation of Interest and Fees.  Interest based on the Prime
Rate and fees pursuant to Section 2.09(a) hereunder shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and paid for the actual
number of days elapsed (including the first day but excluding the last
day).  All other interest and fees shall be computed on the basis of a year of
360 days and paid for the actual number of days elapsed (including the first day
but excluding the last day).
 
Section 2.16 .  Taxes.  (a) Withholding of Taxes; Gross-Up.  Each payment by the
Borrower under this Agreement or the Notes shall be made without withholding for
any Taxes, unless such withholding is required by any law.  If any
Withholding  Agent determines, in its sole discretion exercised in good faith,
that it is so required to withhold Taxes, then such Withholding Agent may so
withhold
 
 
36
 
 
and shall timely pay the full amount of withheld Taxes to the relevant
Governmental Authority in accordance with applicable law.  If such Taxes are
Indemnified Taxes, then the amount payable by the Borrower shall be increased as
necessary so that, net of such withholding (including withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.
 
(b)  Payment of Other Taxes by the Borrower.  The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
 
(c)  Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(d)  Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with this Agreement or the Notes (including amounts paid or
payable under this Section 2.16(d)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  The indemnity under this Section 2.16(d) shall be paid within 10
days after the Recipient delivers to the Borrower a certificate stating the
amount of any Indemnified Taxes so paid or payable by such Recipient and
describing, in reasonable detail, the basis for the indemnification claim.  Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.  Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.
 
(e)  Indemnification by the Bank Parties.  Each Bank Party shall severally
indemnify the Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so) attributable to such Bank
Party that are paid or payable by the Administrative Agent in connection with
this Agreement and the Notes and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  The indemnity under
this Section 2.16(e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Bank Party a certificate stating the amount of Taxes
so paid or payable by the Administrative Agent.  Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.
 
(f)  Status of Bank Parties.  (i) Any Bank Party that is entitled to an
exemption from, or  reduction of, any applicable withholding Tax with respect to
any payments under this Agreement or the Notes shall deliver to the Borrower
 
 
37
 
 
 and the Administrative Agent, at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without, or at a reduced rate of,
withholding.  In addition, any Bank Party, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Bank Party is subject to any withholding (including backup withholding) or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.16(f)(ii)(A)
through (E) below) shall not be required if in the Bank Party’s judgment such
completion, execution or submission would subject such Bank Party to any
material unreimbursed cost or expense (or, in the case of a Change in Law, any
incremental material unreimbursed cost or expense) or would materially prejudice
the legal or commercial position of such Bank Party.  Upon the reasonable
request of such Borrower or the Administrative Agent, any Bank Party shall
update any form or certification previously delivered pursuant to this Section
2.16(f).  If any form or certification previously delivered pursuant to this
Section expires or  becomes obsolete or inaccurate in any respect with respect
to a Bank Party, such Bank Party shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
 
(ii)  Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Bank Party with respect to such Borrower shall, if it is
legally eligible to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the  date on which such Bank Party becomes
a party hereto, duly completed and executed copies of whichever of the following
is applicable:
 
(A) in the case of a Bank Party that is a U.S. Person, IRS Form W-9 certifying
that such Bank Party is exempt from U.S. Federal backup withholding tax;
 
(B) in the case of a Non-U.S. Bank Party claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any this Agreement or the Notes, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction
 
 
38
 
 
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
 
(C) in the case of a Non-U.S. Bank Party for whom payments under this Agreement
constitute income that is effectively connected with such Bank Party’s conduct
of a trade or business in the United States, IRS Form W-8ECI;
 
(D) in the case of a Non-U.S. Bank Party claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a certificate substantially in the form of Exhibit C (a “U.S. Tax
Certificate”) to the effect that such Bank Party is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
 
(E) in the case of a Non-U.S. Bank Party that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Bank Party) (1) an IRS Form W-8IMY on behalf of itself and (2)  the relevant
forms prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii)
that would be required of each such beneficial owner or partner of such
partnership if such beneficial owner or partner were a Bank Party; provided,
however, that if the Bank Party is a partnership and one or more of its partners
are claiming the exemption for portfolio interest under Section 881(c) of the
Code, such Bank Party may provide a U.S. Tax Certificate on behalf of such
partners; or
 
(F) any other form prescribed by law as a basis for claiming exemption  from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
 
(iii)  If a payment made to a Bank Party under this Agreement or the Notes would
be subject to U.S. Federal withholding Tax imposed by FATCA if such Bank Party
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank Party shall deliver to the Withholding Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
 
 
39
 
 
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Bank Party has or has not complied with such Bank Party’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this Section 2.16(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
 
(g)  Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this Section 2.16(g), in no event will any indemnified party
be required to pay any amount to any indemnifying party pursuant to  this
Section 2.16(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid.  This Section 2.16(g) shall not be construed
to require indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
 
(h)  Survival.  Each party’s obligations under this Section 2.16 shall survive
any assignment of rights by, or the replacement of, a Bank Party, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other obligations under this Agreement or the Notes.
 
Section 2.17 .  Increase of Commitments.  (a) Upon at least five days’ prior
notice to the Administrative Agent (which notice the Administrative Agent shall
promptly transmit to each of the Banks), the Borrower shall have the right,
subject to the terms and conditions set forth below, to increase the aggregate
amount of the Commitments in multiples of $5,000,000; provided that (i) the
amount of such increase when added to the aggregate amount of all such prior
increases in the Commitments hereunder (including by way of creating new
Commitments), on or after the Effective Date, does not exceed the sum of
$415,125,000 and the amount of any Commitments terminated by the Borrower
 
 
40
 
 
 pursuant to Section 2.19(c) and (ii) the total aggregate amount of Commitments
hereunder does not, at any time, exceed $1,300,000,000.
 
(b)  Any such increase in the Commitments (the “Incremental Commitments”)
hereunder shall apply, at the option of the Borrower, (x) to the Commitment of
one or more Banks; provided that (i) the Administrative Agent, each Issuing Bank
and each Bank the Commitment of which is to be increased shall consent to such
increase, (ii) the amount set forth on the Commitment Schedule opposite the name
of each Bank the Commitment of which is being so increased shall be amended to
reflect the increased Commitment of such Bank and (iii) if any Committed Loans
are outstanding at the time of such an increase, the Borrower will,
notwithstanding anything to the contrary contained in this Agreement, on the
date of such increase, incur and repay or prepay one or more Committed Loans
from the Banks in such amounts so that after giving effect thereto the Committed
Loans shall be outstanding on a pro rata basis (based on the Commitments of the
Banks after giving effect to the changes made pursuant to this Section 2.17 on
such date) from all the Banks or (y) to the creation of a new Commitment of one
or more institutions not then a Bank hereunder; provided that (i) such
institution becomes a party to this Agreement as a Bank by execution and
delivery to the Borrower and the Administrative Agent of counterparts of this
Agreement, (ii) the Commitment Schedule shall be amended to reflect the
Commitment of such new Bank, (iii) if requested by such new Bank, the Borrower
shall issue a Note to such new Bank in conformity with the provisions of Section
2.05, (iv) if any Committed Loans are outstanding at the time of the creation of
such Commitment of such Bank, the Borrower will, notwithstanding anything to the
contrary contained in this Agreement, on the date of the creation of such
Commitment, incur and repay or prepay one or more Committed Loans from the Banks
in such amounts so that after giving effect thereto the Committed Loans shall be
outstanding on a pro rata basis (based on the Commitments of the Banks after
giving effect to the changes made pursuant to this Section 2.17 on such date)
from all the Banks and (v) if such institution is neither a banking institution
nor an affiliate of a Bank, such institution must be consented to by the
Administrative Agent. The date on which the conditions set forth in this
paragraph are satisfied is the “Increased Amount Date” and each such Bank
providing an Incremental Commitment, an “Incremental Bank”.
 
(c)  On any Increased Amount Date on which any Incremental Commitments are
effective, subject to the satisfaction of the foregoing conditions, each
Incremental Bank shall become a Bank hereunder with respect to its Incremental
Commitment and the Incremental Loans made pursuant thereto.
 
(d)  The Administrative Agent shall notify the Banks promptly upon receipt of
the Borrower’s notice of the Increased Amount Date and in respect thereof of
Incremental Commitments and the Incremental Banks.
 
(e)  The terms and provisions of the Incremental Commitments and any Borrowing
in respect of such Incremental Commitments shall be, except as
 
 
41
 
 
otherwise set forth herein, identical to the Commitments on the Effective Date
and any other Loans made under this Agreement.
 
(f)  It is understood that any increase in the amount of the Commitments
pursuant to this Section 2.17 shall not constitute an amendment of this
Agreement or the Notes.
 
Section 2.18 .  Replacement of Banks.  (a)  If (i) any Bank requests payment of,
or the Borrower is otherwise required to pay to any Bank, any amount pursuant to
Section 8.01(b) or Section 8.03, (ii) any Bank becomes a Defaulting Bank or
(iii) any Bank notifies the Administrative Agent pursuant to Section 8.02 of its
inability to make, maintain or fund Euro-Dollar Loans, then the Borrower may, at
its sole expense and effort, upon notice to such Bank and the Administrative
Agent, require such Bank to assign and delegate, without recourse, all its
interests, rights and obligations under this Agreement to an Assignee (which
Assignee may be another Bank, if such other Bank agrees to accept such
assignment) that shall assume such obligations pursuant to an Assignment and
Assumption Agreement in substantially the form of Exhibit G hereto which shall
be executed by such Assignee and (except as otherwise provided in this) Section
2.18(a) such transferor Bank; provided, that (A) the Borrower shall have
received the prior written consent of the Administrative Agent (and if a
Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, conditioned or delayed, (B) such transferor Bank shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in L/C Obligations, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder (in each case, if any), from
the Assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts), which amounts
shall be the only amounts payable to such transferor Bank in respect of such
assignment and delegation, (C) any Bank being replaced pursuant to this  Section
2.18(a) shall be deemed to have granted to the Administrative Agent the
authority to act as its attorney-in-fact solely for the purpose of executing
such Assignment and Assumption Agreement, and (D) in the case of any such
assignment and delegation resulting from a request or claim for payment under
Section 8.03, such assignment will result in a reduction in any payments due to
such transferor Bank on a dollar-for-dollar basis to the extent that such
assignment eliminates or reduces the amount that such transferor Bank is
entitled to receive under Section 8.03.  A Bank shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Bank or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.  Upon execution and delivery by the
Assignee and (except as otherwise provided in this Section 2.18(a)) the
transferor Bank of the Assignment and Assumption Agreement referred to above and
payment by such Assignee to such transferor Bank of the amount (if any) payable
by such Assignee pursuant to clause (B) above: (1) such Assignee shall be a Bank
party to this Agreement and shall have all the rights and obligations of a Bank
with a Commitment equal to such transferor Bank’s Commitment immediately prior
to the effectiveness of
 
 
42
 
 
such assignment and delegation (or, if there is more than one Assignee, the
respective portion of such Commitment agreed to be assumed by each such
Assignee). Upon the consummation of any such assignment and delegation, the
transferor Bank, the Administrative Agent and the Borrower shall make
appropriate arrangements so that, if required, a new Note is issued to the
Assignee.  If the Assignee is not incorporated under the laws of the United
States of America or a state thereof, it shall, prior to the first date on which
interest or fees are payable hereunder for its account, deliver to the Borrower
and the Administrative Agent certification as to exemption from deduction or
withholding of any United States federal income taxes in accordance with Section
2.16. In connection with any assignment pursuant to this Section 2.18(a),
(I) the Borrower shall cause to be paid to the Administrative Agent an
administrative fee for processing such assignment in the amount of $3,500, and
(II) notwithstanding anything to the contrary set forth herein, if the
transferor Bank does not execute and deliver to the Administrative Agent a duly
completed Assignment and Assumption Agreement reflecting such assignment within
five Domestic Business Days of the date on which the Assignee executes and
delivers such Assignment and Assumption Agreement to the transferor Bank, then
such transferor Bank shall be deemed to have executed and delivered such
Assignment and Assumption Agreement.
 
(b)  If (i) any Bank requests payment of, or the Borrower is otherwise required
to pay to any Bank, any amount pursuant to Section 8.01(b) or Section 8.03 or
(ii) any Bank becomes a Defaulting Bank, the Borrower may, upon at least two
Domestic Business Days’ written notice to the Administrative Agent, and provided
that no Default or Event of Default has occurred and is continuing, terminate
the Commitment of such Bank (without affecting the Commitment of any other Bank)
and, in connection therewith, prepay the outstanding Loans and L/C Advances of
such Bank in full at par, together with accrued interest thereon, accrued fees
and any other amounts payable hereunder for the account of such Bank; provided
that in connection with such termination, the parties hereto shall comply with
the procedures set forth in Section 2.19(a)(iv) (it being understood that for
purposes of this proviso, such Bank shall be deemed to be a Defaulting
Bank).  Any such prepayment pursuant to this Section 2.18(b) shall be subject to
the provisions of Section 2.14 hereof.
 
(c)  With respect to a demand for compensation from a Bank pursuant to Section
8.03(a), the Borrower’s rights under Section 2.18(a) shall be an alternative to
the Borrower’s rights under Section 8.04.
 
Section 2.19 .  Defaulting Banks.  (a) Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:
 
(i)  facility fees shall cease to accrue, or to be payable by the Borrower, on
the unfunded portion of the Commitment of such Defaulting
 
 
43
 
 
 Bank pursuant to Section 2.09(a) for the account of such Defaulting Bank or
otherwise;
 
(ii)  Letter of Credit Fees shall cease to accrue, or to be payable by the
Borrower, on the Pro Rata Share of a Letter of Credit of such Defaulting Bank
pursuant to Section 2.09(c) for the account of such Defaulting Bank or
otherwise;
 
(iii)  the Commitment or Credit Exposure of such Defaulting Bank shall not be
included in determining whether all Banks or the Required Banks have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.05); provided, however, that this
clause (iii) shall not (subject to Section 9.05) apply to the vote of a
Defaulting Bank in the case of an amendment, waiver or other modification
specifically requiring the consent of such Bank or each Bank affected thereby
(and in circumstances where the consent of “all Banks” is required, such
Defaulting Bank’s vote shall not be included except (A) such Defaulting Bank’s
Commitment may not be increased or extended without its consent and (B) the
principal amount of, or interest or fees payable on, Loans or L/C Borrowings may
not be reduced or excused or the scheduled date of payment may not be postponed
as to such Defaulting Bank without such Defaulting Bank’s consent); and
 
(iv)  if any L/C Obligations exists at the time such Bank becomes a Defaulting
Bank then:
 
(A) provided that no Default or Event of Default exists, all or any part of such
Defaulting Bank’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations shall be reallocated among the non-Defaulting Banks in accordance
with their respective Pro Rata Shares but only to the extent the aggregate
principal amount of Revolving Loans of all non-Defaulting Bank’s plus such
Defaulting Bank’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations do not exceed the total of all non-Defaulting Banks’ Commitments;
 
(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrower shall within one Domestic Business Day
following notice by the Administrative Agent Cash Collateralize for the benefit
of the Issuing Bank such Defaulting Bank’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.20(e)(i) for so long as such L/C Obligations are outstanding;
 
 
44
 
 
(C) if the Borrower Cash Collateralizes any portion of such Defaulting Bank’s
L/C Obligations pursuant to clause (B) above, the Borrower shall not be required
to pay any fees to such Defaulting Bank pursuant to Section 2.09(c) with respect
to such L/C Obligations during the period such Defaulting Bank’s L/C Obligations
are Cash Collateralized;
 
(D) if the L/C Obligations of the non-Defaulting Banks are reallocated pursuant
to clause (A) above, then the fees payable to the Banks pursuant to Section
2.09(a) and Section 2.09(c) shall be adjusted in accordance with such
non-Defaulting Banks’ Pro Rata Shares; and
 
(E) if all or any portion of such Defaulting Bank’s L/C Obligations are neither
reallocated nor Cash Collateralized pursuant to clause (A) or (B) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Bank hereunder, all facility fees that otherwise would have been payable to such
Defaulting Bank (solely with respect to the portion of such Defaulting Bank’s
Commitment that was utilized by such L/C Obligations) and letter of credit fees
payable under Section 2.09(c) with respect to such Defaulting Bank’s L/C
Obligations shall be payable to the Issuing Bank until and to the extent that
such L/C Obligations are reallocated and/or Cash Collateralized; and
 
(b)  So long as any Bank is a Defaulting Bank, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the Defaulting Bank's related exposure and its then outstanding
L/C Advance will be 100% covered in accordance with the terms of this Agreement
by the Commitments of the non-Defaulting Banks and/or cash collateral will be
provided by the Borrower in accordance with Section 2.19(a)(iv), and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Banks in a manner consistent with Section
2.19(a)(iv)(A) (and such Defaulting Bank shall not participate therein).
 
In the event that the Administrative Agent, the Borrower, and the Issuing Bank
each agrees that a Defaulting Bank has adequately remedied all matters that
caused such Bank to be a Defaulting Bank, then the L/C Obligations of the Banks
shall be readjusted to reflect the inclusion of such Bank’s Commitment and on
such date such Bank shall purchase at par such of the Loans of the other Banks
as the Administrative Agent shall determine may be necessary in order for such
Bank to hold such Loans in accordance with its Pro Rata Share.
 
(c)  At the Borrower’s option, the Borrower may elect to terminate the
Commitment of any Defaulting Bank upon notice to such Defaulting Bank and
 
 
45
 
 
the Administrative Agent (irrespective of whether such Defaulting Bank holds any
outstanding Loans) and such notice shall be effective upon receipt by both the
Defaulting Bank and the Administrative Agent; provided that, for the avoidance
of doubt, if such Defaulting Bank holds any Loans, and such Loans are not
assigned pursuant to Section 2.18 or otherwise, then such Defaulting Bank shall
continue to hold such Loans until such time as such Loans are repaid by the
Borrower or assigned pursuant to this Agreement.  Upon termination of a Bank’s
Commitment under this Section 2.19, the Borrower shall (x) to the extent
applicable after giving effect to Section 2.19(a)(iv) and any Cash Collateral
provided by the Defaulting Bank, Cash Collateralize such Defaulting Bank’s Pro
Rata Share of the aggregate undrawn amount of all outstanding Letters of Credit,
(y) subject to Section 2.19(a), pay or cause to be paid all accrued facility
fees or Letter of Credit Fees payable to such Bank and all other amounts due and
payable to such Bank hereunder and (z) if such Bank is an Issuing Bank, the
Borrower shall pay to the Administrative Agent for deposit an amount equal to
the available amount of all Letters of Credit issued by such Issuing Bank, and
upon such payments, the obligations of such Bank hereunder with respect to such
unused Commitment which have been terminated shall, by the provisions hereof, be
released and discharged.
 
Section 2.20 .  Issuance of Letters of Credit; Drawings and Reimbursements;
Auto-Extension Letters of Credit; Funding of Participations.
 
(a)  Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, from time to time upon the request of the Borrower delivered to an
Issuing Bank (with a copy to the Administrative Agent) in the form of a Letter
of Credit Application, appropriately completed and signed by a Responsible
Officer of the Borrower and may, at the request of the Borrower, include the
issuance of a Letter of Credit confirming a letter of credit issued by the
Borrower. For the avoidance of doubt, the Borrower shall be the sole party to
any Letter of Credit Application notwithstanding that any Letter of Credit may
be issued or amended, as the case may be, for the account of the Borrower, its
Consolidated Entities, its Members or any member of its Consolidated
Entities.  Such Letter of Credit Application must be received by such Issuing
Bank and the Administrative Agent not later than 2:00 p.m. (New York City time)
at least one (1) Domestic Business Day (or such later date and time as the
Administrative Agent and the Issuing Bank may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the respective Issuing Bank: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Domestic Business Day);
(B) the amount thereof; (C) the expiry date thereof (which date shall be not
later than the earlier of (1) the date which is twelve (12) months after the
proposed issuance date and (2) the Letter of Credit Expiration Date (or such
later date as may be agreed by the Banks in accordance with Section 2.01(c)(i));
(D) the name and address of the beneficiary
 
 
46
 
 
 thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as
such Issuing Bank may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the respective Issuing Bank (w) the Letter of
Credit to be amended; (x) the proposed date of amendment thereof (which shall be
a Domestic Business Day); (y) the nature of the proposed amendment; and (z) such
other matters as such Issuing Bank may require.  Additionally, the Borrower
shall furnish to the Issuing Bank and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the Issuing Bank or the
Administrative Agent may reasonably require; provided that furnishing such
documents shall not adversely affect the timing of such Letter of Credit
issuance or amendment.
 
(ii)  Promptly after receipt of any Letter of Credit Application, the Issuing
Bank will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, such Issuing Bank will provide the
Administrative Agent with a copy thereof.  Unless such Issuing Bank has received
written notice from any Bank, the Administrative Agent or the Borrower, at least
one (1) Domestic Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article 3 shall not then be satisfied, then, subject to
the terms and conditions hereof, such Issuing Bank shall, on the requested date,
make an L/C Credit Extension for the account of the Borrower, its Consolidated
Entities, its Members or any member of its Consolidated Entities, or enter into
the applicable amendment, as the case may be, in each case in accordance with
such Issuing Bank’s usual and customary business practices.  Immediately upon
the making of each L/C Credit Extension, each Bank shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from such Issuing
Bank a risk participation in such L/C Credit Extension in an amount equal to the
product of such Bank’s Pro Rata Share times the amount of such L/C Credit
Extension.
 
(iii)  If the Borrower so requests in any applicable Letter of Credit
Application, (i) upon the expiration of the initial term of each Letter of
Credit, such Letter of Credit shall terminate or (ii) upon the expiration of the
initial and each successive term of each Letter of Credit, such Letter of Credit
shall then be automatically extended for successive one-year terms (each such
automatically extending Letter of Credit, an “Auto-Extension Letter of Credit”),
except that the last term in each case shall in any event expire not later than
the Letter of Credit Expiration Date (or such later date as may be agreed by the
Banks in accordance with Section 2.01(c)(i)); provided that any such
Auto-Extension Letter of Credit must
 
 
47
 
 
permit such Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) or upon notice to such Issuing Bank by the Administrative Agent or the
Borrower of an Event of Default pursuant to ‎Section 6.01(i), by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by such Issuing
Bank, the Borrower shall not be required to make a specific request to such
Issuing Bank for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Banks shall be deemed to have authorized (but may not
require) such Issuing Bank to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date
(or such later date as may be agreed by the Banks in accordance with Section
2.01(c)(i)); provided, however, that such Issuing Bank shall not permit any such
extension if such Issuing Bank has determined that it would not be permitted, or
would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of ‎Section 2.01(c)(i), or otherwise), or it has received notice (which may be
by telephone or in writing) on or before the day that is five Domestic Business
Days before the Non-Extension Notice Date from the Administrative Agent that the
Required Banks have elected not to permit such extension or from the
Administrative Agent or any Bank that one or more of the applicable conditions
specified in ‎Section 3.03 is not then satisfied, and in each such case
directing such Issuing Bank not to permit such extension.
 
(iv)  Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, such Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment thereof.
 
(b)  Drawings and Reimbursements; Funding of Participations.  (i) On the date of
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the Issuing Bank shall notify the Administrative
Agent and the Borrower thereof (and simultaneously deliver a copy of the
applicable site draft/drawing notice to the Borrower and the Administrative
Agent thereof).  Not later than (A) the Domestic Business Day the Borrower
receives notice from the Issuing Bank that payment under a Letter of Credit will
be made on such date, if the Borrower shall have received such notice on or
prior to 11:00 a.m. (New York City time) on such date, or (B) on the immediately
following Domestic Business Day, if the Borrower shall have received such notice
after 11:00 a.m. (New York City time) (either of such dates, as applicable, the
“Honor Date”), the Borrower shall reimburse such Issuing Bank through the
Administrative Agent whether with its own funds or with the proceeds of Loans in
an amount equal to the amount of such drawing.  If the
 
 
48
 
 
Borrower fails to so reimburse such Issuing Bank by such time, the
Administrative Agent shall promptly notify each Bank of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Bank’s Pro Rata Share thereof.  In such an event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, and, so long as no
Default has occurred and is continuing, such disbursement shall be deemed to
occur automatically without further act and without regard to the minimum and
multiples specified in Section 2.01 for the principal amount of Base Rate Loans
(but subject to the other conditions set forth in Section 2.01) and without need
to satisfy the conditions set forth in Section 3.03.  Any notice given by such
Issuing Bank or the Administrative Agent pursuant to this Section 2.20(b) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
 
(ii)  Each Bank (including the Bank acting as Issuing Bank) shall upon any
notice pursuant to Section 2.20(b)(i) make funds available to the Administrative
Agent for the account of such Issuing Bank in an amount equal to its Pro Rata
Share of the Unreimbursed Amount with respect to such Letter of Credit not later
than 1:00 p.m. (New York City time) on the Domestic Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.20(b)(iii), each Bank that so makes funds available shall be deemed to
have made a Base Rate Loan to the Borrower in such amount.  The Administrative
Agent shall remit the funds so received to such Issuing Bank.
 
(iii)  With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section
2.20(b)(i) have not been satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the Issuing Bank an L/C Borrowing in the amount
of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
a rate equal to the sum of (A) the Base Rate in effect from time to time, plus
(B) the Base Rate Margin in effect from time to time, plus (C) 2% per annum.  In
such an event, each Bank’s payment to the Administrative Agent for the account
of such Issuing Bank pursuant to Section 2.20(b)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Bank in satisfaction of its participation obligation under
this Section 2.20.
 
(iv)  Until each Bank funds its Loan or L/C Advance pursuant to this Section
2.20(b) to reimburse such Issuing Bank for any Unreimbursed Amount in respect of
such Letter of Credit, interest in
 
 
49
 
 
respect of such Bank’s Pro Rata Share of the related Unreimbursed Amount shall
be solely for the account of such Issuing Bank.
 
(v)  Each Bank’s obligation to make Loans or L/C Advances to reimburse any
Issuing Bank for Unreimbursed Amounts in respect of such Letter of Credit, as
contemplated by this Section 2.20(b), shall be irrevocable, absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Bank may
have against the Issuing Bank, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the
foregoing.  No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse any Issuing Bank for the amount of
any payment made by the Issuing Bank under any Letter of Credit, together with
interest as provided herein.
 
(vi)  If any Bank fails to make available to the Administrative Agent for the
account of any Issuing Bank any amount required to be paid by such Bank pursuant
to the foregoing provisions of this Section 2.20(b) by the time specified in
Section 2.20(b)(ii), such Issuing Bank shall be entitled to recover from such
Bank (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such Issuing Bank at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  A
certificate of such Issuing Bank submitted to any Bank (through the
Administrative Agent) with respect to any amounts owing under this Section
2.20(b)(vi) shall be conclusive absent manifest error.
 
(c)  Repayment of Participations.  (i)  At any time after an Issuing Bank has
made a payment under any Letter of Credit and has received from any Bank such
Bank’s L/C Advance in respect of such payment in accordance with Section
2.20(b), if the Administrative Agent receives for the account of such Issuing
Bank any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including the proceeds
of Cash Collateral, if any, applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Bank its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Bank’s L/C Advance was outstanding) in the same funds
as those received by the Administrative Agent.
 
(ii)  If any payment received by the Administrative Agent for the account of an
Issuing Bank pursuant to Section 2.20(b)(i) is required to be returned under any
circumstances (including pursuant to any settlement entered into by such Issuing
Bank in its discretion), each Bank shall pay to the Administrative Agent for the
account of such Issuing Bank its Pro Rata
 
 
50
 
 
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Bank, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.
 
(d)  Role of Issuing Bank.  Each Bank and the Borrower agree that, in paying any
drawing under a Letter of Credit, each Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by any Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the Issuing Bank,
the Administrative Agent nor any of the respective correspondents, participants
or assignees of such Issuing Bank, nor any of their respective officers,
directors, agents, employees, attorneys and advisors, shall be liable to any
Bank for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Banks or the Required Banks, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.
 
(e)  Cash Collateral. (i) Upon the occurrence and during the continuance of any
Event of Default, at the request of the Administrative Agent or the Required
Banks, if, as of the Letter of Credit Expiration Date (or, if the expiry date of
such Letter of Credit is after the Letter of Credit Expiration Date (as may be
agreed by the Banks in accordance with Section 2.01(c)(i)), as of such later
expiry date), any Letter of Credit for any reason remains outstanding and
partially or wholly undrawn, the Borrower shall immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such Letter of Credit Expiration
Date (or such later date as may be agreed by the Banks in accordance with
Section 2.01(c)(i)), as the case may be).
 
(ii)  The Borrower, and to the extent provided by any Bank, such Bank hereby
grants to the Administrative Agent, for the benefit of each Issuing Bank and the
Banks, a security interest in all such cash, deposit accounts, securities
accounts and all balances held in the Cash Collateral Account and all proceeds
of the foregoing. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Upon
the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
Applicable Law, to reimburse each Issuing Bank and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the L/C Obligations at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Banks with L/C
Obligations representing at least 51% of the total L/C Obligations), be applied
to satisfy other obligations of the Borrower under this Agreement.
 
 
51
 
 
(iii)  The Administrative Agent shall invest for the account of the Borrower the
funds from time to time held by it in the Cash Collateral Account in such
overnight U.S. treasury or similar short-term instruments as are selected by the
Borrower and approved by the Administrative Agent, and shall maintain records
adequate to determine the interest from time to time earned on such funds.  The
Administrative Agent shall have no responsibility for any loss on any
investments made by it with respect to the funds in such Cash Collateral
Account.
 
(f)  Applicability of ISP.  Unless otherwise expressly agreed by an Issuing Bank
and the Borrower upon issuing an L/C Credit Extension, the rules of the ISP
shall apply to each Letter of Credit.
 
(g)  Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
(h)  Letters of Credit Issued for Consolidated Entities, Members, members of
Consolidated Entities or Beneficiaries of Letter of Credit Issued by the
Borrower.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Consolidated Entity, Member or member of a Consolidated Entity, the Borrower
shall be obligated to reimburse the Issuing Bank hereunder for any and all
drawings under such Letter of Credit.  The Borrower hereby acknowledges that the
L/C Credit Extensions for the account of Consolidated Entities, Members or
members of the Consolidated Entities inure to the benefit of the Borrower, and
that the Borrower’s business derives substantial benefits from the businesses of
such Consolidated Entities, Members and members of such Consolidated Entities.
 
(i)  Letter of Credit Reports.  Each Issuing Bank shall furnish (A) to the
Administrative Agent (with a copy to the Borrower) on the first Domestic
Business Day of each month a written report summarizing issuance and expiration
dates of L/C Credit Extensions issued during the preceding month and drawings
during such month under each Letter of Credit and (B) to the Administrative
Agent and each Bank  (with a copy to the Borrower) on the first Domestic
Business Day of each calendar quarter a written report setting forth the average
daily aggregate L/C Obligations during the preceding calendar quarter of all
Letters of Credit.
 
(j)  Obligations Absolute.  The obligation of the Borrower to reimburse each
Issuing Bank for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
(i)  any lack of validity or enforceability of such Letter of Credit, this
Agreement, the Notes, the Issuer Documents or any other instrument in connection
herewith;
 
 
52
 
 
(ii)  the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such Issuing Bank or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)  any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv)  any payment by such Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit (so long as such draft or certificate
substantially complies with such terms); or any payment made by such Issuing
Bank under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit; or
 
(v)  any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it pursuant to Section 2.20(a)(iv) and,
in the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will notify the Issuing Bank promptly upon
becoming aware thereof.  The Borrower shall be conclusively deemed to have
waived any such claim against the Issuing Bank and its correspondents unless
such notice is given as aforesaid.
 
(k)  Liability.  The Borrower assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit with respect to such Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other
agreement.  Neither any Issuing Bank, any of its affiliates, nor any of its
respective officers, directors, agents, employees, attorneys and advisors shall
be liable or responsible for: (i) the use that may be made of any Letter of
Credit or any acts or omissions of any beneficiary or transferee in connection
therewith; (ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such
 
 
53
 
 
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (iii) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of any Letter of Credit (so long as
such draft or certificate substantially complies with such terms); or (iv) any
other circumstances whatsoever in making or failing to make payment under any
Letter of Credit, except that, anything in such clauses (i) through (iv) to the
contrary notwithstanding, the Borrower shall have a claim against such Issuing
Bank, and such Issuing Bank shall be liable to the Borrower, to the extent of
any direct (but not special, indirect, consequential or punitive) damages
suffered by the Borrower that the Borrower proves were caused by (A) such
Issuing Bank’s willful misconduct or gross negligence as determined in a final,
non-appealable judgment by a court of competent jurisdiction in determining
whether documents presented under any Letter of Credit comply with the terms
thereof or (B) such Issuing Bank’s willful failure to make lawful payment under
any Letter of Credit after the presentation to it by the beneficiary of a draft
and certificate(s) strictly complying with the terms and conditions of any
Letter of Credit.  In furtherance and not in limitation of the foregoing, such
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.
 
(l)  Replacement or Addition of Issuing Bank.  An Issuing Bank may be replaced
or added at any time by written agreement among the Borrower, the Administrative
Agent (unless, in the case of the replacement of an Issuing Bank, the successor
Issuing Bank is a Bank and, if applicable, such agreement not to be unreasonably
withheld, conditioned or delayed) and the successor or additional Issuing Bank,
as applicable.  The Administrative Agent shall notify the Banks of any such
replacement or addition, as applicable, of an Issuing Bank.  Where an Issuing
Bank is replaced, at the time such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for account of the replaced Issuing
Bank.  Furthermore, from and after the effective date of such replacement, the
successor Issuing Bank, shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter.  References herein to the term “Issuing Bank” shall be
deemed to refer to any successor or additional Issuing Bank, as applicable, or
to any previous Issuing Bank, or to any successor or additional Issuing Banks,
as applicable, and all previous Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
 
 
ARTICLE 3
Conditions
 
Section 3.01 .  Effectiveness.  This Agreement shall become effective on the
date (the “Effective Date”) on which the Administrative Agent shall have
 
 
54
 
 
received the following documents or other items, each dated the Effective Date
unless otherwise indicated:
 
(a)  receipt by the Administrative Agent of counterparts hereof signed by each
of the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telegraphic, telex or other written confirmation from
such party of execution of a counterpart hereof by such party);
 
(b)  receipt by the Administrative Agent for the account of each Bank that has
requested a Note of a duly executed Note dated on or before the Effective Date
complying with the provisions of Section 2.05;
 
(c)  receipt by the Administrative Agent of an opinion of the General Counsel of
the Borrower, substantially in the form of Exhibit F hereto, provided that an
enforceability opinion under New York law, that is reasonably acceptable to the
Administrative Agent, shall be furnished by the Borrower’s New York counsel,
Dewey & LeBoeuf LLP, subject to customary assumptions, qualifications and
limitations;
 
(d)  receipt by the Administrative Agent of a certificate signed by any one of
the Chief Financial Officer, the Chief Executive Officer, the Treasurer, an
Assistant Secretary-Treasurer, the Controller or the Vice President, Capital
Markets Funding of the Borrower to the effect that the conditions set forth in
clauses (c) through (g), inclusive, of Section 3.03 have been satisfied as of
the Effective Date and, in the case of clauses (c), (e) and (g), setting forth
in reasonable detail the calculations required to establish such compliance;
 
(e)  receipt by the Administrative Agent, with a copy for each Bank, of a
certificate of an officer of the Borrower acceptable to the Administrative Agent
stating that all consents, authorizations, notices and filings required or
advisable in connection with this Agreement are in full force and effect, and
the Administrative Agent shall have received evidence thereof reasonably
satisfactory to it;
 
(f)  evidence satisfactory to the Administrative Agent that arrangements have
been made for payment in full of all amounts owed under the Prior 5-Year Credit
Agreement;
 
(g)  receipt by the Administrative Agent and the Syndication Agent (or their
respective assigns) and by each Bank Party of all fees required to be paid in
the respective amounts heretofore mutually agreed, and all expenses for which
invoices have been presented, on or before the Effective Date; and
 
(h)  receipt by the Administrative Agent of all documents the Required Banks may
reasonably request relating to the existence of the Borrower, the corporate
authority for and the validity of this Agreement and the Notes, and any
 
 
55
 
 
other matters relevant hereto, all in form and substance reasonably satisfactory
to the Administrative Agent.
 
The Administrative Agent shall promptly notify the Borrower and the  Bank
Parties of the Effective Date, and such notice shall be conclusive and binding
on all parties hereto.
 
Section 3.02 .  Prior Credit Agreement.  (a) On the Effective Date, the
“Commitments” as defined in the Prior 5-Year Credit Agreement shall terminate,
without further action by any party thereto, except that Sections 2.14, 7.05,
7.06, 8.03 and 9.03 of the Prior 5-Year Credit Agreement (and Section 2.13 and
Article 9 of the Prior 5-Year Credit Agreement insofar as they relate to such
foregoing Sections) shall survive such termination and any related payment of
amounts owed under the Prior 5-Year Credit Agreement.
 
(a)  The Banks which are parties to the Prior 5-Year Credit Agreement,
comprising the “Required Banks” as defined therein, hereby waive any requirement
of notice of termination of the “Commitments” (as defined in the Prior 5-Year
Credit Agreement) pursuant to Section 2.10 thereof and of prepayment of loans
thereunder to the extent necessary to give effect to Section 3.01(f) and Section
3.02(a) hereof; provided that any such prepayment of Loans shall be subject to
Section 2.14 of the Prior 5-Year Credit Agreement.
 
Section 3.03 .  Borrowings and L/C Credit Extensions.  The obligation of any
Bank to make a Loan on the occasion of any Borrowing and the obligation of the
Issuing Bank to issue, amend or increase the principal amount thereof or extend
any Letter of Credit (other than an extension pursuant to an Automatic Extension
Letter of Credit in accordance with the original terms thereof) is subject to
the satisfaction of the following conditions, in each case at the time of such
Borrowing or L/C Credit Extensions and immediately thereafter:
 
(a)  the fact that the Effective Date shall have occurred on or prior to October
31, 2011;
 
(b)  receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.02 or 2.03, as the case may be;
 
(c)  the fact that the Borrower is in compliance with Section 7.11 of the 1994
Indenture, as such Indenture is in effect as of the date hereof;
 
(d)  the fact that the sum of (i) the aggregate outstanding principal amount of
the Loans and (ii) the Outstanding Amount of L/C Obligations will not exceed the
aggregate amount of the Commitments (as such Commitments may be increased
pursuant to Section 2.17;
 
(e)  the fact that no Default shall have occurred and be continuing;
 
 
56
 
 
(f)  the fact that the representations and warranties of the Borrower  (in the
case of a Borrowing or L/C Credit Extension, other than the representations set
forth in Section 4.02(c), Section 4.03 and Section 4.14) contained in this
Agreement shall be true in all material respects (other than any such
representations or warranties that, by their terms, refer to a specific date
other than the date of Borrowing or L/C Credit Extension, in which case such
representations and warranties shall be true in all material respects as of such
specific date); provided that, in the case of the representation set forth in
Section 4.06 being made after the Effective Date, such representation shall be
true except to the extent not reasonably expected to have a material adverse
effect on the business, financial position or results of operations of the
Borrower; and
 
(g)  the fact that (i) there shall be no collateral securing Bonds issued
pursuant to any Indenture of a type other than the types of collateral permitted
to secure Bonds issued pursuant to such Indenture as of the date hereof, (ii)
the allowable amount of eligible collateral then pledged under any Indenture
shall not exceed 150% of the aggregate principal amount of Bonds then
outstanding under such Indenture and (iii) no collateral shall secure Bonds
other than (A) eligible collateral under such Indenture, the allowable amount of
which is included within the computation under subsection (ii) above or (B)
collateral previously so pledged which ceases to be such eligible collateral not
as a result of any acts or omissions to act of the Borrower (other than the
declaration of an “event of default” as defined in a mortgage which results in
the exercise of any right or remedy described in such mortgage).
 
Each Borrowing or L/C Credit Extension hereunder shall be deemed to be a
representation and warranty by the Borrower on the date of such Borrowing or L/C
Credit Extension as to the facts specified in clauses (c), (d), (e), (f) and (g)
of this Section 3.03.
 
 
ARTICLE 4
Representations and Warranties
 
The Borrower makes the following representations, warranties and agreements,
which shall survive the execution and delivery of this Agreement and the Notes
and the making of the Loans or L/C Credit Extensions:
 
Section 4.01 . Corporate Existence, Power and Authority.  The Borrower is a
cooperative association duly incorporated, validly existing and in good standing
under the laws of the District of Columbia and has the corporate power and
authority and all material governmental licenses, authorizations, consents and
approvals required to own its property and assets and to transact the business
in which it is engaged.  The Borrower is duly qualified or licensed as a foreign
corporation in good standing in every jurisdiction in which the nature of the
business in which it is engaged makes such qualification or licensing necessary,
except in those jurisdictions in which the failure to be so qualified or
licensed
 
 
57
 
 
would not (after qualification, assuming that the Borrower could so qualify
without the payment of any fee or penalty and retain the rights as they existed
prior to such qualification all to an extent so that any fees or penalties
required to be so paid or any rights not so retained would not, individually or
in the aggregate, have a material adverse effect on the business or financial
position of the Borrower), individually or in the aggregate, have a material
adverse effect upon the business or financial position of the Borrower.  The
Borrower has the corporate power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and the Notes.  This Agreement has
been, and the Notes when executed and delivered will have been, duly and validly
authorized, executed and delivered by the Borrower, and this Agreement
constitutes a legal, valid and binding agreement of the Borrower, and the Notes,
when executed and delivered by the Borrower in accordance with this Agreement,
will constitute legal, valid and binding obligations of the Borrower, in each
case enforceable in accordance with its terms, except as the same may be limited
by bankruptcy, insolvency, moratorium, reorganization or similar laws affecting
the enforcement of creditors’ rights generally and by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law).
 
Section 4.02 .  Financial Statements.  (a) The consolidated balance sheets of
the Borrower and its Consolidated Entities as at May 31, 2011 and the related
consolidated statements of operations, changes in equity and cash flows for the
fiscal year ended May 31, 2011, including the related notes, accompanied by the
opinion and report thereon of Deloitte & Touche LLP, independent public
accountants, heretofore delivered to the Banks, present fairly in all material
respects in accordance with generally accepted accounting principles (i) the
consolidated financial position of the Borrower and its Consolidated Entities as
at the date of said balance sheets and (ii) the consolidated results of the
operations of the Borrower and its Consolidated Entities for said fiscal
year.  The Borrower has no material liabilities (contingent or otherwise) of the
type required to be disclosed in financial statements or footnotes which are not
disclosed by or reserved against in the most recent audited financial statements
or in the notes thereto other than (i) Indebtedness incurred and (ii) loan and
guarantee commitments issued in each case by the Borrower in the ordinary course
of business since the date of such financial statements.  All such financial
statements have been prepared in accordance with generally accepted accounting
principles applied on a basis consistent with prior periods, except as disclosed
therein.  The same representations as are set forth in this Section 4.02 shall
be deemed to have been made by the Borrower in respect of the most recent annual
and quarterly financial statements of the Borrower and its Consolidated Entities
(except that the annual opinion and report of Deloitte & Touche LLP may be
replaced by an opinion and report of another nationally recognized firm of
independent public accountants) furnished or required to be furnished to the
Banks prior to or at the time of the making of each Loan hereunder, at the time
the same are furnished or required to be furnished.
 
 
58
 
 
(b)  The unaudited consolidated balance sheets of the Borrower and its
Consolidated Entities as of August 31, 2011 and the related unaudited
consolidated statements of operations, changes in equity and cash flows for the
three months then ended, heretofore delivered to the Banks, present fairly in
conformity with generally accepted accounting principles applied on a basis
consistent with the financial statements referred to in subsection (a) of this
Section 4.02, the consolidated financial position of the Borrower and its
Consolidated Entities as of such date and their consolidated results of
operations and changes in financial position for such three-month period
(subject to normal year-end adjustments).  The Borrower and its Consolidated
Entities have no material liabilities (contingent or otherwise) of the type
required to be disclosed in financial statements or footnotes which are not
disclosed by or reserved against in such financial statements for such
three-month period other than (i) Indebtedness incurred and (ii) loan and
guarantee commitments issued in each case by the Borrower or its Consolidated
Entities in the ordinary course of business since the date of such financial
statements.
 
(c)  Since August 31, 2011 and except as disclosed in the Borrower’s public
filings two Domestic Business Days prior to the date hereof, there has been no
material adverse change in the business, financial position or results of
operations of the Borrower and its Consolidated Entities, considered as a whole.
 
Section 4.03 .  Litigation.  There are no actions, suits, proceedings or
investigations pending or, to the Borrower’s knowledge, threatened by or before
any court or any Governmental Authority, body or agency or any arbitration board
which are reasonably likely to materially adversely affect the business,
financial position or results of operations of the Borrower or the authority or
ability of the Borrower to perform its obligations under this Agreement or the
Notes.
 
Section 4.04 .  Governmental Authorizations.  No material authorization,
consent, approval or license of, or declaration, filing or registration with or
exemption by, any Governmental Authority, body or agency is required in
connection with the execution, delivery or performance by the Borrower of this
Agreement or the Notes.  The Banks acknowledge that the Borrower may file this
Agreement with the Securities and Exchange Commission after the Effective Date.
 
Section 4.05 .  Members’ Subordinated Certificates.  The holders of the
Borrower’s Members’ Subordinated Certificates are not and will not be entitled
to receive any payments with respect to the principal thereof or interest
thereon solely because of withdrawing or being expelled from membership in the
Borrower.
 
Section 4.06 .  No Violation of Agreements.  Neither the Borrower nor any
Subsidiary is in default in any material respect under any material agreement or
other material instrument to which it is a party or by which it is bound or its
property or assets may be affected.  No event or condition exists which
 
 
 
59
 
 
 constitutes, or with the giving of notice or lapse of time or both would
constitute, such a default under any such material agreement or other
instrument.  Neither the execution and delivery of this Agreement or the Notes,
nor the consummation of any of the transactions herein or therein contemplated,
nor compliance with the terms and provisions hereof or thereof, will contravene
any material provision of law, statute, rule or regulation to which the Borrower
is subject or any material judgment, decree, award, franchise, order or permit
applicable to the Borrower, or will conflict or be inconsistent with, or will
result in any breach of, any of the material terms, covenants, conditions or
provisions of, or constitute (or with the giving of notice or lapse of time, or
both, would constitute) a material default under (or condition or event
entitling any Person to require, whether by purchase, redemption, acceleration
or otherwise, the Borrower to perform any obligations prior to the scheduled
maturity thereof), or result in the creation or imposition of any Lien upon any
of the property or assets of the Borrower pursuant to the terms of, any material
indenture, mortgage, deed of trust, agreement or other instrument to which it
may be subject, or violate any provision of the certificate of incorporation or
by-laws of the Borrower.  Without limiting the generality of the foregoing, the
Borrower is not a party to, or otherwise subject to any provision contained in,
any instrument evidencing Indebtedness of the Borrower, any agreement or
indenture relating thereto or any other material contract or agreement
(including its certificate of incorporation and by-laws), which would be
violated by the incurring of the Indebtedness to be evidenced by the Notes.
 
Section 4.07 .  No Event of Default under the Indentures.  The Borrower has
complied fully with all of the material provisions of each Indenture.  No Event
of Default (within the meaning of such term as defined in each Indenture) and no
event, act or condition (except for possible non-compliance by the Borrower with
any immaterial provision of such Indenture which in itself is not such an Event
of Default under such Indenture) which with notice or lapse of time, or both,
would constitute such an Event of Default has occurred and is continuing under
such Indenture.  The Borrowings by the Borrower contemplated by this Agreement
will not cause such an Event of Default under, or the violation of any covenant
contained in, any Indenture.
 
Section 4.08 .  Compliance with ERISA.  The Plans (other than Plans consisting
of multiemployer plans (as defined in Section 4001 of ERISA)) are in substantial
compliance with ERISA other than any failure to comply that is not reasonably
likely to have a material adverse effect on the business, results of operations
or financial position of the Borrower, no such Plan is insolvent or in
reorganization other than an insolvency or reorganization that is not reasonably
likely to have a material adverse effect on the business, results of operations
or financial position of the Borrower, and no such Plan has an accumulated or
waived funding deficiency within the meaning of Section 412 of the Internal
Revenue Code other than any accumulated or waived funding deficiency that is not
reasonably likely to have a material adverse effect on the business, results of
operations or financial position of the Borrower.  No Plan consisting of a
multiemployer plan (as defined in Section 4001 of ERISA) is in reorganization.  
 
 
60
 
 
Neither the Borrower nor a Subsidiary of the Borrower nor any member of the
ERISA Group has incurred any material liability (including any material
contingent liability) to or on account of a Plan pursuant to Section 4062, 4063,
4064, 4201 or 4204 of ERISA, no proceedings have been instituted to terminate
any Plan, and no condition exists which presents a material risk to the Borrower
of incurring a material liability to or on account of a Plan pursuant to any of
the foregoing Sections of ERISA.
 
Section 4.09 .  Compliance with Other Laws.  The Borrower and each Subsidiary is
in compliance with all applicable requirements of law and all applicable rules
and regulations of each Federal, State, municipal or other governmental
department, agency or authority, domestic or foreign, except to the extent that
the failure to comply would not reasonably be expected to have a material
adverse effect on the business, financial position or results of operations of
the Borrower.
 
Section 4.10 .  Tax Status.  The Borrower is exempt from payment of Federal
income tax under Section 501(c)(4) of the Internal Revenue Code.
 
Section 4.11 .  Investment Company Act.  The Borrower is not an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
 
Section 4.12 .  Disclosure.  Neither this Agreement nor any document,
certificate or financial statement furnished to any Bank by or on behalf of the
Borrower in connection herewith (all such documents, certificates and financial
statements, taken as a whole) contains, as of the date of delivery thereof and
taken as a whole, any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements contained herein and
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
 
Section 4.13 .  Subsidiaries.  Each of the Borrower’s corporate Subsidiaries is
a corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.
 
Section 4.14 .  Environmental Matters.  In the ordinary course of its business,
the Borrower conducts reviews, to the extent appropriate given the nature of its
business operations, of the effect of Environmental Laws on the business,
operations and properties of the Borrower and its Subsidiaries, in the course of
which it identifies and evaluates associated liabilities and costs (including,
without limitation, any capital or operating expenditures required for clean-up
or closure of properties presently or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with
 
 
61
 
 
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat, any costs or
liabilities in connection with off-site disposal of wastes or Hazardous
Substances, and any actual or potential liabilities to third parties, including
employees, and any related costs and expenses).  On the basis of this review,
the Borrower has reasonably concluded that such associated liabilities and
costs, including the cost of compliance with Environmental Laws, are unlikely to
have a material adverse effect on the business, financial position or results of
operations of the Borrower and its Consolidated Entities, considered as a whole.
 
 
ARTICLE 5
Covenants
 
The Borrower agrees that, so long as any Bank Party has any Commitment hereunder
or any amount payable under any Note or any fee payable pursuant to Section 2.09
or any other amount then due and payable hereunder remains unpaid or any Letter
of Credit remains outstanding:
 
Section 5.01 .  Corporate Existence.  Except as otherwise permitted by Section
5.02 hereof, the Borrower, at its own cost and expense, will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve and
keep in full force and effect its corporate existence, material rights and
franchises; provided, however, that neither the Borrower nor any Subsidiary
shall be required to preserve any right or franchise or, in the case of a
Subsidiary, its corporate existence, if its Board of Directors shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Borrower or such Subsidiary (provided that the termination of
the corporate existence of a Subsidiary shall be permitted if the Board of
Directors of the Borrower shall determine that its existence is not desirable in
the conduct of the business of the Borrower) and that the loss thereof is not
disadvantageous in any material respect to the Banks.
 
Section 5.02 .  Disposition of Assets, Merger, Character of Business, etc.  The
Borrower will not wind up or liquidate its business or sell, lease, transfer or
otherwise dispose of all or substantially all of its assets as an entirety or in
a series of related transactions and will not consolidate with or merge with or
into any other Person other than a merger with a Subsidiary in which the
Borrower is the surviving Person.  The Borrower will not engage in any business
other than the business contemplated by its certificate of incorporation and
by-laws, each as in effect on the Effective Date.
 
Section 5.03 .  Financial Information.  (a) The Borrower will, and will cause
each Subsidiary other than the Subsidiaries listed on Schedule 5.03(a) to,
 
 
62
 
 
 keep its books of account in accordance with generally accepted accounting
principles.
 
(b)  The Borrower will (subject to the last paragraph of this Section 5.03)
furnish to the Administrative Agent for distribution to the Banks:
 
(i)  as soon as available and in any event within 60 days after the close of
each of the first three quarters of each fiscal year of the Borrower, as at the
end of, and for the period commencing at the end of the previous fiscal year and
ending with, such quarter, unaudited consolidated balance sheets of the Borrower
and its Consolidated Entities and the related unaudited consolidated statements
of operations, changes in equity and cash flow of the Borrower and its
Consolidated Entities for such quarter and for the portion of the Borrower’s
fiscal year ended at the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of the Borrower’s previous fiscal year, all in reasonable detail and
certified (subject to normal year-end adjustments) as to fairness of
presentation in accordance with generally accepted accounting principles in all
material respects and consistency (except for changes concurred in by the
Borrower’s independent public accountants) by the Chief Executive Officer, the
Chief Financial Officer, the Treasurer, an Assistant Secretary-Treasurer or the
Controller of the Borrower;
 
(ii)  as soon as practicable and in any event within the earlier of (i) two
Domestic Business Days after filing with the Securities and Exchange Commission
and (ii) 120 days after the close of each fiscal year of the Borrower, as at the
end of and for the fiscal year just closed, consolidated balance sheets of the
Borrower and its Consolidated Entities and the related consolidated statements
of operations, changes in equity and cash flow for such fiscal year for the
Borrower and its Consolidated Entities, all in reasonable detail and certified
(without any qualification as to the scope of the audit) by Deloitte & Touche
LLP or other independent public accountants of nationally recognized standing
selected by the Borrower, who shall have audited the books and accounts of the
Borrower for such fiscal year;
 
(iii)  with reasonable promptness, copies of all regular and periodical reports
(including Current Reports on Form 8-K) filed with, or furnished to, the
Securities and Exchange Commission;
 
(iv)  promptly after the public announcement of, or promptly after receiving a
written notice of, a change (whether an increase or decrease) in any rating
issued by either S&P or Moody’s, solely to the extent that the Borrower is then
under an existing contract with such agency for the provision of ratings
information pertaining to any securities of, or guaranteed by, the Borrower or
any of its Subsidiaries or affiliates, a notice setting forth such change; and
 
 
63
 
 
(v)  with reasonable promptness, such other information respecting the business,
operations and financial condition of the Borrower or any of its Subsidiaries or
any Joint Venture as any Bank may, from time to time, reasonably request,
including, without limitation, with respect to the performance and observance by
the Borrower of the covenants and conditions contained in this Agreement.
 
Reports or financial information required to be delivered pursuant to clauses
(b)(i), (b)(ii) and (b)(iii) of this Section 5.03 shall be deemed to have been
delivered on the date on which the Borrower posts such reports or financial
information on the Borrower’s website (www.nrucfc.org) or at such other website
as may be notified to the Administrative Agent and the Banks or when such
reports or financial information are posted on the SEC’s website at www.sec.gov;
provided, that the Borrower shall notify the Administrative Agent of any such
posting; and provided further that the Borrower shall deliver paper copies of
the reports or financial information required to be delivered pursuant to
clauses (b)(i), (b)(ii) and (b)(iii) of this Section 5.03 to the Administrative
Agent, if so requested by any Bank to the Administrative Agent, until written
notice to cease delivering such paper copies is given by such Bank to the
Administrative Agent.
 
Section 5.04 .  Default Certificates.  Concurrently with each financial
statement delivered to the Administrative Agent pursuant to clauses (i) and (ii)
of Section 5.03(b), the Borrower will furnish to the Administrative Agent a
certificate signed by the Chief Executive Officer, the Chief Financial Officer,
the Treasurer, an Assistant Secretary-Treasurer or the Controller of the
Borrower to the effect that the review of the activities of the Borrower during
such year or the portion thereof covered by such financial statement and of the
performance of the Borrower under this Agreement has been made under his
supervision and that to the best of his knowledge, based on such review, there
exists no event which constitutes a Default or an Event of Default under this
Agreement or, if any such event exists, specifying the nature thereof, the
period of its existence and what action the Borrower has taken and proposes to
take with respect thereto, which certificate shall set forth the calculations or
other data required to establish compliance with the provisions of Section 5.09
and Sections 5.12 through 5.14, inclusive, at the end of such fiscal quarter or
fiscal year, as the case may be.  The Borrower further covenants that upon any
such officer of the Borrower obtaining knowledge of any Default or Event of
Default under this Agreement, it will forthwith, and in no event later than the
close of business on the fourth (4th) Domestic Business Day immediately after
the day such knowledge is obtained, deliver to the Administrative Agent a
statement of any officer referred to above specifying the nature and the period
of existence thereof and what action the Borrower has taken and proposes to take
with respect thereto.
 
Section 5.05 .  Notice of Litigation and Defaults.  The Borrower will promptly
give written notice to the Administrative Agent of (i) any action, proceeding or
claim of which the Borrower may have notice, which may be commenced against the
Borrower or any Subsidiary in which the amount involved
 
 
64
 
 
 is $50,000,000 or more and is not covered in full by insurance or as to which
any insurer has disclaimed liability; and (ii) any default by the Borrower or
any Subsidiary or event or condition known to the Borrower which with the giving
of notice or lapse of time, or both, would constitute a default, with respect to
any payment or payments in respect of Indebtedness of the Borrower or such
Subsidiary aggregating in excess of $50,000,000 (whether in payment of principal
thereof or interest thereon or with respect to any material covenant or
agreement contained in any instrument, mortgage, deed of trust or agreement
evidencing or relating to such Indebtedness or otherwise), provided that if any
matter described in clauses (i) or (ii) of this Section has previously been
disclosed by the Borrower in its regular or periodical reports filed with, or
furnished to, the Securities and Exchange Commission, then no additional written
notice shall be required under this Section.
 
Section 5.06 .  ERISA.  As soon as possible and, in any event, within 10 days
after the Borrower or a Subsidiary of the Borrower knows or has reason to know
that a Reportable Event has occurred, that an accumulated funding deficiency has
been incurred or an application may be or has been made to the Secretary of the
Treasury for a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code with respect to a Plan, that a Plan has been or may be
terminated, that proceedings may be or have been instituted to terminate a Plan,
or that the Borrower, a Subsidiary of the Borrower or any member of the ERISA
Group will or may incur any liability in excess of $5,000,000 to or on account
of a Plan under Section 4062, 4063, 4064, 4201 or 4204 of ERISA, the Borrower
will deliver to the Administrative Agent a certificate of the Chief Financial
Officer of the Borrower setting forth details as to such occurrence and action,
if any, which the Borrower or such Subsidiary is required or proposes to take,
together with any notices required to be filed by the Borrower, such Subsidiary,
such member of the ERISA Group or the plan administrator with the PBGC with
respect thereto.
 
Section 5.07 .  Payment of Charges.  The Borrower will, and will cause each
Subsidiary to, duly pay and discharge (i) all taxes, assessments and
governmental charges or levies imposed upon or against it or its property or
assets, prior to the date on which material penalties attach thereto, unless and
to the extent only that such taxes, assessments and governmental charges or
levies are being contested in good faith by appropriate proceedings or unless
the failure to do so will not have a material adverse effect on the business,
financial position or results of operations of the Borrower; and (ii) all lawful
claims, including, without limitation, claims for labor, materials, supplies or
services, which might or could, if unpaid, become a Lien upon such property or
assets, unless and to the extent only that the validity or the amount thereof is
being contested in good faith by appropriate proceedings or unless the failure
to do so will not have a material adverse effect on the business, financial
position or results of operations of the Borrower.
 
 
65
 
 
Section 5.08 .  Inspection of Books and Assets.  The Borrower will, and will
cause each Subsidiary to, permit any representative of any Bank Party (or any
agent or nominee of such Bank) to visit and inspect any of the property of the
Borrower or such Subsidiary, to examine the books of record and account of the
Borrower or such Subsidiary and to discuss the affairs, finances and accounts of
the Borrower or such Subsidiary with the officers and independent public
accountants of the Borrower or such Subsidiary, all at such reasonable times and
as often as such Bank may reasonably request.
 
Section 5.09 .  Indebtedness.  (a) The Borrower will not, and will not permit
any of its Consolidated Entities (other than Rural Telephone Finance Cooperative
and National Cooperative Services Corporation) to, incur, assume or Guarantee
any Superior Indebtedness, or make any optional prepayment on any Members’
Subordinated Certificate; provided that (i) subject to the provisions of Section
5.12, any such Subsidiary may incur Superior Indebtedness owing to the Borrower
or assume or Guarantee Indebtedness of any Person (other than the Borrower or
any of its Subsidiaries) owing to the Borrower and (ii) the Borrower may incur,
assume or Guarantee Superior Indebtedness or make optional prepayments on
Members’ Subordinated Certificates if, after giving effect to any such action
specified above in this clause (ii), on the date of such incurrence, assumption
or Guarantee or making of such optional prepayment (the “Determination Date”)
the aggregate principal amount of Superior Indebtedness then outstanding would
not exceed ten times the sum of (a) the aggregate principal amount of Members’
Subordinated Certificates outstanding on the Determination Date, (b) the
aggregate amount of the line item “total equity” shown on the consolidated
balance sheet of the Borrower and its Consolidated Entities on the Determination
Date, and (c) the aggregate principal amount of Qualified Subordinated
Indebtedness outstanding on the Determination Date; provided that the non-cash
adjustments (whether positive or negative) required to be made pursuant to ASC
815 and ASC 830 shall be excluded from calculations under clause (ii) above to
the extent otherwise included therein.  The respective principal amounts of
Superior Indebtedness, Members’ Subordinated Certificates and Qualified
Subordinated Indebtedness to be outstanding on such given future date shall be
determined after giving effect to mandatory sinking fund payments, other
mandatory prepayments and serial and other maturity payments required to be made
on or prior to said given future date by the terms of such Superior
Indebtedness, Members’ Subordinated Certificates, Qualified Subordinated
Indebtedness or any indenture or other instrument pursuant to which they are
respectively issued.
 
(b)  If any Loan or L/C Obligation is outstanding hereunder, the Borrower will
not take any action which would prevent it from then complying, or fail to take
any action which would enable it then to comply, with the provisions of Section
3.03(g), assuming for this purpose only that the Borrower then intended to
borrow from one or more of the Bank Parties hereunder.
 
 
66
 
 
Section 5.10 .  Liens.  The Borrower will not create or permit to exist any Lien
on or with respect to any Indebtedness of any Member which is an asset of the
Borrower, now existing or hereafter created, or on any notes, mortgages or other
documents or instruments evidencing any such Indebtedness, and the Borrower will
not permit any Consolidated Entity to create or permit to exist any Lien on or
with respect to any of such Subsidiary’s assets, except Liens (i) granted by the
Borrower to the trustee pursuant to any Indenture, (ii) on any such Indebtedness
granted by the Borrower or its Consolidated Entity to secure any borrowing for
the purpose of making loans to Member power supply systems or loans to Members
for bulk power supply projects or loans to Members for the purpose of providing
financing to telephone and related systems eligible to borrow from the RUS or
loans to borrowers borrowing from National Cooperative Services Corporation or
Rural Telephone Finance Cooperative, which borrowing or borrowings are on terms
(except as to terms of interest, premium, if any, and amortization) not
materially more disadvantageous to the Borrower’s unsecured creditors than the
borrowings under any Indenture (it being understood that the Borrower can not
pledge such assets to an extent greater than 150% of the aggregate principal
amount of such Indebtedness), (iii) of current taxes not delinquent or a
security for taxes being contested in good faith, (iv) other than in favor of
the PBGC, created by or resulting from any legal proceedings (including legal
proceedings instituted by the Borrower or any Subsidiary) which are being
contested in good faith by appropriate proceedings, including appeals of
judgments as to which a stay of execution shall have been issued, and adequate
reserves shall have been established, (v) created by the Borrower to secure
Guarantees by the Borrower of Indebtedness, the interest on which is excludable
from the gross income of the recipient thereof for Federal income tax purposes
as provided in Section 103(a) of the Internal Revenue Code or Section 103(a) of
the Internal Revenue Code of 1954, as amended, (x) of a Member which is a state
or political subdivision thereof or (y) of a state or political subdivision
thereof incurred to benefit a Member for one of the purposes provided in Section
142(a)(2), (4), (5), (6), (8), (9), (10) or (12) of the Internal Revenue Code or
Section 103(b)(4)(D), (E), (F), (G), (H) or (J) of the Internal Revenue Code of
1954, as amended, (vi) granted by any Subsidiary to the Borrower, (vii) REDLG
Program Liens securing REDLG Obligations with respect to government Guarantees
of Indebtedness of the Borrower and (viii) on any such Indebtedness granted by
the Borrower to secure any borrowings, which borrowings are on terms (except as
to terms of interest, premium, if any, and amortization) not materially more
disadvantageous to the Borrower’s unsecured creditors than the borrowings under
any Indenture (it being understood that the Borrower can not pledge such assets
to an extent greater than 150% of the aggregate principal amount of such
Indebtedness); provided that Liens incurred in reliance on clauses (ii), (vii)
and (viii) of this Section 5.10 shall not secure amounts exceeding
$7,500,000,000 in the aggregate at any one time outstanding.
 
Section 5.11 .  Maintenance of Insurance.  The Borrower will maintain, and will
cause each Subsidiary to maintain, insurance in such amounts, on such forms and
with such companies as is necessary or appropriate for its business.
 
 
67
 
 
Section 5.12 .  Subsidiaries and Joint Ventures.  The Borrower will not permit
(a) the sum of (i) the amount of Indebtedness owing to the Borrower by all of
its Subsidiaries and Joint Ventures plus (ii) the amount paid by the Borrower in
respect of the stock, obligations or securities of or any other interest in such
Subsidiaries and Joint Ventures plus (iii) any capital contributions by the
Borrower to such Subsidiaries and Joint Ventures (the amounts referred to in
paragraphs (i) through (iii), the “Investments”) plus (iv) the amount of assets
(excluding Foreclosed Assets) otherwise sold or transferred by the Borrower to
such Subsidiaries and Joint Ventures (other than sales at fair market value)
minus (v) any Start-up Investments minus (vi) any Investment made in cash by the
Borrower in any Special Purpose Subsidiary (up to a maximum amount not to exceed
the lesser of (x) the amount necessary to provide such Special Purpose
Subsidiary with sufficient working capital to conduct its business as
contemplated hereby and (y) $150,000,000) to exceed at any time (b) 10% of the
sum of (i) all accounts which, in accordance with generally accepted accounting
principles, constitute equity in the Borrower and its Consolidated Entities at
such time plus (ii) all Indebtedness of the Borrower shown on its balance sheet
dated as of May 31, 2011 as Members’ Subordinated Certificates as such
Indebtedness shall be reduced from time to time and any other Indebtedness of
the Borrower incurred after May 31, 2011 having substantially similar provisions
as to subordination as those contained in said outstanding certificates as such
other Indebtedness shall be reduced from time to time, in each case at such time
plus (iii) all Qualified Subordinated Indebtedness outstanding at such time;
provided that non-cash adjustments (whether positive or negative) required to be
made pursuant to ASC 815 and ASC 830 shall be excluded from the calculation of
the amounts specified in clauses (b)(i), (b)(ii), and (b)(iii) of this Section
5.12 to the extent otherwise included therein; provided, further, that, in
addition to the foregoing, the Borrower may transfer assets with an aggregate
fair market value of not more than $150,000,000 to a bankruptcy remote trust
required to be established to support REDLG Obligations of the Borrower, and any
such transfer shall be excluded from any calculation under clauses (a) and (b)
above to the extent otherwise included therein.  For the purpose of this Section
5.12, “Foreclosed Asset” means (x) any property distributed to the Borrower with
the authority of any Bankruptcy Court in connection with the bankruptcy of any
of the Borrower’s debtors and (y) property received by the Borrower upon
enforcement by the Borrower of its security interest (if any) in such property
or in settlement of delinquent accounts or other overdue amounts owed to it by
any of the Borrower’s debtors; “Special Purpose Subsidiary” means any domestic
Subsidiary (which shall include any Subsidiary organized under the laws of the
United States Virgin Islands) and any Subsidiary organized under the laws of the
Netherlands Antilles or the British Virgin Islands all of the shares of capital
stock or other ownership interest of which are directly or indirectly owned by
the Borrower, which Subsidiary is established for the sole purpose of, and whose
sole business shall at all times be, holding Foreclosed Assets; and “Start-up
Investments” means Investments made in a Special Purpose Subsidiary solely to
finance such Special Purpose Subsidiary’s initial acquisition of Foreclosed
Assets.
 
 
68
 
 
Section 5.13 .  Minimum TIER.  The Borrower shall not permit, as of the last day
of each fiscal quarter, the average of the TIERs for the six (6) immediately
preceding fiscal quarters (including the fiscal quarter ending on such date) of
the Borrower to be less than 1.025:1.00.
 
Section 5.14 .  Retirement of Patronage Capital.  The Borrower shall not make,
or permit any Subsidiaries of the Borrower to make, any payments to Members in
respect of Patronage Capital Certificates unless (i) the TIER for the
immediately preceding fiscal year for which financial statements have been
delivered to the Administrative Agent pursuant to Section 5.03(b) equals or
exceeds 1.05:1.00 and (ii) there exists (and would exist after giving effect to
any such payment) no Default or Event of Default under this Agreement.
 
Section 5.15 .  Use of Proceeds.  The proceeds of the Loans or L/C Credit
Extensions made hereunder may be used by the Borrower for general corporate
purposes.  None of such proceeds will be used, directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of buying or carrying any
“margin stock”, within the meaning of Regulation U.  Neither the Borrower nor
any of its Subsidiaries has taken or will take any action which might cause this
Agreement or the Notes to violate Regulation U or Regulation X.
 
 
ARTICLE 6
Defaults
 
Section 6.01 .  Events of Default.  If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
 
(a)  Principal and Interest.  The Borrower shall (i) fail to pay when due
(whether upon stated maturity, by acceleration or otherwise) any principal of
any Loan or any L/C Obligation or (ii) fail, and such failure shall continue
uncured for five or more Domestic Business Days, to pay when due (whether upon
stated maturity, by acceleration or otherwise) any interest on any Loan or any
L/C Obligation;
 
(b)  Other Amounts.  The  Borrower shall fail to pay when due any fee or other
amount payable under this Agreement (including pursuant to Section 2.09(b)) and
such failure remains uncured for ten (10) or more Domestic Business Days after
the due date thereof;
 
(c)  Covenants Without Notice.  The Borrower shall fail to observe or perform
any covenant or agreement on its part to be observed or performed which is set
forth in Section 5.01 (only with respect to the Borrower’s corporate existence),
5.02, 5.09, 5.10, 5.12, 5.13, 5.14 or 5.15;
 
(d)  Covenants With 10 Days Grace.  The Borrower shall fail to observe or
perform any covenant or agreement on its part to be observed or performed, which
is set forth in the last sentence of Section 5.04, or in Section 5.05(ii) and
 
 
69
 
 
 such non-observance or non-performance shall continue unremedied for a period
of more than 10 days;
 
(e)  Other Covenants.  The Borrower shall fail to observe or perform any
covenant, condition or agreement on its part to be observed or performed, other
than as referred to in subsections (a), (b), (c), and (d) above, for a period of
30 days after written notice specifying such failure and requesting that it be
remedied is given by any Bank Party to the Borrower and the other Bank Parties;
provided that, if the failure be such that it cannot be corrected within the
applicable period, but can be corrected within a reasonable period of time
thereafter, it shall not constitute a Default if corrective action is instituted
by the Borrower within the applicable period and diligently pursued until the
failure is corrected, but any such failure that is not so corrected within 60
days after such applicable period shall constitute a Default;
 
(f)  Representations.  Any representation, warranty, certification or statement
made or deemed to be made by the Borrower in this Agreement or in any
certificate, financial statement or other document delivered pursuant to this
Agreement shall prove to have been incorrect in any material respect when made
or deemed to be made;
 
(g)  Non-Payments of Indebtedness and/or Derivatives Obligations.  The Borrower
or any Subsidiary of the Borrower shall fail to make any payment or payments
aggregating for the Borrower and its Subsidiaries in excess of $50,000,000 in
respect of Indebtedness and/or Derivatives Obligations of the Borrower or any
Subsidiary (other than the Loans or any Indebtedness under this Agreement) when
due (whether upon stated maturity, by acceleration or otherwise) or within any
applicable grace period;
 
(h)  Defaults Under Other Agreements.  The Borrower or any Subsidiary shall fail
to observe or perform within any applicable grace period any covenant or
agreement contained in any agreement or instrument relating to any Indebtedness
of the Borrower or any Subsidiary, aggregating for the Borrower and its
Subsidiaries in excess of $50,000,000 if the effect of such failure is to
accelerate, or to permit the holder of such Indebtedness or any other Person to
accelerate, the maturity of such Indebtedness;
 
(i)  Bankruptcy.  Any proceeding shall be instituted by or against the Borrower
or any Subsidiary seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
conservation or proceeding in the nature thereof, relief or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief or protection of debtors, or seeking the entry of an order for relief or
the appointment of a receiver (including state regulatory authorities acting in
a similar capacity), trustee, custodian or other similar official for it or for
any substantial part of its property, and, in the case of any such proceeding
instituted against it (but not instituted by it) shall remain undismissed or
unstayed
 
 
70
 
 
 for a period of 60 days; or the Borrower or any Subsidiary shall take any
action to authorize any of the actions set forth above in this subsection (i);
 
(j)  ERISA.  A Plan shall fail to maintain the minimum funding standard required
by Section 412 of the Internal Revenue Code for any plan year or a waiver of
such standard is sought or granted under Section 412(d), or a Plan is, shall
have been or is likely to be terminated or the subject of termination
proceedings under Section 4042 of ERISA, or the Borrower or a Subsidiary of the
Borrower or any member of the ERISA Group has incurred or is likely to incur a
liability to or on account of a Plan under Section 4062, 4063, 4064, 4201 or
4204 of ERISA, and there shall result from any such event or events either a
liability or a material risk of incurring a liability to the PBGC or a Plan,
which in the opinion of the Required Banks, will have a material adverse effect
upon the business, results of operations or financial position of the Borrower;
or
 
(k)  Money Judgment.  A final judgment or order for the payment of money in
excess of $50,000,000 shall be rendered against the Borrower or any Subsidiary
and such judgment or order shall continue unsatisfied and in effect for a period
of 45 days during which execution shall not be effectively stayed or deferred
(whether by action of a court, by agreement or otherwise); provided, however,
that any such judgment or order shall not give rise to an Event of Default under
this paragraph (k) if and for so long as (i) the amount of such judgment or
order is covered by a valid and binding policy of insurance and (ii) within 90
days of the rendering of such judgment or order the insurer thereunder has
affirmed liability;
 
(l)  Insolvency.  The Borrower or any Subsidiary shall generally not pay its
debts as they become due, or shall admit in writing its inability to pay its
debts generally or shall make a general assignment for the benefit of creditors;
 
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the request of the
Required Banks, shall by notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent,
any Bank or the holder of any Note to enforce its claims against the
Borrower:  (a) declare the Commitments terminated, whereupon the Commitment of
each Bank shall forthwith terminate immediately and any fee payable pursuant to
Section 2.09 shall forthwith become due and payable without any other notice of
any kind; and/or (b) declare the principal of and accrued interest on the Loans,
and all other obligations owing hereunder, to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower; provided
that, if an Event of Default specified in subsection (i) shall occur, the result
which would occur upon the giving of written notice by the Administrative Agent
to the Borrower, as specified in clauses (a) and (b) above, shall occur
automatically without the giving of any such notice.
 
 
71
 
 
Section 6.02 .  Actions In Respect Of Letters Of Credit Upon Default.  If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Banks, irrespective of whether it
is taking any of the actions described in Section 6.01 or otherwise, subject to
Section 2.20(e) and after giving effect to Section 2.19(a)(iv) and any Cash
Collateral provided by the Defaulting Bank, make demand upon the Borrower to,
and forthwith upon demand the Borrower will, Cash Collateralize, for deposit in
the Cash Collateral Account, an amount equal to the Outstanding Amount of all
L/C Obligations.  Subject to Section 2.19(a)(iv) and 2.20(e), if at any time the
Administrative Agent determines that any Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent and the Bank Parties
or that the Cash Collateral is less than the Outstanding Amount of all L/C
Obligations, the Borrower, and to the extent provided by any Bank, such Bank
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent additional Cash Collateral to be deposited and held in the
Cash Collateral Account, in an amount equal to the excess of (a) such aggregate
Outstanding Amount of all L/C Obligations over (b) the total amount of Cash
Collateral that the Administrative Agent determines to be free and clear of any
such right and claim.
 
Section 6.03 .  Notice of Default.  The Administrative Agent shall give notice
to the Borrower under Section 6.01(e) promptly upon being requested to do so by
any Bank Party and shall thereupon notify all the Bank Parties thereof.
 
 
ARTICLE 7
The Administrative Agent
 
Section 7.01 .  Appointment and Authorization.  Each Bank Party irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the Notes as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with all such powers as are reasonably incidental thereto.
 
Section 7.02 .  Administrative Agent and Affiliates.  The Royal Bank of Scotland
plc shall have the same rights and powers under this Agreement as any other Bank
Party and may exercise or refrain from exercising the same as though it were not
the Administrative Agent, and the terms “Banks,” “holders of Notes” and like
terms shall include The Royal Bank of Scotland plc in its individual capacity as
such. The Royal Bank of Scotland plc and its affiliates may, without liability
to account, make loans to, accept deposits from, acquire debt or equity
interests in, act as trustee under indentures of, and engage in any other
business with, any Borrower and any stockholder, subsidiary or affiliate of any
Borrower, as though the Royal Bank of Scotland plc were not the Administrative
Agent hereunder.
 
72
 
 
 
Section 7.03 .  General Nature of the Administrative Agent’s
Duties.  Notwithstanding anything to the contrary elsewhere in this Agreement or
in any other Credit Documentation:
 
(a)  The Administrative Agent shall not have any duties or responsibilities
except those expressly set forth in this Agreement and the other Credit
Documentation, and no implied duties or responsibilities on the part of the
Administrative Agent shall be read into this Agreement or any Credit
Documentation or shall otherwise exist.  Without limiting the generality of the
foregoing, the Administrative Agent shall not be required to take any action
with respect to any Default, except as expressly provided in Article 6.
 
(b)  The duties and responsibilities of the Administrative Agent under this
Agreement and the other Credit Documentation shall be mechanical and
administrative in nature, and the Administrative Agent shall not have a
fiduciary relationship in respect of any Lender or Issuing Bank.
 
(c)  The Administrative Agent is and shall be solely the agent of the Banks and
the Issuing Banks. The Administrative Agent does not assume, and shall not at
any time be deemed to have, any relationship of agency or trust with or for, or
any other duty or responsibility to, any Borrower or any other Person (except
only for its relationship as agent for, and its express duties and
responsibilities to, the Banks and Issuing Banks as provided in this Agreement
and the other Credit Documentation).
 
(d)  The Administrative Agent shall not be under any obligation to take any
action hereunder or under any other Credit Documentation if the Administrative
Agent believes in good faith that taking such action may conflict with any law
or any provision of this Agreement or any other Credit Documentation, or may
require the Administrative Agent to qualify to do business in any jurisdiction
where it is not then so qualified.
 
Section 7.04 .  Consultation with Experts.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.
 
Section 7.05 .  Liability of Administrative Agent.  Neither the Administrative
Agent nor any of its affiliates nor any of their respective directors, officers,
agents, or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required Banks
or (ii) in the absence of its own gross negligence or willful
misconduct.  Neither the Administrative Agent nor any of its affiliates nor any
of their respective directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement or
any borrowing hereunder; (ii) the performance or observance of any of the
covenants or
 
 
73
 
 
agreements of the Borrower; (iii) the satisfaction of any condition specified in
Article 3, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the Notes or any other instrument or writing furnished in connection
herewith.  The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex or similar writing) reasonably believed by it
to be genuine or to be signed by the proper party or parties.
 
Section 7.06 .  Indemnification.  Each Bank shall, ratably in accordance with
the sum of (i) its unused Commitment, (ii) its Pro Rata Share of all L/C
Obligations outstanding and (iii) any Loans outstanding of such Bank, indemnify
the Administrative Agent, its affiliates and their respective directors,
officers, agents and employees (to the extent not reimbursed by the Borrower)
against any cost, expense (including counsel fees and disbursements), claim,
demand, loss, damages or liability (except such as result from such indemnitee’s
gross negligence or willful misconduct as determined by a final, non-appealable
judgment of a court of competent jurisdiction) that such indemnitees may suffer
or incur in connection with this Agreement or any action taken or omitted by
such indemnitees hereunder.  Each Bank severally agrees to indemnify each
Issuing Bank (to the extent not promptly reimbursed by the Borrower and without
limiting its obligation to do so in accordance with this Agreement) from and
against such Bank’s Pro Rata Share of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against such Issuing Bank in its capacity as such in any way
relating to or arising out of this Agreement, the Notes or the Issuer Documents,
or any action taken or omitted by such Issuing Bank under this Agreement, the
Notes or the Issuer Documents (including the issuance or transfer of, or payment
or failure to pay under, any Letter of Credit); provided that no Bank shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
directly and primarily from such Issuing Bank’s gross negligence or willful
misconduct as found in a final, non-appealable judgment by a court of competent
jurisdiction. Without limitation of the foregoing, each Bank agrees to reimburse
such Issuing Bank promptly upon demand for its Pro Rata Share of any costs and
expenses (including, without limitation, reasonable fees and expenses of
counsel) payable by the Borrower under Section 9.03, to the extent that such
Issuing Bank is not promptly reimbursed for such costs and expenses by the
Borrower in accordance with this Agreement.
 
Section 7.07 .  Credit Decision.  Each Bank Party acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank Party, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Bank Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Bank Party, and
 
 
74
 
 
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action under this Agreement.
 
Section 7.08 .  Successor Administrative Agent.  The Administrative Agent may,
upon giving 5 Domestic Business Days prior written notice to the Borrower, and
for so long as long as no Event of Default has occurred and is continuing, at
the request of the Borrower, shall, resign at any time by giving written notice
thereof to the Banks and the Borrower.  Upon any such resignation, the Borrower
shall have the right, with the consent of the Required Banks, such consent not
to be unreasonably withheld, conditioned or delayed, to appoint a successor
Administrative Agent.  If no successor Administrative Agent shall have been so
appointed by the Borrower, and shall have accepted such appointment, within 15
days after the retiring Administrative Agent gives notice of resignation, then
the retiring Administrative Agent may, on behalf of the Bank Parties, appoint a
successor Administrative Agent, which shall be a commercial bank organized or
licensed under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $1,000,000,000.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder.  After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent.
 
Section 7.09 .  Co-Documentation Agents, Syndication Agent and Co-Lead Arrangers
Not Liable.  Nothing in this Agreement shall impose upon the Co-Documentation
Agents, the Syndication Agent or the Co-Lead Arrangers, each in such capacity,
any duties or responsibilities whatsoever.
 
Section 7.10 .  Calculations.  The Administrative Agent shall not be liable for
any calculation, apportionment or distribution of payments made by it in good
faith. If such calculation, apportionment or distribution is subsequently
determined to have been made in error, the sole recourse of any Lender to whom
payment was due but not made shall be to recover from the other Banks any
payment in excess of the amount to which they are determined to be entitled or,
if the amount due was not paid by the Borrower, to recover such amount from the
Borrower.
 
 
ARTICLE 8
Change in Circumstances
 
Section 8.01 .  Basis for Determining Interest Rate Inadequate or Unfair.  If on
or prior to the first day of any Interest Period for any Fixed Rate Borrowing:
 
 
75
 
 
(a)  the Administrative Agent is advised by the Euro-Dollar Reference Banks that
the London Interbank Offered Rate is not available in the manner set forth in
the definition of London Interbank Offered Rate for such Interest Period, or
 
(b)  in the case of a Committed Borrowing, Banks having 50% or more of the
aggregate amount of the Commitments advise the Administrative Agent that the
Adjusted London Interbank Offered Rate, as determined by the Administrative
Agent, will not adequately and fairly reflect the cost to such Banks of funding
their Euro-Dollar Loans for such Interest Period,
 
the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Banks, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Banks to make Euro-Dollar Loans or to continue or convert
outstanding Loans as or into Euro-Dollar Loans shall be suspended and (ii) each
outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan on the
last day of the then current Interest Period applicable thereto.  Unless the
Borrower notifies the Administrative Agent at least two Domestic Business Days
before the date of any Fixed Rate Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, (i) if such
Fixed Rate Borrowing is a Euro-Dollar Borrowing, such Borrowing shall instead be
made as a Base Rate Borrowing and (ii) if such Fixed Rate Borrowing is a Money
Market LIBOR Borrowing, the Money Market LIBOR Loans comprising such Borrowing
shall bear interest for each day from and including the first day to but
excluding the last day of the Interest Period applicable thereto at the Base
Rate for such day.
 
Section 8.02 .  Illegality.  If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Euro-Dollar Lending
Office) with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency shall make it unlawful
or impossible for any Bank (or its Euro-Dollar Lending Office) to make, maintain
or fund its Euro-Dollar Loans and such Bank shall so notify the Administrative
Agent, the Administrative Agent shall forthwith give notice thereof to the other
Banks and the Borrower, whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank to make Euro-Dollar Loans or to
convert outstanding Loans into Euro-Dollar Loans or continue outstanding Loans
as Euro-Dollar Loans, shall be suspended.  Before giving any notice to the
Administrative Agent pursuant to this Section, such Bank shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. The Borrower hereby agrees to pay the reasonable
costs and expenses
 
 
76
 
 
incurred by such Bank in connection with any such designation. If such Bank
shall determine that it may not lawfully continue to maintain and fund any of
its outstanding Euro-Dollar Loans to maturity and shall so specify in such
notice, the Borrower shall immediately prepay in full the then-outstanding
principal amount of each such Euro-Dollar Loan, together with accrued interest
thereon.  Concurrently with prepaying each such Euro-Dollar Loan, the Borrower
shall borrow a Base Rate Loan in an equal principal amount from such Bank (on
which interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Banks), and such Bank shall make such a Base Rate
Loan.
 
Section 8.03 .  Increased Cost and Reduced Return.  (a) If on or after (x) the
date hereof, in the case of any Committed Loan or L/C Credit Extension or any
obligation to make or participate in Committed Loans or L/C Credit Extensions or
(y) the date of the related Money Market Quote, in the case of any Money Market
Loan, any Change in Law shall:
 
(i)  impose on any Bank Party or the London interbank market any other
condition, cost or expense affecting this Agreement or Fixed Rate Loans made by
such Bank Party or participation therein; or
 
(ii)  subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Other Connection Taxes on gross or net income, profits or revenue (including
value-added or similar Taxes)) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
 
(iii)  impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Euro-Dollar Loan any
such requirement included in an applicable Euro-Dollar Reserve Percentage),
special deposit, insurance assessment or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Bank Party (or
its Applicable Lending Office) or shall impose on any Bank Party (or its
Applicable Lending Office) or the London interbank market any other condition
affecting its Fixed Rate Loans, its Notes or its obligation to make Fixed Rate
Loans or make or participate in L/C Credit Extensions; and the result of any of
the foregoing is to increase the cost to such Bank Party (or its Applicable
Lending Office) of making or maintaining any Fixed Rate Loan or any L/C Credit
Extension (or participation therein), or to reduce the amount of any sum
received or receivable by such Bank Party (or its Applicable Lending Office)
under this Agreement or under its Note with respect thereto, by an amount deemed
by such Bank Party to be material,
 
then, within 15 days after demand by such Bank Party or such other Recipient
(with a copy to the Administrative Agent), (i) the Borrower shall pay to such
Bank
 
 
77
 
 
Party such additional amount or amounts as will compensate such Bank Party or
such other Recipient for such increased cost or reduction suffered (including
any amount or amounts equal to any taxes on the overall net income of such Bank
Party or such other Recipient payable by such Bank Party or such other Recipient
with respect to the amount of payments required to be made pursuant to this
Section 8.03(a)) as reasonably determined by such Bank Party (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and only if such additional amount or amounts are passed on in a similar
manner by such Bank Party to similarly situated borrowers (which are parties to
credit or loan documentation containing a provision similar to this Section
8.03(a), as determined by such Bank Party in its reasonable discretion, or (ii)
convert such Bank Party's Loans so affected by such Change in Law to Base Rate
Loans and pay any related breakage costs pursuant to Section 2.14 and any
accrued increased costs pursuant to this Section 8.03.)
 
(b)  If a Bank Party, other than a Defaulting Bank, determines that any Change
in Law, will have the effect of increasing the amount of capital required or
expected to be maintained by such Bank Party based on the existence of such Bank
Party’s Commitment hereunder or its obligations hereunder, it will notify the
Borrower.  This determination will be made on a Bank Party-by-Bank Party
basis.  The Borrower shall (i) pay to each Bank Party on demand such additional
amounts as are necessary to compensate for the increased cost to such Bank Party
as a result of any Change in Law or (ii) convert such Bank Party's Loans so
affected by such Change in Law to a Base Rate Loan and pay any related breakage
costs pursuant to Section 2.14 and any accrued increased costs pursuant to this
Section 8.03.  In determining such amount, such Bank Party will act reasonably
and in good faith (and not on an arbitrary or capricious basis)  and will use
averaging and attribution methods which are reasonable, and such Bank Party will
pass such costs on to the Borrower only if such costs are passed on in a similar
manner by such Bank Party to similarly situated borrowers (which are parties to
credit or loan documentation containing a provision similar to this Section
8.03(b)), as determined by such Bank Party in its reasonable discretion.  Each
Bank Party’s determination of compensation shall be conclusive if made in
accordance with this provision.  Each Bank Party, upon determining that any
increased costs will be payable pursuant to this Section 8.03(b), will give
prompt written notice thereof to the Borrower, which notice shall show the basis
for calculation of such increased costs, although the failure to give any such
notice shall not release or diminish any of the Borrower’s obligations to pay
increased costs pursuant to this Section 8.03(b).
 
(c)  Each Bank Party will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank Party to compensation pursuant to this Section and
will designate a different Applicable Lending Office if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the judgment of such Bank Party, be otherwise disadvantageous to such Bank
Party.  The Borrower hereby agrees to pay the reasonable costs and expenses
incurred by such Bank Party in connection with any such designation. A
 
 
78
 
 
 Bank Party claiming compensation under this Section shall furnish a certificate
to the Borrower setting forth the additional amount or amounts to be paid to it
hereunder, which shall be conclusive in the absence of manifest error.  In
determining such amount, such Bank Party may use any reasonable averaging and
attribution methods.
 
(d)  Failure or delay on the part of any Bank Party to demand compensation
pursuant to this Section 8.03 shall not constitute a waiver of such Bank Party’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate any Bank Party pursuant to this Section 8.03 for any
increased costs or reductions incurred more than six months prior to the date
that such Bank Party notifies the Borrower and the Administrative Agent of the
Change in Law giving rise to such increased costs or reductions and of such Bank
Party’s intention to claim compensation therefor; provided, further, that, if
the Change in Law giving rise to such increased costs or reductions are
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.
 
Section 8.04 .  Base Rate Loans Substituted for Affected Euro-Dollar Loans.  If
(i) the obligation of any Bank to make, or to continue or convert outstanding
Loans as or to, Euro-Dollar Loans has been suspended pursuant to Section 8.02 or
(ii) any Bank has demanded compensation under Section 8.03(a) with respect to
its Fixed Rate Loans or its obligation to make Fixed Rate Loans, and the
Borrower shall, by at least five Euro-Dollar Business Days’ prior notice to such
Bank through the Administrative Agent, have elected that the provisions of this
Section shall apply to such Bank, then, unless and until such Bank notifies the
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer apply:
 
(a)  all Loans which would otherwise be made by such Bank as Euro-Dollar Loans
shall be made instead as Base Rate Loans (on which interest and principal shall
be payable contemporaneously with the related Euro-Dollar Loans of the other
Banks), and
 
(b)  after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Euro-Dollar Loans shall
be applied to repay its Base Rate Loans instead.
 
 
ARTICLE 9
Miscellaneous
 
Section 9.01 .  Notices.  (a) All notices, requests, directions, consents,
approvals and other communications to any party hereunder shall be in writing
(including bank wire, telex, facsimile transmission or similar writing) and
shall be given to such party (subject to subparagraph (b) below):  (w) in the
case of the Borrower:
 
 
79
 
 
National Rural Utilities Cooperative Finance Corporation
20701 Cooperative Way
Dulles, Virginia 20166
Attn: Capital Markets Relations
Phone: (703) 467-7402
Fax: (703) 467-5178
Email: BankingRelations@nrucfc.coop
 
with a copy to:
 
National Rural Utilities Cooperative Finance Corporation
20701 Cooperative Way
Dulles, Virginia  20166
Attn: General Counsel
Phone: (703) 467-7404
Fax: (703) 467-5651
 
(x) in the case of the Administrative Agent:
 
The Royal Bank of Scotland plc
600 Washington Boulevard
Stamford, Connecticut 06901
Attn: Charles Ray
Phone: (203) 897-3559
Fax: (203) 873-3569
Email: agencyops@rbs.com
 
with a copy to:
 
The Royal Bank of Scotland plc
600 Washington Boulevard
Stamford, Connecticut 06901
Attn: Emily Freedman
Fax: (203) 873-3543
Email: Emily.freedman@rbs.com
 
(y) in the case of any Bank, at its address or telex or telecopier number set
forth in its Administrative Questionnaire or (z) in the case of any other party,
such other address or telex or telecopier number as such party may hereafter
specify for the purpose by notice to the Administrative Agent and the
Borrower.  Each such notice, request, direction, consent, approval or other
communication shall be effective (i) if given by telex, when such telex is
transmitted to the telex number specified in this Section and the appropriate
answerback is received, (ii) if given by facsimile, when such facsimile is
transmitted to the facsimile number specified in this Section and receipt is
confirmed or (iii) if given by any other means, when delivered or received at
the address specified in this Section; provided that (A) notices to the
Administrative Agent under Article 2 or Article 8 shall also be
 
 
80
 
 
 confirmed by telephone call and shall not be effective until received and (B)
any communications deemed received hereunder must have been received during the
recipient’s normal business hours; provided, however, that any communication
that is not received during the recipient’s normal business hours on a
particular Business Day, shall be deemed to be received on the immediately
following Business Day.
 
(b)  Notices and other communications to the Bank Parties hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article 2 or Article 8 unless otherwise agreed by
the Administrative Agent and the applicable Bank Party.  The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
  (c)           The address, telephone number or facsimile number for any party
hereto may be changed at any time and from time to time upon written notice
given by such changing party to each other party hereto.
 
Section 9.02 .  No Waivers.  No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
 
Section 9.03 .  Expenses; Documentary Taxes; Indemnification.  (a) The Borrower
shall pay (i) all documented reasonable out-of-pocket expenses of the
Administrative Agent, including reasonable fees and disbursements of special
counsel for the Administrative Agent, in connection with the preparation of this
Agreement, any waiver or consent hereunder or any amendment hereof or any
Default or alleged Default hereunder and (ii) if an Event of Default occurs, all
documented reasonable out-of-pocket expenses incurred by the Administrative
Agent or any Bank, including reasonable fees and disbursements incurred by
counsel or in-house counsel, in connection with such Event of Default and
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom.  The Borrower shall indemnify each Bank Party against any transfer
taxes, documentary taxes, assessments or charges made by any Governmental
Authority by reason of the execution and delivery of this Agreement or the Notes
and any and all liabilities with respect to or resulting from any delay or
omission (unless solely attributable to such Bank) to pay such taxes. This
Section 9.03(a) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.
 
(b)  The Borrower agrees to indemnify each Bank Party, their respective
affiliates and the respective directors, officers and employees of the foregoing
 
 
81
 
 
 (each an “Indemnitee”) and hold each Indemnitee harmless from and against any
and all liabilities, losses, damages, costs, claims, demands and expenses of any
kind, including, without limitation, the reasonable fees and disbursements of
counsel, which may be incurred by any Indemnitee (or by the Administrative Agent
in connection with its actions as Agent hereunder) in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) relating to or arising out of
this Agreement or any actual or proposed use of proceeds of Loans hereunder;
provided that no Indemnitee shall have the right to be indemnified hereunder for
its own gross negligence, willful misconduct or unlawful conduct as determined
by a final, non-appealable judgment of a court of competent jurisdiction.
 
Section 9.04 .  Sharing of Set-offs.  Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest then due with
respect to any Loans made by it which is greater than the proportion received by
any other Bank in respect of the aggregate amount of principal and interest due
with respect to any Loans made by such other Bank, the Bank receiving such
proportionately greater payment shall purchase such participations in the Loans
held by the other Banks, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Loans held by the Banks shall be shared by the Banks pro rata; provided that
nothing in this Section shall impair the right of any Bank to exercise any right
of set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of the Borrower other than its
indebtedness under the Loans.  The Borrower agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Loan, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrower in the amount of such participation.
 
Section 9.05 .  Amendments and Waivers.  Except as provided by Section 2.17 or
Section 2.19(a)(iii), any provision of this Agreement or the Notes may be
amended or waived if  such amendment or waiver is in writing and is signed by
the Borrower and either (a) the Required Banks (and, if the rights or duties of
the Administrative Agent are affected thereby, by the Administrative Agent) or
(b) the Administrative Agent if, but only if, the Administrative Agent has
received the prior written consent of the Required Banks; provided that, no such
amendment or waiver shall (i) increase the Commitment of any Bank or subject any
Bank to any additional obligation without the written consent of such Bank,
(ii) reduce the principal of or rate of interest on any Loan or any fees
hereunder without the written consent of each Bank directly affected thereby,
(iii) postpone the date fixed for any payment of principal of or interest on any
Loan or any fees hereunder without the written consent of each Bank directly
affected thereby, (iv) change the aggregate unpaid principal amount of the Notes
without the written consent of each Bank directly affected thereby, (v) change
any provision which
 
 
82
 
 
 requires the pro rata sharing of payments among the Banks hereunder without the
written consent of each Bank directly affected thereby, (vi) change clauses (i)
through (vi) of this proviso to this Section 9.05 or the definition of “Required
Banks” (other than the percentage indicated therein, which, for the avoidance of
doubt, is subject to clause (vii) below) without the written consent of each
Bank (including, notwithstanding Section 2.19(a)(iii), any Defaulting Bank) or
(vii) modify or change (x) the percentage indicated in the definition of
“Required Banks” or (y) subject to clause (vi) above, any other provision hereof
specifying the number or percentage of Banks required to waive, amend or modify
any rights hereunder, make any determination or grant any consent hereunder or
take any other action under any provision of this Agreement, without the written
consent of each Bank (excluding, for the avoidance of doubt, any Defaulting Bank
to the extent of its unfunded Commitment). For the avoidance of doubt, no
consent or any other action will be required of any Bank (other than the
Defaulting Bank and the Administrative Agent to the extent required by Section
2.18) for any assignment of any Loans or termination of any Commitments pursuant
to Section 2.18.
 
Whenever a waiver, amendment or modification requires the consent of a Bank
“affected” or “directly affected” thereby, such waiver, amendment or
modification shall, upon consent of such Bank, become effective as to such Bank
whether or not it becomes effective as to any other Bank, so long as the
Required Banks consent to such waiver, amendment or modification as provided
above.
 
If the Required Banks shall have approved any amendment which requires the
consent of all of the Banks, the Borrower shall be permitted to replace any
non-consenting Bank with a replacement institution; provided that (i) the
replacement institution shall purchase at par all Loans and other amounts owing
to such replaced Bank on or prior to the date of replacement, (ii) the Borrower
shall be liable to such replaced Bank under Section 2.13 if any Euro-Dollar Loan
owing to such replaced Bank shall be purchased other than on the last day of the
Interest Period relating thereto (as if such purchase constituted a prepayment
of such Loans), (iii) such replacement institution, if not already a Bank, shall
be reasonably satisfactory to the Administrative Agent, (iv) the replaced Bank
shall be obligated to make such replacement in accordance with the provisions of
Section 9.06(c) and (v) any such replacement shall not be deemed to be a waiver
of any rights the Borrower, Administrative Agent or any Bank shall have against
the replaced Bank.
 
Section 9.06 .  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Banks.
 
(b)  Any Bank may at any time grant to one or more affiliates of such Bank,
banks or other institutions (each a “Participant”) participating interests in
 
 
83
 
 
its Commitment or any or all of its Loans or L/C Obligations.  In the event of
any such grant by a Bank of a participating interest to a Participant, whether
or not upon notice to the Borrower and the Administrative Agent, such Bank shall
remain responsible for the performance of its obligations hereunder, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under this
Agreement.  Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in clauses (i), (ii) or (iii) of
Section 9.05 without the consent of the Participant.  Subject to the provisions
of subsection (e), the Borrower agrees that each Participant shall, to the
extent provided in its participation agreement, be entitled to the benefits, and
be bound by the obligations, of Article 8 and Section 2.16 (subject to the
requirements and limitations therein, including the requirements under Section
2.16(f) (it being understood that the documentation required under Section
2.16(f) shall be delivered to the participating Bank)) with respect to its
participating interest; provided that such Participant (A) agrees to be subject
to the provisions of Sections 2.18, 2.19 and 9.04 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 2.15 or 2.17, with respect to any
participation, than its participating Bank would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation.  An assignment or other transfer which is not permitted by
subsection (c) or (d) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (b). Each Bank that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register  on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Bank shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any this Agreement or the
Notes) except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other  obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
 
 
84
 
 
(c)  Any Bank may at any time assign to one or more banks or other institutions
(each an “Assignee”) all, or a proportionate part (but not in any case in an
amount less than $5,000,000, unless (x) such Assignee is another Bank or an
affiliate of such transferor Bank or (y) such assignment is for all of such
transferor Bank’s rights and obligations under this Agreement and the Notes) of
all of its rights and obligations under this Agreement and the Notes, and such
Assignee shall assume such rights and obligations, pursuant to an Assignment and
Assumption Agreement in substantially the form of Exhibit G hereto executed by
such Assignee and such transferor Bank, with (and subject to) the subscribed
consent of (1) the Borrower and the Administrative Agent, such consents not to
be unreasonably withheld and (2) each Issuing Bank in its sole discretion;
provided that (i) if an Assignee is another Bank or an affiliate of such
transferor Bank, or (ii) in the case of an assignment by any Bank to one or more
Assignees after the occurrence and during the continuance of an Event of
Default, no such consent of the Borrower shall be required; and provided further
that such assignment may, but need not, include the rights of the transferor
Bank in respect of outstanding Money Market Loans.  Upon execution and delivery
of such an instrument and payment by such Assignee to such transferor Bank of an
amount equal to the purchase price agreed between such transferor Bank and such
Assignee, such Assignee shall be a Bank party to this Agreement and shall have
all the rights and obligations of a Bank with a Commitment as set forth in such
instrument of assumption, and the transferor Bank shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required.  Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Bank, the Administrative Agent
and the Borrower shall make appropriate arrangements so that, if required, a new
Note is issued to the Assignee.  In connection with any such assignment, the
transferor Bank shall pay to the Administrative Agent an administrative fee for
processing such assignment in the amount of $3,500.  If the Assignee is not
incorporated under the laws of the United States of America or a state thereof,
it shall, prior to the first date on which interest or fees are payable
hereunder for its account, deliver to the Borrower and the Administrative Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 2.16.
 
(d)  Any Bank Party may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement and its Note to a Federal
Reserve Bank or any other Central Banking Authority to secure the obligations of
such Bank thereto.  No such pledge or assignment shall release the transferor
Bank from its obligations hereunder or substitute any such pledge or assignee
for such Bank as a party hereto or thereto.
 
(e)  No Assignee, Participant or other transferee of any Bank’s rights shall be
entitled to receive any greater payment under Section 8.03 than such Bank would
have been entitled to receive with respect to the rights transferred, unless
such transfer is made with the Borrower’s prior written consent.
 
 
85
 
 
(f)  Any Issuing Bank may assign all of its rights and obligations under the
undrawn portion of its commitment hereunder to issue Letters of Credit at any
time; provided, however, that (i) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and record,
an Assignment and Assumption Agreement, together with a processing and
recordation fee of $3,500 and (ii) so long as no Event of Default has occurred
and is continuing, the Borrower has consented to the assignment (such consent
not to be unreasonably withheld).
 
Section 9.07 .  Collateral.  Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.
 
Section 9.08 .  Governing Law.  (a) This Agreement and each Note shall be
governed by and construed in accordance with the laws of the State of New York.
 
(b)  The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees, to the fullest extent permitted by
law, that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement shall affect any right
that the Administrative Agent or any Bank may otherwise have to bring any action
or proceeding relating to this Agreement against the Borrower or its properties
in the courts of any jurisdiction.
 
(c)  The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
 
86
 
 
Section 9.09 .  Counterparts; Integration.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.
 
Section 9.10 .  Several Obligations.  The obligations of the Bank Parties
hereunder are several.  Neither the failure of any Bank Party to carry out its
obligations hereunder nor of this Agreement to be duly authorized, executed and
delivery by any Bank Party shall relieve any other Bank Party of its obligations
hereunder (or affect the rights hereunder of such other Bank).  No Bank Party
shall be responsible for the obligations of, or any action taken or omitted by,
any other Bank Party hereunder.
 
Section 9.11 .  Severability.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
 
Section 9.12 .  Confidentiality.  The Administrative Agent and each Bank Party
represent that they will maintain the confidentiality of any written or oral
information provided by or on behalf of the Borrower (hereinafter collectively
called “Confidential Information”), subject to the Administrative Agent’s and
each Bank’s (a) obligation to disclose any such Confidential Information
pursuant to a request or order under applicable laws or regulations or from a
regulatory authority or pursuant to a subpoena or other legal process, (b) right
to disclose any such Confidential Information to its bank examiners, auditors,
counsel and other professional advisors, and its employees, officers and
directors, and to other Bank Parties (it being understood that such Persons
shall be informed of the confidential nature of such information and instructed
to keep it confidential), (c) right to disclose any such Confidential
Information in connection with any litigation or dispute involving the Bank
Parties and the Borrower or any of its Subsidiaries and affiliates, (d) right to
provide such information to Participants, prospective Participants to which
sales of participating interests are permitted pursuant to Section 9.06(b) and
prospective Assignees to which assignments of interests are permitted pursuant
to Section 9.06(c) if such Participant, prospective Participant or prospective
Assignee agrees in writing to maintain the confidentiality of such information
on terms substantially similar to those of this Section as if it were a “Bank”
party hereto, and (e) right to disclose Confidential Information to its
affiliates if such affiliate agrees in writing to maintain the confidentiality
of such information on terms substantially similar to those of this
Section.  Notwithstanding the foregoing, any such information supplied to a Bank
Party, Participant, prospective Participant or prospective Assignee under this
Agreement shall cease to be Confidential Information if it is or becomes known
to
 
 
87
 
 
such Person by other than unauthorized disclosure, or if it becomes a matter of
public knowledge other than as a result of a breach of this Section by such
Person.
 
Section 9.13 .  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 9.14 . USA Patriot Act.  Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Bank to identify the Borrower in accordance with the Act.    
 
Section 9.15 .  ICC Transactions.  Notwithstanding anything to the contrary set
forth in this Agreement (without limiting the terms of the penultimate sentence
of this Section 9.15) or in any of the Notes or other instruments or documents
that have been or are in the future executed or delivered pursuant to, or that
otherwise relate to, this Agreement or to any Committed Borrowings or Loans
hereunder (all of the foregoing, collectively with this Agreement, the “Credit
Documentation”), (a) to the extent necessary under the Credit Documentation, the
Banks hereby consent to, and waive any Default, Event of Default or other
breach, violation, default or noncompliance with the provisions of the Credit
Documentation that might otherwise be caused by or be attributable to, the “ICC
Transactions” as such term is defined in Schedule 9.15 hereto, and (b) the ICC
Transactions, the “ICC Assets,” the “ICC Related Companies” (as such terms are
respectively defined in Schedule 9.15 hereto), and the assets, liabilities and
operations of the ICC Related Companies (including without limitation any
circumstances, events, occurrences, actions or omissions relating to, of or by
any of the ICC Related Companies), are hereby excluded from, and shall not be
taken into account in applying, interpreting or determining compliance with, the
provisions of the Credit Documentation (including without limitation, the
definitions, representations, warranties, covenants, agreements, conditions and
events of default set forth in the Credit Documentation) and may be excluded
from any certifications, notices, reports or statements delivered or to be
delivered pursuant to the Credit Documentation.  Without limiting the generality
of the foregoing, the defined terms “ERISA Group,” “Joint Venture,” “Member” and
“Subsidiary,” among others, as used in the Credit Documentation shall not
include the ICC Related Companies.  Notwithstanding the preceding provisions of
this Section 9.15, any new investments in the ICC Related Companies by purchase
of equity and/or debt securities, funding (through capital contributions and/or
newly originated loans) of working capital or capital expenditure needs of the
ICC Related Companies, payment by RTFC (as such term is defined in Schedule 9.15
hereto) or the Borrower of claims of other creditors of the ICC Related
Companies, and/or provision of any new guarantees,
 
 
88
 
 
letters of credit and/or other new credit support or credit enhancement of the
debt or other obligations of the ICC Related Companies, in the case of each of
the foregoing, made or provided by the Borrower and/or RTFC at any time from
December 9, 2008 shall not exceed in the aggregate (but without double-counting
any such new investments) $275,000,000 without the consent of the Required
Banks.  To the extent that the Credit Documentation provides that any of the ICC
Transactions may be implemented if certain advance notice thereof is given, all
such conditions or requirements of advance notice shall be deemed to have been
complied with and all such notices shall be deemed to have been duly and timely
given in accordance with the terms of the Credit Documentation.
 


 
[remainder of page intentionally left blank]
 





(NY) 27011/233/CA/RBS.CA.doc
 
89
 
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE
CORPORATION
By:
/s/ J. ANDREW DON
Name: J. Andrew Don
Title:SVP and Treasurer








(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 



THE ROYAL BANK OF SCOTLAND PLC, as
Administrative Agent, as Initial Issuing Bank and as
a Bank
By:
/s/ EMILY FREEDMAN
Name: Emily Freedman
Title: Vice President
 










(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 



JPMORGAN CHASE BANK, N.A., as Syndication
Agent and as a Bank
By:
/s/ JUAN JAVELLANA
Name: Juan Javellana
Title: Executive Director








(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 





THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., as a Co-Documentation
Agent and as a Bank
By:
/s/ MARY COSEO
Name: Mary Coseo
Title: Vice President

 









(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 



ROYAL BANK OF CANADA, as a Co-
  Documentation Agent and as a Bank
By:
/s/ THOMAS CASEY
Name: Thomas Casey
Title: Authorized Signatory








(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 
 




KEYBANK NATIONAL
ASSOCIATION, as a Co-
Documentation Agent and as a Bank
By:
/s/  SHERRIE I. MANSON
Name: Sherrie I. Manson
Title: Senior Vice President 



 




(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 





Mizuho Corporate Bank, Ltd., and as a Bank
By:
/s/  LEON MO
Name: Leon Mo
Title:  Authorized Signatory

 
 
 






(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 
 
 
 


US BANK NATIONAL
ASSOCIATION, as a Bank
By:
/s/MICHAEL SAGGES
Name: Michael Sagges
Title:  Vice President

 
 
 






(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 
 
 
 
 


PNC BANK, N.A., as a Bank
By:
/s/  D. JERMAINE JOHNSON
Name: D. Jermaine Johnson
Title:  Senior Vice President

 
 
 






(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 
 
 
 


THE BANK OF NOVA SCOTIA, as an Issuing Bank
and as a Bank
By:
/s/  THANE RATTEW
Name: Thane Rattew
Title:  Managing Director

 
 






(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 
 
 
 
AGENT SCHEDULE




Institution
Title
The Royal Bank of Scotland plc
Administrative Agent
JPMorgan Chase Bank, N.A.
Syndication Agent
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Co-Documentation Agent
KeyBank National Association
Co-Documentation Agent
Royal Bank of Canada
Co-Documentation Agent





 

Agent Schedule


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

COMMITMENT SCHEDULE
 


Institution
Commitment
The Royal Bank of Scotland plc
$120,000,000.00
JPMorgan Chase Bank, N.A.
$120,000,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$120,000,000.00
KeyBank National Association
$120,000,000.00
Royal Bank of Canada
$120,000,000.00
Mizuho Corporate Bank, Ltd.
$100,000,000.00
U.S. Bank, National Association
$85,000,000.00
The Bank of Nova Scotia
$50,000,000
PNC Bank, N.A.
$49,875,000
Total
$884,875,000




Commitment Schedule


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

PRICING SCHEDULE
 
The “Euro-Dollar Margin”, “Base Rate Margin” and the “Facility Fee Rate” for the
Borrower at any date are the respective percentages set forth below in the
applicable row and column based upon the Status of the Borrower that exists on
such date.
 


Status
Level I
Level II
Level III
Level IV
Level V
Euro-Dollar Margin:
0.8150%
.9250%
1.0250%
1.1250%
1.2250%
Base Rate Margin
0%
0%
0.0250%
0.1250%
0.2250%
Facility Fee Rate:
0.0600%
0.0750%
0.1000%
0.1250%
0.1500%





For purposes of this Pricing Schedule, the following terms have the following
meanings, subject to the concluding paragraph of this Pricing Schedule:
 
“Level I Status” exists at any date if, at such date, the Borrower’s senior
unsecured long-term debt is rated AA- or higher by S&P or Aa3 or higher by
Moody’s.
 
“Level II Status” exists at any date if, at such date, (i) the Borrower’s senior
unsecured long-term debt is rated A+ or higher by S&P or A1 or higher by
Moody’s, and (ii) Level I Status does not exist.
 
“Level III Status” exists at any date if, at such date, (i) the Borrower’s
senior unsecured long-term debt is rated A or higher by S&P or A2 or higher by
Moody’s, and (ii) Level II Status does not exist.
 
“Level IV Status” exists at any date if, at such date, (i) the Borrower’s senior
unsecured long-term debt is rated A- or higher by S&P or A3 or higher by
Moody’s, and (ii) Level III does not exist.
 
“Level V Status” exists at any date if, at such date, no other Status applies.
 
“Moody’s” means Moody’s Investors Services, Inc.
 
“Rating Agencies” means each of S&P and Moody’s.
 
“S&P” means Standard & Poor’s Rating Services.
 
“Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status or Level V Status exists at any date.
 
The credit ratings to be utilized for purposes of this Pricing Schedule are
those assigned to the senior unsecured long-term debt securities of the Borrower
 
Pricing Schedule


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

without third-party credit enhancement (the “Borrower’s Unsecured Long-Term
Debt”), and any ratings assigned to any other debt security of the Borrower
shall be disregarded; provided that if at any date there is no such rating
assigned by a particular Rating Agency, such Rating Agency’s rating of the
Borrower’s Unsecured Long-Term Debt shall be deemed to be one notch below such
Rating Agency’s rating of the senior secured debt of the Borrower at such
date.  In the event that the two assigned ratings differ, then the higher rating
assigned to the Borrower’s Unsecured Long-Term Debt (after giving effect to the
proviso in the first sentence of this paragraph) shall be used if the ratings
assigned differ by only one rating (e.g., A+/A2 results in Level II Status).  In
the event the two assigned ratings differ by more than one rating, the rating
below the highest shall be used (e.g., A+/A3 results in Level III Status).
 
 
Pricing Schedule


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

SCHEDULE 2.01
 
L/C Number
Member
Amount
Effective
Date
Expiration
Date
Beneficiary
93046/80085
C&T Enterprises
(Wellsboro)
 $591,000.00
4/27/2010
4/27/2012
PJM
Interconnection
93047/80085
C&T Enterprises
(Citizens)
 $600,000.00
4/27/2010
4/27/2012
PJM
Interconnection
93093/80085
LCEC Generation
LLC
 $6,445,000.00
10/15/2010
6/1/2012
Wartsila North
America, Inc.
93103/80085
Vitelcomm Cellular,
Inc.
 $1,000,000.00
11/23/2010
11/23/2011
Research in
Motion
Corporation
Total
 
 $8,636,000.00
     



 

Schedule 2.01


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

SCHEDULE 5.03(a)
 
NON-GAAP SUBSIDIARIES
 
a.  
Denton Realty Holdings, LLC, organized in the State of Delaware. Borrower owns
100% of the membership interests.



b.  
Denton Realty Investors, LLC, organized in the State of Delaware. Borrower owns
100% of the membership interests.



c.  
Denton Realty Partners, LP, organized in the State of Delaware. Denton Realty
Holdings, LLC is the general partner and owns 0.5% of the partnership interests,
and Denton Realty Investors, LLC is the limited partner and owns 99.5% of the
partnership interests.



d.  
CFC Advantage, LLC, organized in the State of Delaware. Borrower owns 100% of
the membership interests.



e.  
DRP County Lakes, LLC, organized in the State of Texas.  Borrower owns 100% of
the membership interests.






Schedule 5.03(a)


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

SCHEDULE 9.15
 
ICC TRANSACTIONS
 
Background
 
As described in the Borrower’s filings with the U.S. Securities and Exchange
Commission, Rural Telephone Finance Cooperative (“RTFC”), a Consolidated Entity
of the Borrower, made secured loans to Innovative Communication Corporation
(“ICC”), a diversified telecommunications company organized under the laws of
the United States Virgin Islands (“USVI”) and headquartered in St. Croix, USVI.
Through operating divisions and subsidiaries, ICC provided cellular, wireline
local and long-distance telephone, cable television, Internet access and other
telecommunications services in the eastern and southern Caribbean.  ICC and its
subsidiaries are hereby defined as the “ICC Companies.”  As of March 1, 2011,
RTFC had no loans outstanding to ICC.


ICC and certain of its affiliates were the subject of pending bankruptcy
proceedings and a Bankruptcy Trustee has been appointed to manage the operations
of the ICC bankruptcy estate (the “Trustee”).  The Trustee separated the
bankruptcy estate into three asset groups and sold two of those groups with the
proceeds from the sale being applied to pay a portion of RTFC debt and other
creditors’ claims and to pay administrative expenses of the estate. The assets
of the estate which have been sold to direct and indirect subsidiaries of the
Borrower are described as “Group 1” assets and include the following:


“Group 1”:


·  
Wireline telephone operations in the USVI,

·  
Wireless telephone operations in the USVI and St. Maarten/St. Martin, and

·  
Cable television service operations in the USVI, the British Virgin Islands and
St. Maarten.





ICC Transactions
 
RTFC and the Trustee entered into a Purchase Agreement as part of a $250 million
credit bid made by RTFC for certain ICC assets and stock in ICC Companies in
Group 1 (collectively, “ICC Assets”).   The ICC Assets were sold to RTFC, with
RTFC reserving the right to assign its rights under the Purchase Agreement to
CFC or one or more designees controlled by the Borrower and wholly owned
directly or indirectly by the Borrower (collectively as the “ICC Related
Companies”). In such cases, among other things, (i) the Borrower has provided
equity and/or debt capitalization of, and ongoing funding for, the entities
involved in the acquisition, ownership and operation of ICC Assets; (ii) the
Borrower has provided working capital and capital expenditure financing to the


Schedule 9.15


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 
ICC Companies and for the ICC Assets, either directly or through such
subsidiaries; (iii) the acquisition of ICC Assets involved settling claims of
other creditors of the ICC Companies, which settlements may be financed by the
Borrower directly or through ICC Related Companies; (iv) the Borrower has
provided credit support and/or credit enhancement for obligations of ICC Related
Companies, including without limitation in the form of guaranties and/or letters
of credit; (v) the Borrower holds such ICC Assets (through one or more special
purpose entities) and operates or provides for the operation of the ICC
Companies for the purpose of preserving and rehabilitating such ICC Assets,
preparing them for resale or other disposition and reselling or disposing of
them in one or more transactions at a price or prices or for other consideration
satisfactory to the Borrower; and (vi) the Borrower, through its subsidiaries,
has engaged staff and/or outside consultants, agents, managers, management
companies and other professional advisers to advise and assist with respect to,
and/or to carry out, the foregoing.  All of the transactions, actions and other
matters referred to above in this paragraph (together with such other related
transactions and steps, occurring prior to or concurrently with or within a
reasonable time after the transactions, actions and other matters referred to
above and as may be reasonably necessary to carry out such transactions, actions
and other matters) are hereby defined collectively as the “ICC Transactions.”
 
Nothing in this Schedule 9.15 or in Section 9.15 of the Credit Agreement shall
constitute an obligation on the Borrower, RTFC or any other Person to enter into
all or any of the transactions, or to take all or any of the actions, described
in this Schedule 9.15.  Transactions and actions referred to in this
Schedule 9.15 are not necessarily listed in the chronological order in which
they may be entered into or taken.
 

Schedule 9.15


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

                EXHIBIT A
 
FORM OF NOTE
 
New York, New York [DATE]
 
For value received, National Rural Utilities Cooperative Finance Corporation, a
not-for-profit cooperative association incorporated under the laws of the
District of Columbia (the “Borrower”), promises to pay to the order of [·] (the
“Bank”), for the account of its Applicable Lending Office, the unpaid principal
amount of each Loan and L/C Borrowing made by the Bank to the Borrower pursuant
to the Revolving Credit Agreement referred to below on the Maturity Date with
respect to such Loan or L/C Borrowing.  The Borrower promises to pay interest on
the unpaid principal amount of each such Loan and L/C Borrowing on the dates and
at the rate or rates provided for in the Revolving Credit Agreement.  All such
payments of principal and interest shall be made in lawful money of the United
States in Federal or other immediately available funds at the office of The
Royal Bank of Scotland plc, 600 Washington Boulevard, Stamford, Connecticut
06901, Attn: Charles Ray.
 
All Loans and L/C Borrowings made by the Bank, the respective types and
maturities thereof and all repayments of the principal thereof shall be recorded
by the Bank and, prior to any transfer hereof, appropriate notations to evidence
the foregoing information with respect to each such Loan then outstanding may be
endorsed by the Bank on the schedule attached hereto, or on a continuation of
such schedule attached to and made a part hereof; provided that the failure of
the Bank to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under the Revolving Credit Agreement.
 
This note is one of the Notes referred to in Revolving Credit Agreement, dated
as of October 21, 2011, among the Borrower, the Banks listed on the signature
pages thereof, The Royal Bank of Scotland plc, as Administrative Agent and
Initial Issuing Bank, JPMorgan Chase Bank, N.A., as Syndication Agent, and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., KeyBank National Association and Royal Bank
of Canada as Co-Documentation Agents (as the same may be amended from time to
time, the “Revolving Credit Agreement”).  Terms defined in the Revolving Credit
Agreement are used herein with the same meanings.  Reference is made to the
Revolving Credit Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof.
 
NATIONAL RURAL UTILITIES
  COOPERATIVE FINANCE
  CORPORATION
By:
 
Name:
Title:


A-1


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

Note (cont’d)




LOANS AND PAYMENTS OF PRINCIPAL




Date
Amount of Loan
Type of Loan
Amount of Principal Repaid
Maturity Date
Notation Made By
                                                                               
                                                                               
                   




A-2


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

                      EXHIBIT B-1
 
FORM OF RUS GUARANTEE


The United States of America acting through the Administrator of the Rural
Utilities Service (“RUS”) hereby unconditionally guarantees to [name of Payee]
the making of [__%] of the payments of principal and interest when and as due on
this Note of _________ (the “Cooperative”) in accordance with the terms hereof
and of the Loan Agreement referred to in this Note, until such principal and
interest shall be indefeasibly paid in full (which includes interest accruing on
such principal between the date of default under this Note and the payment in
full of this Guarantee), irrespective of receipt by RUS of any sums or property
from its enforcement of its remedies for the Cooperative default.  This
Guarantee shall be incontestable except for fraud or misrepresentation of which
the holder had actual knowledge at the time it became a holder.  RUS hereby
waives diligence, presentment, demand, protest and notice of any kind, as well
as any requirement that [name of Payee] exhaust any right or take any action
against the Cooperative.
 
This Guarantee is issued pursuant to Title III of the Rural Electrification Act
of 1936, as amended (7 U.S.C. ‘‘ 901, et seq.), and the Loan Guarantee and
Servicing Agreement among RUS, the Cooperative, Bank One, NA and National Rural
Utilities Cooperative Finance Corporation dated ___________, ____.
 

 
UNITED STATES OF AMERICA
Date________________, ___
By:
   
Name:
 
Title:Administrator of Rural
Electrification Administration




B-1-1


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

                EXHIBIT B-2
 
FORM OF RUS GUARANTEE


The United States of America acting through the Administrator of the Rural
Utilities Service (“RUS”) hereby unconditionally guarantees to the Payee the
making of the payments of principal and Guaranteed Interest when and as due on
the Note of _______________ (the “Cooperative”) dated _____ in the original
principal amount of $ _____ (the “Note”), in accordance with the terms thereof
and of the Loan Agreement and the Master Loan Guarantee and Servicing Agreement
referred to in the Note, until such principal and Guaranteed Interest shall be
indefeasibly paid in full (which includes interest accruing at the Guaranteed
Interest Rate between the date of default under the Note and the payment in full
of this Guarantee), irrespective of receipt by RUS of any sums or property from
its enforcement of its remedies for the Cooperative’s default.  This Guarantee
shall be incontestable except for fraud or misrepresentation of which the holder
had actual knowledge at the time it became a holder.  RUS hereby waives
diligence, presentment, demand, protest and notice of any kind (except the
“Default Notice” required pursuant to Section 5.3(a) of the Master Loan
Guarantee and Servicing Agreement), and acknowledges that the Payee does not
have any right or obligation to exercise any right or take any action against
the Cooperative.
 
This Guarantee is issued pursuant to the Rural Electrification Act of 1936, as
amended (7 U.S.C. ‘‘ 901, et seq.) (the “Act”), and the Master Loan Guarantee
and Servicing Agreement between RUS and National Rural Utilities Cooperative
Finance Corporation dated as of February 16, 1999.
 
THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE UNITED STATES OF AMERICA, TO THE EXTENT APPLICABLE, AND
OTHERWISE THE LAWS OF THE COMMONWEALTH OF VIRGINIA.
 
THE UNDERSIGNED, AS [ADMINISTRATOR] OF RUS, DOES HEREBY CERTIFY THAT I AM
AUTHORIZED UNDER THE ACT AND 7 CFR PART 1700 TO DELIVER THIS GUARANTEE.
 
 

 
UNITED STATES OF AMERICA
 
By:
   
Name:
 
Title:   [Administrator] of the Rural
    Utilities Service
Date________________, ___
RUS Loan No




B-2-1


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

                  EXHIBIT C
 
FORM OF MONEY MARKET QUOTE REQUEST


[Date]
To:
The Royal Bank of Scotland plc (the “Administrative Agent”)

 
From:
National Rural Utilities Cooperative Finance Corporation (the ”Borrower”)

 
Re:
Revolving Credit Agreement, dated as of October 21, 2011, among the Borrower,
the Banks listed on the signature pages thereof, The Royal Bank of Scotland plc,
as Administrative Agent and Initial Issuing Bank, JPMorgan Chase Bank, N.A., as
Syndication Agent, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., KeyBank National
Association and Royal Bank of Canada, as Co-Documentation Agents (the “Revolving
Credit Agreement”)

 
We hereby give notice pursuant to Section 2.03 of the Revolving Credit Agreement
that we request Money Market Quotes for the following proposed Money Market
Borrowing(s):
 
Date of Borrowing:  __________________
 
Principal
Amount1                                                                Interest Period2
$
 
Such Money Market Quotes should offer a Money Market [Margin] [Absolute
Rate].  [The applicable base rate is the London Interbank Offered Rate.]
 
Terms used herein have the meanings assigned to them in the Revolving Credit
Agreement.
 
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
By:
 
Name:
Title:




--------------------------------------------------------------------------------

 
1   Amount must be $10,000,000 or a larger multiple of $1,000,000.
 
2   Any number of whole months (but not less than one month) (LIBOR Auction) or
not less than 30 days (Absolute Rate Auction), subject to the provisions of the
definition of Interest Period.
 

C-1
1

(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

                   EXHIBIT D
 
FORM OF INVITATION FOR MONEY MARKET QUOTES


[Date]
To:
[Name of Bank]

 
Re:
Invitation for Money Market Quotes to the National Rural Utilities Cooperative
Finance Corporation (the “Borrower”)

 
Pursuant to Section 2.03 of the Revolving Credit Agreement, dated as of October
21, 2011, among the Borrower, the Banks listed on the signature pages thereof,
The Royal Bank of Scotland plc, as Administrative Agent and Initial Issuing
Bank, JPMorgan Chase Bank, N.A., as Syndication Agent, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., KeyBank National Association and Royal Bank of
Canada, as Co-Documentation Agents (the “Revolving Credit Agreement”):
 
 
Date of Borrowing:  __________________

 
 
Principal Amount
Interest Period

$


Such Money Market Quotes should offer a Money Market [Margin] [Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]
 
Please respond to this invitation by no later than 9:30 A.M. (New York City
time) on [date].
 
THE ROYAL BANK OF SCOTLAND PLC
By:
 
Name:
Title:Authorized Officer




D-1


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

                      EXHIBIT E
 
FORM OF MONEY MARKET QUOTE


[Date]
 
The Royal Bank of Scotland plc,

 
  as Administrative Agent

c/o [·]
[·]
[·]
Attn: [·]


Attention:


Re:
Money Market Quote to National Rural Utilities Cooperative

 
 
Finance Corporation (the “Borrower”)

 
In response to your invitation on behalf of the Borrower dated _____________,
20__, we hereby make the following Money Market Quote on the following terms:
 
1.
Quoting Bank:  ________________________________

 
2.
Person to contact at Quoting Bank:  _____________________________

 
3.
Date of Borrowing: ____________________*

 
4.
We hereby offer to make Money Market Loan(s) in the following principal amounts,
for the following Interest Periods and at the following rates:

 



--------------------------------------------------------------------------------

 
* As specified in the related Invitation.


E-1


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 
 
Principal Amount**
Interest Period***
Money Market [Margin****]
[Absolute Rate*****]
$
     
$
             

[provided, that the aggregate principal amount of Money Market Loans for which
the above offers may be accepted shall not exceed $____________.]**
 
We understand and agree that the offer[s] set forth above [is][are] subject to
the satisfaction of the applicable conditions set forth in the Revolving Credit
Agreement, dated as of October 21, 2011, among the Borrower, the Banks listed on
the signature pages thereof, The Royal Bank of Scotland plc, as Administrative
Agent and Initial Issuing Bank, JPMorgan Chase Bank, N.A., as Syndication Agent,
and The Bank of Tokyo-Mitsubishi UFJ, Ltd., KeyBank National Association and
Royal Bank of Canada, as Co-Documentation Agents.
 
Very truly yours,
 
 
[NAME OF BANK]
 
 
By:
 
Name:
Title:Authorized Officer



Dated: _______________
 
** Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offers
exceeds the amount the Bank is willing to lend.  Bids must be made for
$1,000,000 or a larger multiple thereof.
 
*** Any number of whole months (but not less than one month) or not less than 30
days, as specified in the related Invitation.  No more than five bids are
permitted for each Interest Period.
 
**** Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period.  Specify percentage (rounded to the nearest 1/10,000
of 1%) and specify whether “PLUS” or “MINUS”.
 
***** Specify rate of interest per annum (rounded to the nearest 1/10,000th of
1%).

E-2


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

                     EXHIBIT F
 
OPINION OF GENERAL COUNSEL OF THE BORROWER


October 21, 2011


To the Administrative Agent and each of the Banks party
 to the Revolving Credit Agreement referred to below
c/o The Royal Bank of Scotland plc
[·]
[·]


Ladies and Gentlemen:


I, John Jay List, General Counsel of the National Rural Utilities Cooperative
Finance Corporation (the “Borrower”), am delivering this opinion pursuant to the
Revolving Credit Agreement (the “Agreement”), dated as of October 21, 2011,
among the Borrower, the Banks listed on the signature pages thereof, The Royal
Bank of Scotland plc, as Administrative Agent and Initial Issuing Bank, JPMorgan
Chase Bank, N.A., as Syndication Agent, and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., KeyBank National Association and Royal Bank of Canada, as Co-Documentation
Agents.  Terms defined in the Agreement are used herein as therein
defined.  This opinion is being rendered to you at the request of the Borrower,
pursuant to Section 3.01(c) of the Agreement.
 
I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion. This opinion is limited to the laws of the District of Columbia.
 
Upon the basis of the foregoing, I am of the opinion that:
 
1.                      The Borrower is a cooperative association duly
incorporated, validly existing and in good standing under the laws of the
District of Columbia and has the corporate power and authority and all material
governmental licenses, authorizations, consents and approvals required to own
its property and assets and to transact the business in which it is
engaged.  The Borrower is duly qualified or licensed as a foreign corporation in
good standing in every jurisdiction in which the nature of the business in which
it is engaged makes such qualification or licensing necessary, except in those
jurisdictions in which the failure to be so qualified or licensed would not
(after qualification, assuming that the Borrower could so qualify without the
payment of any fee or penalty and retain its rights as they existed prior to
such qualification all to an extent so that


F-1


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

any fees or penalties required to be so paid or any rights not so retained would
not, individually or in the aggregate, have a material adverse effect on the
business or financial position of the Borrower), individually or in the
aggregate, have a material adverse effect upon the business or financial
position of the Borrower.
 
2.           The Borrower has the corporate power and authority to execute,
deliver and carry out the terms and provisions of the Agreement and the
Notes.  The Agreement and the Notes have been duly and validly authorized,
executed and delivered by the Borrower.4
 
3.           There are no actions, suits, proceedings or investigations pending
or, to my knowledge, threatened against or affecting the Borrower by or before
any court or any Governmental Authority, body or agency or any arbitration board
which are reasonably likely to materially adversely affect the business,
financial position or results of operations of the Borrower or the authority or
ability of the Borrower to perform its obligations under the Agreement or the
Notes.  Without limiting the foregoing opinion, I would like to draw your
attention to the legal actions described on Annex A.
 
4.           No authorization, consent, approval or license of, or declaration,
filing or registration with or exemption by, any Governmental Authority, body or
agency is required in connection with the execution, delivery or performance by
the Borrower of the Agreement or the Notes.
 
5.           The holders of the Borrower’s Members’ Subordinated Certificates
are not and will not be entitled to receive any payments with respect to the
principal thereof or interest thereon solely because of withdrawing or being
expelled from membership in the Borrower.
 
6.           Neither the Borrower nor any Consolidated Entity is in default in
any material respect under any material agreement or other instrument to which
it is a party or by which it or its property or assets is bound. No event or
condition exists which constitutes, or with the giving of notice or lapse of
time or both would constitute, such a default under any such agreement or other
instrument.  Neither the execution and delivery of the Agreement or the Notes,
nor the consummation of any of the transactions therein contemplated, nor
compliance with the terms and provisions thereof, will contravene any provision
of law, statute, rule or regulation to which the Borrower is subject or any
judgment,



--------------------------------------------------------------------------------

 
4 The opinion with respect to the enforceability of the Revolving Credit
Agreement under New York law shall be provided by Borrower's New York counsel,
Dewey & LeBoeuf LLP, subject to customary assumptions, qualifications and
limitations.
 


F-2


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 
decree, award, franchise, order or permit applicable to the Borrower, or will
conflict or be inconsistent with, or will result in any material breach of, any
of the material terms, covenants, conditions or provisions of, or constitute (or
with the giving of notice or lapse of time, or both, would constitute) a default
under (or condition or event entitling any Person to require, whether by
purchase, redemption, acceleration or otherwise, the Borrower to perform any
obligations prior to the scheduled maturity thereof), or result in the creation
or imposition of any Lien upon any of the property or assets of the Borrower
pursuant to the terms of, any indenture, mortgage, deed of trust, agreement or
other instrument to which it may be subject, or violate any provision of the
certificate of incorporation or by-laws of the Borrower.  Without limiting the
generality of the foregoing, the Borrower is not a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Borrower, any agreement or indenture relating thereto or any other contract
or agreement (including its certificate of incorporation and by-laws), which
would be violated by the incurring of the Indebtedness to be evidenced by the
Notes.
 
7.           The Borrower has complied fully with all of the material provisions
of each Indenture.  No Event of Default (within the meaning of such term as
defined in any Indenture) and no event, act or condition (except for possible
non-compliance by the Borrower with any immaterial provisions of such Indenture
which in itself is not such an Event of Default under such Indenture) which with
notice or lapse of time, or both, would constitute such an Event of Default has
occurred and is continuing under such Indenture.  The borrowings by the Borrower
contemplated by the Agreement will not cause such an Event of Default under, or
the violation of any covenant contained in, any Indenture.
 
8.           Set forth on Annex B attached hereto is a true, correct and
complete list of all of the Borrower’s Subsidiaries and Joint Ventures, the
jurisdiction of incorporation or organization of each such Subsidiary and Joint
Venture and the nature and percentage of the Borrower’s ownership of each such
Subsidiary and Joint Venture.
 
9.           The Borrower has received a ruling from the Internal Revenue
Service to the effect that it is exempt from payment of Federal income tax under
Section 501(c)(4) of the Internal Revenue Code of 1986, and nothing has come to
our attention that leads us to believe that the Borrower is not so exempt.
 


Sincerely,




John Jay List
General Counsel
F-3


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

Annex A
 
Innovative Communication Corporation (“ICC”) is a diversified telecommunications
company and Rural Telephone Finance Cooperative (“RTFC”) borrower headquartered
in St. Croix, United States Virgin Islands (“USVI”).  In the USVI, through its
subsidiary Virgin Islands Telephone Corporation d/b/a Innovative Telephone
(“Vitelco”) and other operating subsidiaries and divisions, ICC provided
cellular, wireline local and long-distance telephone, cable television, and
Internet access services.  Through other subsidiaries, ICC provided
telecommunications, cable television, and Internet access services in the
eastern and southern Caribbean.
 
As of March 1, 2011, RTFC had no loans outstanding to ICC.  RTFC was the primary
secured lender to ICC.  ICC was placed into Chapter 11 bankruptcy proceedings on
September 21, 2007.  ICC’s indirect majority shareholder and chairman, Jeffrey
Prosser (“Prosser”) filed a voluntary bankruptcy petition for reorganization
that was converted to a Chapter 7 liquidation in October 2007.
 
On October 6, 2010, CFC, through a subsidiary, closed on the purchase of the
operating companies, located in the United States Virgin Islands formerly owned
by ICC.  On March 1, 2011 CFC, through a subsidiary, closed on the purchase of
the cable television providers in the British Virgin Islands (“BVI”) and St.
Maarten. CFC, through its subsidiaries and contractors, now owns and operates
the former ICC companies that provide telecommunications services to the USVI,
BVI and St. Maarten.  This ownership will continue while the assets are being
rehabilitated for sale to a permanent owner.


On or about December 7, 2008, Jeffrey Prosser, Dawn Prosser, Adrian Prosser and
John Raynor filed a lawsuit in the United States District for the United States
Virgin Islands against CFC, RTFC, Sheldon C. Petersen, John Jay List, Steven L.
Lilly (each an officer of CFC), Wayne Stratton (a director of CFC) et. al.
alleging violations of the Racketeer Influenced and Corrupt Organizations Act
and the Virgin Islands Criminally Influenced and Corrupt  Organizations Act,
torts actionable under Virgin Islands law, and common law civil conspiracy.  CFC
and RTFC believe that the suit is completely without merit and are vigorously
pursuing a dismissal of the case and injunctive relief.  CFC and RTFC believe
that the allegations raised in this complaint, like similar allegations brought
previously and either released or dismissed, are completely baseless, and part
of a pattern of abusive litigation in this matter.
 
Prosser and related parties continue to assert claims in proceedings against CFC
and certain of its officers and directors and other parties.  CFC anticipates
that it will continue to be engaged in defense of those assertions as well as
pursuing claims of its own.
 
 

F-4


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

Nothing herein constitutes an admission that the foregoing are reasonably likely
to materially adversely affect the business, financial position or results of
CFC or the authority or ability of CFC to perform its obligations under the
Agreement or the Notes.
 

F-5
 
(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

 
Annex B
 


 
Subsidiaries, Special Purpose Subsidiaries and Joint Ventures:
 
 
a.
CFC Advantage, LLC, organized in the State of Delaware. Borrower owns 100% of
the membership interests.

 
 
b.
Denton Realty Holdings, LLC, organized in the State of Delaware. Borrower owns
100% of the membership interests.

 
 
c.
Denton Realty Investors, LLC, organized in the State of Delaware. Borrower owns
100% of the membership interests.

 
 
d.
DRP County Lakes, LLC, organized in the State of Texas.  Borrower owns 100% of
the membership interests.

 
 
d.
Denton Realty Partners, LP, organized in the State of Delaware. Denton Realty
Holdings, LLC is the general partner and owns 0.5% of the partnership interests,
and Denton Realty Investors, LLC is the limited partner and owns 99.5% of the
partnership interests.

 
Denton Realty Partners, LP ownership interest:
 
Rayzor Ranch, L.P.
 
25%
Laurel Development II, L.P.
 
10%
W/J Lakes Development LP
 
50%
W/J Lakes LP
 
50%

 
 
e.
Caribbean Asset Holdings, LLC, organized in the State of Delaware.  Borrower
owns 100% of the membership interests.



 
Caribbean Asset Holdings, LLC ownership interest:



1.  DTR Holdings, LLC                                                          
100%
 
DTR Holdings, LLC ownership interest:
 
 
VI PowerNet, LLC
 
100%
Innovative Long Distance, Inc.
 
100%
Virgin Islands Telephone Corporation
 
100%

       

F-6


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 
 
Vitelcom Cellular, Inc.
 
100%
Caribbean Communications Corp.
 
100%
St. Croix Cable T.V., Inc.
 
100%
iCC TV, Inc.
 
100%
Group B-200, Inc.    

       
2.  BVI Asset Holdings,
LLC                                                                100%
BVI Asset Holdings, LLC ownership interest:
B.V.I. Cable T.V.,
Ltd.                                                      100%


3.  STM Asset Holdings,
LLC                                                      100%
STM Asset Holdings LLC ownership interest:
Caribbean Teleview Services
N.V.                                                                100%



F-7


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

                   EXHIBIT G
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
AGREEMENT dated as of ___________, 20__ among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION (the “Borrower”) and the ROYAL BANK OF SCOTLAND PLC, as
Administrative Agent (the “Agent”).
 
W I T N E S S E T H
 
WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Revolving Credit Agreement, dated as of October 21, 2011 (the “Credit
Agreement”), among the Borrower, the Banks listed on the signature pages
thereof, The Royal Bank of Scotland plc, as Administrative Agent and Initial
Issuing Bank (the “Agent”), and JPMorgan Chase Bank, N.A., as Syndication Agent,
and The Bank of Tokyo-Mitsubishi UFJ, Ltd., KeyBank National Association and
Royal Bank of Canada, as Co-Documentation Agents.
 
WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans and/or make or participate in L/C Obligations to the Borrower in
an aggregate principal amount at any time outstanding not to exceed $__________;
 
WHEREAS, Committed Loans and L/C Obligations made to the Borrower by the
Assignor under the Credit Agreement in the aggregate principal amount of
$__________ are outstanding at the date hereof; and
 
WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $__________ (the “Assigned Amount”),
together with a corresponding portion of its outstanding Committed Loans and/or
L/C Obligations, and the Assignee proposes to accept assignment of such rights
and assume the corresponding obligations from the Assignor on such terms;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
            
SECTION 1.  Definitions.  All capitalized terms not otherwise defined herein
shall have the respective meanings set forth in the Credit Agreement.
 
SECTION 2.  Assignment.  The Assignor hereby assigns and sells to the Assignee
all of the rights of the Assignor under the Credit Agreement to the extent of
the Assigned Amount, and the Assignee hereby accepts such assignment
 


H-1-1


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 
 
 from the Assignor and assumes all of the obligations of the Assignor under the
Credit Agreement to the extent of the Assigned Amount, including the purchase
from the Assignor of the corresponding portion of the principal amount of the
Committed Loans and/or L/C Obligations made by the Assignor outstanding at the
date hereof.  Upon the execution and delivery hereof by the Assignor, the
Assignee, the Borrower and the Administrative Agent and the payment of the
amounts specified in Section 3 required to be paid on the date hereof (i) the
Assignee shall, as of the date hereof, succeed to the rights and be obligated to
perform the obligations of a Bank under the Credit Agreement with a Commitment
in an amount equal to the Assigned Amount, and (ii) the Commitment of the
Assignor shall, as of the date hereof, be reduced by a like amount and the
Assignor released from its obligations under the Credit Agreement to the extent
such obligations have been assumed by the Assignee.  The assignment provided for
herein shall be without recourse to the Assignor.
 
SECTION 3.  Payments.  As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them. It is understood
that commitment and/or facility fees accrued to the date hereof are for the
account of the Assignor and such fees accruing from and including the date
hereof are for the account of the Assignee.  Each of the Assignor and the
Assignee hereby agrees that if it receives any amount under the Credit Agreement
which is for the account of the other party hereto, it shall receive the same
for the account of such other party to the extent of such other party’s interest
therein and shall promptly pay the same to such other party.
 
SECTION 4.  Consent of the Borrower and the Administrative Agent.  This
Agreement is conditioned upon the consent of [the Borrower,] the Administrative
Agent and the Issuing Bank pursuant to Section 9.06(c) of the Credit
Agreement.  The execution of this Agreement [by the Borrower,]  the
Administrative Agent and the Issuing Bank is evidence of this consent.  Pursuant
to Section 9.06(c) of the Credit Agreement, if requested by the Assignee, the
Borrower agrees to execute and deliver a Note payable to the order of the
Assignee to evidence the assignment and assumption provided for herein.
 
SECTION 5.  Non-Reliance on Assignor.  The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial position, or statements of the Borrower, or the validity
and enforceability of the obligations of the Borrower in respect of the Credit
Agreement or any Note.  The Assignee acknowledges that it has, independently and
without reliance on the Assignor, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and will continue to be


H-1-2


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 
responsible for making its own independent appraisal of the business, affairs
and financial position of the Borrower.
 
SECTION 6.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
SECTION 7.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.
 
 
[ASSIGNOR]
By:
 
Name:
Title:



[ASSIGNEE]
By:
 
Name:
Title:



NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
By:
 
Name:
Title:



THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent
By:
 
Name:
Title:



H-1-3


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 
EXHIBIT H-1
 
[FORM OF]
 
U.S. TAX CERTIFICATE
 
(For Non-U.S. Bank Parties That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Revolving Credit Agreement dated as of October
21, 2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Banks listed on the signature pages
thereof, The Royal Bank of Scotland plc., as Administrative Agent and Initial
Issuing Bank, JPMorgan Chase Bank, N.A., as Syndication Agent, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., KeyBank National Association and Royal Bank of
Canada, as Co-Documentation Agents.
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled  foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made  to the undersigned, or in either of the two calendar
years preceding such payments.



H-1-4


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF BANK PARTY]
By:
 
Name:
Title:

 
Date:                      , 20[  ]


 
H-1-5


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

EXHIBIT H-2
 
[FORM OF]
 
U.S. TAX CERTIFICATE
 
(For Non-U.S. Bank Parties That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Revolving Credit Agreement dated as of October
21, 2011 (as amended,  supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Banks listed on the signature pages
thereof, The Royal Bank of Scotland plc, as Administrative Agent and Initial
Issuing Bank, JPMorgan Chase Bank, N.A., as Syndication Agent, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., KeyBank National Association and Royal Bank of
Canada, as Co-Documentation Agents.
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor  any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the  meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or
its  partners/members’ conduct of a U.S. trade or business.
 
The undersigned has furnished the Administrative Agent and the Borrower
with  IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all
times  furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the  undersigned, or in either of the two
calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 


H-2-1


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 
 
 
 
[NAME OF BANK PARTY]
By:
 
Name:
Title:

 
Date:                      , 20[  ]


 

H-2-2


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

EXHIBIT H-3
 
[FORM OF]
 
U.S. TAX CERTIFICATE
 
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Revolving Credit Agreement dated as of October
21, 2011 (as amended,  supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Banks listed on the signature pages
thereof, The Royal Bank of Scotland plc, as Administrative Agent and Initial
Issuing Bank, JPMorgan Chase Bank, N.A., as Syndication Agent, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., KeyBank National Association and Royal Bank of
Canada, as Co-Documentation Agents.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section  871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Bank with a certificate of its
non-U.S. person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing and
(2) the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such  payments.
 


H-3-1


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
By:
 
Name:
Title:

 
Date:                      , 20[  ]

H-2-2


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 

EXHIBIT H-4
 
[FORM OF]
 
U.S. TAX CERTIFICATE
 
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Revolving Credit Agreement dated as of October
21, 2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Banks listed on the signature pages
thereof, The Royal Bank of Scotland plc., as Administrative Agent and Initial
Issuing Bank, JPMorgan Chase Bank, N.A., as Syndication Agent, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., KeyBank National Association and Royal Bank of
Canada, as Co-Documentation Agents.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
 
The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information  provided on this certificate changes, the
undersigned shall promptly so inform such Bank and (2) the undersigned shall
have at all times furnished such Bank with a properly completed and  currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
 


H-4-1


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 
 
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
By:
 
Name:
Title:

 
Date:                      , 20[  ]
 

H-4-2


(NY) 27011/233/CA/RBS.CA.doc
 
 
 
 
